--------------------------------------------------------------------------------

Exhibit 10.7
 
AMENDED AND RESTATED FINANCING AGREEMENT


Dated as of November 6, 2013


by and among


MOTORCAR PARTS OF AMERICA, INC.,
as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent,


and


PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
 
 
ARTICLE I DEFINITIONS; CERTAIN TERMS
2
Section 1.01
Definitions
2
Section 1.02
Terms Generally
43
Section 1.03
Certain Matters of Construction
43
Section 1.04
Accounting and Other Terms
44
Section 1.05
Time References
44
 
 
 
ARTICLE II THE LOANS
45
Section 2.01
Commitments
45
Section 2.02
Making the Loans
45
Section 2.03
Repayment of Loans; Evidence of Debt
49
Section 2.04
Interest
49
Section 2.05
Reduction of Commitment; Prepayment of Loans
50
Section 2.06
Fees
56
Section 2.07
Eurodollar Option
57
Section 2.08
[Intentionally Omitted]
60
Section 2.09
Taxes
60
Section 2.10
Increased Costs and Reduced Return
64
 
 
 
ARTICLE III LETTERS OF CREDIT
65
Section 3.01
Letters of Credit
65
Section 3.02
Issuance of Letters of Credit
66
Section 3.03
Requirements For Issuance of Letters of Credit
66
Section 3.04
Disbursements, Reimbursement
66
Section 3.05
Repayment of Participation Revolving Loans
68
Section 3.06
Documentation
68
Section 3.07
Determination to Honor Drawing Request
69
Section 3.08
Nature of Participation and Reimbursement Obligations
69
Section 3.09
Indemnity
70
Section 3.10
Liability for Acts and Omissions
71
 
 
 
ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS
72
Section 4.01
Payments; Computations and Statements
72
Section 4.02
Sharing of Payments
73
Section 4.03
Apportionment of Payments.
74
Section 4.04
Defaulting Lenders
77
 
 
 
ARTICLE V CONDITIONS TO LOANS
78
Section 5.01
Conditions Precedent to Effectiveness
78
Section 5.02
Conditions Precedent to All Loans and Letters of Credit
78
Section 5.03
Conditions Subsequent to Effectiveness
79
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
80
Section 6.01
Representations and Warranties
80




--------------------------------------------------------------------------------

ARTICLE VII COVENANTS OF THE LOAN PARTIES
89
Section 7.01
Affirmative Covenants
89
Section 7.02
Negative Covenants
99
Section 7.03
Financial Covenants
106
 
 
 
ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL
108
Section 8.01
Collection of Accounts Receivable; Management of Collateral
108
Section 8.02
Accounts Receivable Documentation
111
Section 8.03
Status of Accounts Receivable and Other Collateral
111
Section 8.04
Collateral Custodian
112
 
 
 
ARTICLE IX EVENTS OF DEFAULT
112
Section 9.01
Events of Default
112
 
 
 
ARTICLE X AGENTS
116
Section 10.01
Appointment
116
Section 10.02
Nature of Duties; Delegation
117
Section 10.03
Rights, Exculpation, Etc.
118
Section 10.04
Reliance
119
Section 10.05
Indemnification
119
Section 10.06
Agents Individually
119
Section 10.07
Successor Agent
119
Section 10.08
Collateral Matters
120
Section 10.09
Agency for Perfection
122
Section 10.10
No Reliance on any Agent's Customer Identification Program.
122
Section 10.11
No Third Party Beneficiaries
123
Section 10.12
No Fiduciary Relationship
123
Section 10.13
Reports; Confidentiality; Disclaimers
123
Section 10.14
Collateral Agent May File Proofs of Claim
124
Section 10.15
Subordination Agreement
124
 
 
 
ARTICLE XI INTENTIONALLY OMITTED
125
 
 
 
ARTICLE XII MISCELLANEOUS
125
Section 12.01
Notices, Etc
125
Section 12.02
Amendments, Etc
127
Section 12.03
No Waiver; Remedies, Etc
129
Section 12.04
Expenses; Attorneys' Fees
129
Section 12.05
Right of Set-off
130
Section 12.06
Severability
130
Section 12.07
Assignments and Participations.
131
Section 12.08
Counterparts
134
Section 12.09
GOVERNING LAW
135




--------------------------------------------------------------------------------

Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
135
Section 12.11
WAIVER OF JURY TRIAL, ETC
136
Section 12.12
Consent by the Agents and Lenders
136
Section 12.13
No Party Deemed Drafter
136
Section 12.14
Reinstatement; Certain Payments
136
Section 12.15
Indemnification; Limitation of Liability for Certain Damages
137
Section 12.16
Records
138
Section 12.17
Binding Effect
138
Section 12.18
Interest
139
Section 12.19
Confidentiality
140
Section 12.20
Public Disclosure
140
Section 12.21
Integration
141
Section 12.22
USA PATRIOT Act
141
Section 12.23
No Novation
141




--------------------------------------------------------------------------------

SCHEDULE AND EXHIBITS
 
Schedule 1.01(A)
Lenders and Lenders' Revolving Credit Commitments
Schedule 1.01(B)
Specified Accounts
Schedule 1.01(C)
Factoring Agreements
Schedule 1.01(D)
Specified Core Receivables
Schedule 1.01(E)
Specified EBITDA Addbacks
Schedule 6.01(e)
Capitalization; Subsidiaries
Schedule 6.01(f)
Litigation; Commercial Tort Claims
Schedule 6.01(l)
Nature of Business
Schedule 6.01(o)
Real Property
Schedule 6.01(q)
Operating Lease Obligations
Schedule 6.01(r)
Environmental Matters
Schedule 6.01(s)
Insurance
Schedule 6.01(v)
Bank Accounts
Schedule 6.01(w)
Intellectual Property
Schedule 6.01(x)
Material Contracts
Schedule 6.01(dd)
Name; Jurisdiction of Organization; Organizational ID Number; Place of Business;
Chief Executive Office; FEIN
Schedule 6.01(ee)
Collateral Locations
Schedule 7.02(a)
Existing Liens
Schedule 7.02(b)
Existing Indebtedness
Schedule 7.02(e)
Existing Investments
Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions
Schedule 8.01
Cash Management Accounts
 
 
Exhibit A
Form of Security Agreement
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Eurodollar Notice
Exhibit D
Form of Borrowing Base Certificate
Exhibit E
Form of Assignment and Acceptance
Exhibit F
Form of Compliance Certificate
Exhibit G
Form of Guaranty
Exhibit H
Form of Warrant




--------------------------------------------------------------------------------

AMENDED AND RESTATED FINANCING AGREEMENT
 
Amended and Restated Financing Agreement, dated as of November 6, 2013, by and
among Motorcar Parts of America, Inc., a New York corporation (the "Borrower"),
the lenders from time to time party hereto (each a "Lender" and collectively,
the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability
company ("Cerberus"), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Collateral
Agent"), and PNC Bank, National Association ("PNC"), as administrative agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Administrative Agent" and together with the Collateral Agent,
each an "Agent" and collectively, the "Agents").


RECITALS


The Borrower, the lenders signatory thereto immediately prior to the
effectiveness of the amendment and restatement of the Existing Financing
Agreement (the "Existing Lenders"), Cerberus, as the collateral agent for the
Existing Lenders, and PNC, as the administrative agent for the Existing Lenders,
are parties to the Financing Agreement, dated as of January 18, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the "Existing Financing Agreement"), pursuant to which the Existing Lenders
extended credit to the Borrower consisting of (a) one or more term loans in the
aggregate principal amount of $105,000,000 (the "Existing Term Loan") and (b) a
revolving credit facility in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding, which included a subfacility for the
issuance of letters of credit (the "Existing Revolving Loans" and together with
the Existing Term Loan, the "Existing Loans").


The Existing Loans (together with all accrued and unpaid interest, fees,
indemnities, costs and other payment obligations that are outstanding
immediately prior to the date hereof) are owing as of the Restatement Effective
Date (as hereinafter defined) without set-off, counterclaim, recoupment,
deduction or other defense to the Agents and the Lenders.


Pursuant to the Existing Financing Agreement, the Loan Parties granted to the
Collateral Agent, for the benefit of the Agents and the Existing Lenders, a
continuing security interest in all of their right, title and interest in all
then existing and thereafter acquired or arising Collateral (as such term is
defined in the Existing Financing Agreement) in order to secure the repayment of
any and all of the Obligations (as such term is defined the Existing Financing
Agreement).


The Borrower has requested that the Agents and the Lenders amend and restate the
Existing Financing Agreement in order to, among other things, (a) amend,
restate, convert and continue $95,000,000 of the Existing Term Loan as the Term
Loan (as hereinafter defined) and (b) increase the amount of the revolving
credit facility by $10,000,000 to $30,000,000.  The proceeds of the term loans
and the loans made under the revolving credit facility shall be used to (i) make
the  Ninth Amendment Effective Date Prepayment, (ii) fund general working
capital purposes of the Borrower and for other general corporate purposes and
(iii) pay fees and expenses related to this Agreement.  The letters of credit
will be used for general working capital purposes.  The Lenders are severally,
and not jointly, willing to extend and/or maintain such credit to the Borrower
subject to the terms and conditions hereinafter set forth.

--------------------------------------------------------------------------------

In connection with the amendment and restatement of the Existing Financing
Agreement, the Loan Parties have agreed to continue, confirm and reaffirm the
grant to the Collateral Agent, for the benefit of the Agents and the Lenders, of
the security interest in the Collateral to secure the Obligations as more fully
set forth herein and in the other Loan Documents


In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree that the Existing Financing Agreement shall be
amended and restated as follows:


1.


DEFINITIONS; CERTAIN TERMS
 
i.            Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:


"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.


"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.


"Action" has the meaning specified therefor in Section 12.12.


"Additional Amount" has the meaning specified therefor in Section 2.09(a).


"Administrative Agent" has the meaning specified therefor in the preamble
hereto.


"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.


"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent, any Lender or any of their respective Affiliates be
considered an "Affiliate" of any Loan Party.
2

--------------------------------------------------------------------------------

"Agent" has the meaning specified therefor in the preamble hereto.
 
"Agent Advances" has the meaning specified therefor in Section 10.08(a).


"Agreement" means this Amended and Restated Financing Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.


"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (a) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), as amended, and regulations promulgated
thereunder, (b) the Bank Secrecy Act, as amended, and regulations promulgated
thereunder, (c) the USA PATRIOT Act, as amended, and regulations promulgated
thereunder, (d) the laws, regulations and Executive Orders administered by the
United States Department of the Treasury's Office of Foreign Assets Control
("OFAC"), (e) the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010 and implementing regulations by the United States Department of the
Treasury, (f) any law prohibiting or directed against terrorist activities or
the financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or
(g) any similar laws enacted in the United States or any other jurisdictions in
which the parties to this agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.


"Applicable EBITDA Multiple" means, 3.47, on and as of the Restatement Effective
Date, which multiple will be subsequently adjusted as of the end of each fiscal
quarter thereafter of the Borrower and its Subsidiaries as set forth below for
the immediately succeeding fiscal quarter.


Fiscal Quarter Ended
Applicable EBITDA Multiple 
December 31, 2013
3.47
March 31, 2014
3.47
June 30, 2014
3.22
September 30, 2014
3.22
December 31, 2014
3.22
March 31, 2015 and each fiscal quarter ended thereafter
2.97



3

--------------------------------------------------------------------------------

"Applicable Margin" means, as of any date of determination, (a) with respect to
the interest rate of a Revolving Loan that is (i) a Reference Rate Loan or any
portion thereof, 1.00% and (ii) a Eurodollar Rate Loan or any portion thereof,
2.50% and (b) with respect to the interest rate of a Term Loan that is (i) a
Reference Rate Loan or any portion thereof, 4.25% and (ii) a Eurodollar Rate
Loan or any portion thereof, 5.25%.


"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Restatement
Effective Date up to and including the date that is the second anniversary of
the Effective Date (January 18, 2014), an amount equal to 3.00% times the sum of
(i) the amount of the reduction of the Total Revolving Credit Commitment on such
date plus (ii) the principal amount of any prepayment of the Term Loan on such
date, (b) during the period of time after the date that is the second
anniversary of the Effective Date up to and including the date that is the third
anniversary of the Effective Date (January 18, 2015), an amount equal to 2.00%
times the sum of (i) the amount of the reduction of the Total Revolving Credit
Commitment on such date plus (ii) the principal amount of any prepayment of the
Term Loan on such date, and (c) thereafter, zero.


"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07 hereof and substantially in the form of Exhibit E
hereto or such other form acceptable to the Collateral Agent.


"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, chief accounting officer, president or vice
president of such Person.


"Availability" means, as of any date of determination, the difference between
(a) the lesser of (i) the Borrowing Base and (ii) the Total Revolving Credit
Commitment, and (b) the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans and (ii) all Letter of Credit Obligations.


"Bank Product Agreements" means those certain cash management service agreements
entered into from time to time between the Borrower, on the one hand, and a Bank
Product Provider, on the other hand, in connection with any of the Bank
Products, including, without limitation, any Lender-Provided Hedge Agreement
with respect to the Borrower's interest rate exposure.


"Bank Product Provider" means any Lender or Affiliate thereof that provides Bank
Products to the Borrower.
4

--------------------------------------------------------------------------------

"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower to any Bank
Product Provider pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that the Borrower is obligated to reimburse to
Administrative Agent or any Lender as a result of Administrative Agent or such
Lender purchasing participations or executing indemnities or reimbursement
obligations with respect to the Bank Products provided to the Borrower pursuant
to the Bank Product Agreements.


"Bank Product Reserve" means, as of any date of determination, the amount of
reserves that the Administrative Agent establishes from time to time (based upon
the Administrative Agent's reasonable determination of the credit exposure in
respect of the then outstanding Bank Products) in respect of Bank Products then
provided or outstanding; provided that, the aggregate amount of such Bank
Product Reserve shall not exceed $4,000,000 at any time.


"Bank Products" means any of the following services or facilities extended to
the Borrower by any Bank Product Provider including:  (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, and (g) Lender-Provided Hedge Agreements.


"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), as amended, and any successor statute.


"Blocked Person" has the meaning assigned to such term in Section 6.01(hh).


"Board" means the Board of Governors of the Federal Reserve System of the United
States.


"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.


"Book Value" means, with respect to any Inventory of any Person, the lower of
(a) cost (as reflected in the general ledger of such Person before customary
(but not extraordinary) reserves established by such Person in good faith and in
accordance with GAAP) and (b) market value, in each case, determined in
accordance with GAAP calculated on a first-in first-out basis.


"Borrower" has the meaning specified therefor in the preamble hereto.


"Borrowing Base" means, as of any date of determination, the lesser of:
5

--------------------------------------------------------------------------------

(a)            the result of the sum of (i) 85% of the Net Amount of Eligible
Accounts Receivable at such time, plus (ii) the lower of (A) 60% of the Book
Value of Eligible Inventory located in the continental United States and any
province or territory of Canada at such time and (B) 90% times the most recently
determined Net Liquidation Percentage times the Book Value of the Eligible
Inventory located in the continental United States and any province or territory
of Canada at such time, plus (iii) the lowest of (A) 50% of the Book Value of
Eligible Inventory located in Mexico at such time, (B) 60% times the most
recently determined Net Liquidation Percentage times the Book Value of the
Eligible Inventory located in Mexico at such time and (C) the lesser (1)
$12,000,000 and (2) 60% of the Borrowing Base, minus (iv) Reserves, and


(b)            an amount equal to the product of TTM Consolidated EBITDA for the
most recently ended month of the Borrower and its Subsidiaries times the
Applicable EBITDA Multiple, minus the aggregate outstanding principal amount of
the Term Loan and Capitalized Lease Obligations at such time.


"Borrowing Base Certificate" means a certificate signed by an Authorized Officer
of the Borrower and setting forth the calculation of the Borrowing Base in
compliance with Section 7.01(a)(vi), substantially in the form of Exhibit D.


"Business Day" means any day other than Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required by law to be closed for
business in Pittsburgh, Pennsylvania or New York City and, if the applicable
Business Day relates to any Eurodollar Rate Loan, such day must also be a day on
which dealings are carried on in the London interbank market.


"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided that, Capital Expenditures shall not
include (i) any such expenditures made in connection with the replacement,
substitution, repair or restoration of any assets to the extent financed (A)
with insurance proceeds received by a Loan Party or any of its Subsidiaries on
account of the loss of, or any damage to, the assets being replaced, substituted
for, repaired or restored or (B) with the proceeds of any compensation awarded
to a Loan Party or any of its Subsidiaries as a result of the taking, by eminent
domain or condemnation, of the assets being replaced or substituted for, in each
case of clauses (i)(A) and (i)(B), so long as such Loan Party is permitted to
reinvest such proceeds pursuant to Section 2.05(c)(viii) (to the extent subject
thereto), (ii) the purchase price of any equipment that is purchased
simultaneously with the trade-in of any existing equipment by a Loan Party or
any of its Subsidiaries to the extent that the gross amount of such purchase
price is reduced by any credit granted by the seller of such equipment for the
equipment being traded in, or (iii) the purchase price of any property, plant or
equipment purchased within 180 days of the consummation of any disposition
permitted under the terms of this Agreement by a Loan Party or any of its
Subsidiaries of any other property, plant or equipment to the extent purchased
with the Net Cash Proceeds of such disposition.
6

--------------------------------------------------------------------------------

"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).


"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.


"Cash Collateralize" means to deliver to the Administrative Agent an amount
(whether in cash or in the form of a backstop letter of credit in form and
substance reasonably satisfactory to, and issued by a U.S. commercial bank
reasonably acceptable to, the Administrative Agent in its commercially
reasonable discretion) equal to 105% of the sum of (a) the Maximum Undrawn
Amount plus (b) the aggregate amount of all unreimbursed payments and
disbursements on all such Letters of Credit which have not been converted to
Revolving Loans plus (c) the amount of unpaid Letter of Credit Fees then
accrued.  Derivatives of such term have corresponding meanings.


"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (b)
commercial paper, maturing not more than 270 days after the date of issue rated
P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of deposit maturing
not more than 270 days after the date of issue, issued by commercial banking
institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and (f)
marketable tax exempt securities rated A or higher by Moody's or A+ or higher by
Standard & Poor's, in each case, maturing within six months from the date of
acquisition thereof.


"Cash Management Accounts" means the bank accounts of each Loan Party (other
than accounts specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Loan
Party's employees) maintained at one or more Cash Management Banks listed on
Schedule 8.01.
7

--------------------------------------------------------------------------------

"Cash Management Agreement" means, with respect to any deposit account, any
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance satisfactory to the Agents, among
the Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant "control" (as
defined under the applicable UCC) over such account to the Collateral Agent.


"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).


"Cerberus" has the meaning specified therefor in the preamble hereto.


"CFC" means a "controlled foreign corporation" (as that term is defined in
Section 957 of the Internal Revenue Code).


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.


"Change of Control" means each occurrence of any of the following:


(a)            the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of more than 33% of the aggregate outstanding voting or economic power
of the Equity Interests of the Borrower;


(b)            during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of at least a majority the directors of the Borrower then still in
office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower;


(c)            the Borrower shall cease to have beneficial ownership (as defined
in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or
economic power of the Equity Interests of each other Loan Party (other than in
connection with any transaction permitted pursuant to Section 7.02(c)), free and
clear of all Liens (other than Permitted Specified Liens);
8

--------------------------------------------------------------------------------

(d)            (i)  any Loan Party consolidates or amalgamates with or merges
into another entity or conveys, transfers or leases all or substantially all of
its property and assets to another Person (other than in connection with any
transaction permitted pursuant to Section 7.02(c)), or (ii) any entity
consolidates or amalgamates with or merges into any Loan Party in a transaction
pursuant to which the outstanding voting Equity Interests of such Loan Party is
reclassified or changed into or exchanged for cash, securities or other
property, other than any such transaction described in this clause (ii) in which
either (A) in the case of any such transaction involving the Borrower, no person
or group (within the meaning of Section 13(d)(3) of the Exchange Act) has,
directly or indirectly, acquired beneficial ownership of more than 33% of the
aggregate outstanding voting or economic power of the Equity Interests of the
Borrower or (B) in the case of any such transaction involving a Loan Party other
than the Borrower, the Borrower has beneficial ownership of 100% of the
aggregate voting and economic power of all Equity Interests of the resulting,
surviving or transferee entity; or


(e)            a "Change of Control" (or any comparable term or provision) under
or with respect to any of the Equity Interests or Subordinated Indebtedness of
the Borrower or any of its Subsidiaries.


"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.


"Collateral Agent" has the meaning specified therefor in the preamble hereto.


"Collateral Records" means, to the extent relating to Accounts Receivable,
Inventory, the other Revolver Priority Collateral or any Account Debtor or other
Person obligated on or in connection with any of the Accounts Receivable, all of
the Borrower's and all of each other Loan Party's present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data, together with the tapes, disks,
diskettes and other data and software storage media and devices, file cabinets
or containers in or on which the foregoing are stored (including any rights of
the Borrower and the other Loan Parties with respect to the foregoing maintained
with or by any other Person).


"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).


"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment and Term Loan Commitment.


"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).
9

--------------------------------------------------------------------------------

"Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, (B) the Third Amendment and the Wanxiang
Transaction Documents, (C) the Sixth Amendment and (D) liquidating the Excluded
Subsidiaries in an aggregate amount not to exceed $2,000,000 and as approved in
writing by the Required Lenders, (vi) severance charges in an aggregate amount
not to exceed $100,000 for any Fiscal Year, (vii) the amount of all travel and
other administrative costs, fees and expenses (including professional fees)
incurred in connection with the management of the Excluded Subsidiaries in an
aggregate amount not to exceed $75,000 for any fiscal quarter, (viii) any
non-cash expenses incurred in connection with stock options and other
equity-based compensation, (ix) non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period, (x) standard inventory
revaluation write-downs, (xi) non-cash losses on Hedging Agreements, (xii)
commissions accrual adjustment, (xiii) losses from the Excluded Subsidiaries,
(xiv) any expenses incurred in connection with stock offerings, (xv) for each
fiscal quarter specified on Schedule 1.01(E), the expenses set forth on Schedule
1.01(E) in an aggregate amount not to exceed the amount set forth opposite such
expenses for such fiscal quarter and (xvi) all Restricted Payments paid in cash
during such period, if any, pursuant to clause (F) of the proviso in Section
7.02(h) minus (c) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent included in
determining Consolidated Net Income of such Person for such period: (i) non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of Accounts Receivable in the ordinary course of business) for such
period, (ii) non-cash gains on Hedging Agreements, and (iii) profits from the
Excluded Subsidiaries, all as determined on a consolidated basis.


"Consolidated Funded Indebtedness" means, with respect to any Person at any
date, all Indebtedness of such Person for borrowed money, determined on a
consolidated basis in accordance with GAAP, which by its terms matures more than
one year after the date of calculation, and any such Indebtedness maturing
within one year from such date which is renewable or extendable at the option of
such Person to a date more than one year from such date, including, in any
event, with respect to the Borrower and its Subsidiaries, the Revolving Loans,
the Term Loans and all Capitalized Lease Obligations of the Borrower and its
Subsidiaries.


"Consolidated Net Income" means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
Dispositions, (b) non-cash restructuring charges, (c) any tax refunds, net
operating losses or other net tax benefits and (d) gains or losses from currency
fluctuations.


"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) interest income (including interest paid-in-kind) for such
period.
10

--------------------------------------------------------------------------------

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Controlled Deposit Account" means each deposit account (including all funds on
deposit therein) that is the subject of an effective Cash Management Agreement
and that is maintained by any Loan Party with a financial institution approved
by the Collateral Agent.


"Controlled Securities Account" means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Cash Management Agreement and that is maintained by
any Loan Party with a securities intermediary or commodity intermediary approved
by the Collateral Agent.


"Current Value" has the meaning specified therefor in Section 7.01(o).


"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
 
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
11

--------------------------------------------------------------------------------

"Defaulting Lender" means any Revolving Loan Lender designated in writing by the
Administrative Agent that (a) has failed to (i) fund all or any portion of its
Loans within 1 Business Day of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender's determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within 1 Business Day of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Revolving
Loan Lender's obligation to fund a Loan hereunder and states that such position
is based on such Revolving Loan Lender's determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within 3 Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Revolving Loan
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Revolving Loan Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Revolving Loan Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Revolving Loan Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Revolving Loan Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Revolving Loan Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.
 
"Dilution" means a percentage, based upon the experience of the immediately
prior ninety (90) consecutive days, that is the result of dividing the dollar
amount of (a) discounts, advertising allowances, credits, or other similar items
that are granted in the ordinary course of business with respect to the
Borrower's Accounts Receivable during such period, by (b) the Borrower's
billings with respect to Accounts Receivable during such period.
 
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts Receivable by one (1)
percentage point for each percentage point by which Dilution is in excess of
five percent (5.0%).


12

--------------------------------------------------------------------------------

"Discharge Date" means the date on which all Obligations (other than contingent
indemnification obligations as to which no claim has been made) are paid in full
in cash, all Letters of Credit are Cash Collateralized and all Commitments have
been terminated.


"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding (a) any sales of Inventory and scrap in the ordinary course of
business on ordinary business terms, (b) any loss of property in an insurance
casualty event so long as the proceeds from such insurance casualty event are
applied in accordance with Section 2.05(c)(vii) (to the extent required pursuant
to such Section), (c) any sales of Specified Accounts pursuant to a Factoring
Agreement to the applicable Factor; provided, that all payments due and owing to
the Borrower under any such Factoring Agreement are deposited directly in a
Controlled Deposit Account and (d) intercompany transfers of property or assets
between or among Loan Parties in the ordinary course of business.


"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is 91 days after the
Final Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in clause (a) above, in each
case at any time prior to the date which is 91 days after the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect either
(i) prior to payment in full of all Obligations or (ii) prior to the date that
is 91 days after the Final Maturity Date or (d) provides for scheduled payments
or the payment of cash dividends or distributions prior to the date that is 91
days after the Final Maturity Date.


"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
 
"Drawing Date" has the meaning specified therefor in Section 3.04(b).


"Effective Date" means January 18, 2012.
13

--------------------------------------------------------------------------------

"Eligible Accounts Receivable" means the Accounts Receivable of the Borrower
which are, and at all times continue to be, acceptable to the Administrative
Agent in the exercise of its reasonable business judgment.  In general, an
Account Receivable would be deemed to be eligible if:  (a) delivery of the
merchandise or the rendition of the services has been completed with respect to
such Account Receivable; (b) no return, rejection, repossession or dispute has
occurred with respect to such Account Receivable, the Account Debtor has not
asserted any setoff, defense or counterclaim with respect to such Account
Receivable, and there has not occurred any extension of the time for payment
with respect to such Account Receivable beyond customary terms without the
consent of the Administrative Agent, provided that, in the case of any dispute,
setoff, defense or counterclaim with respect to an Account Receivable, the
portion of such Account Receivable not subject to such dispute, setoff, defense
or counterclaim will not be ineligible solely by reason of this clause (b); (c)
such Account Receivable is lawfully owned by the Borrower free and clear of any
Lien other than in favor of the Collateral Agent for the benefit of the Agents
and the Lenders and otherwise continues to be in full conformity with all
representations and warranties made by the Borrower to the Agents and the
Lenders with respect thereto in the Loan Documents; (d) such Account Receivable
is unconditionally payable in Dollars within 390 days from the invoice date with
respect to Specified Core Receivables and within 120 days from the invoice date
with respect to other Accounts Receivable and is not evidenced by a promissory
note, chattel paper or any other instrument or other document unless the
original of such document is in the possession of the Collateral Agent and
contains all necessary endorsements in favor of the Collateral Agent; (e) no
more than 30 days have elapsed from the invoice due date and no more than 120
days (or 390 days with respect to any Specified Core Receivable) have elapsed
from the invoice date with respect to such Account Receivable; (f) such Account
Receivable is not due from an Affiliate of the Borrower; (g) such Account
Receivable does not constitute an obligation of the United States or any other
Governmental Authority (unless all steps required by the Administrative Agent in
connection therewith, including notice to the United States Government under the
Federal Assignment of Claims Act or any action under any state statute
comparable to the Federal Assignment of Claims Act, have been duly taken in a
manner satisfactory to the Administrative Agent); (h) the Account Debtor (or the
applicable office of the Account Debtor) with respect to such Account Receivable
is located in the continental United States or any province or territory of
Canada (provided that, at any time upon the Administrative Agent's request, the
Borrower shall execute and deliver, or cause to be executed and delivered, such
other agreements, documents and instruments as may be required by the
Administrative Agent to perfect the security interests of the Collateral Agent
in those accounts of an Account Debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the province or territory of Canada in which such chief executive office or
principal place of business is located, and take, or cause to be taken, such
other and further actions as the Administrative Agent may reasonably request to
enable the Collateral Agent, as secured party with respect thereto, to collect
such accounts under the applicable federal, provincial or territorial laws of
Canada), unless such Account Receivable is supported by a letter of credit or
other similar obligation satisfactory to the Administrative Agent; (i) the
Account Debtor with respect to such Account Receivable is not also a supplier to
or creditor of the Borrower, unless such Account Debtor has executed a no-offset
letter satisfactory to the Administrative Agent; (j) not more than 50% of the
aggregate amount of all Accounts Receivable of the Account Debtor with respect
to such Account Receivable have remained unpaid 30 days past the invoice due
date or 120 days (or 390 days with respect to any Specified Core Receivable)
past the invoice date; (k) the Account Debtor with respect to such Account
Receivable (i) has not filed a petition for bankruptcy or any other relief under
any Debtor Relief Law, (ii) has not failed, suspended business operations,
become insolvent or called a meeting of its creditors for the purpose of
obtaining any financial concession or accommodation, (iii) has not had or
suffered to be appointed a receiver or a trustee for all or a significant
portion of its assets or affairs or (iv) in the case of an Account Debtor who is
an individual, is not an employee of the Borrower or any of its Affiliates and
has not died or been declared incompetent; and (l) the Administrative Agent is,
and continues to be, satisfied with the credit standing of the Account Debtor in
relation to the amount of credit extended and the Administrative Agent believes,
in the exercise of its reasonable business judgment, that the prospect of
collection of such Account Receivable is not impaired for any reason.
14

--------------------------------------------------------------------------------

"Eligible Inventory" means all finished goods and raw materials (including cores
and core components) Inventory of the Borrower that meets all of the following
specifications:  (a) such Inventory is lawfully owned by the Borrower free and
clear of any existing Lien other than Liens in favor of the Collateral Agent for
the benefit of the Agents and the Lenders and otherwise continues to be in full
conformity with all representations and warranties made by the Borrower to the
Agents and the Lenders with respect thereto in the Loan Documents; (b) such
Inventory is not held on consignment and may be lawfully sold; (c) the Borrower
has the right to grant Liens on such Inventory; (d) such Inventory arose or was
acquired in the ordinary course of the business of the Borrower and does not
represent damaged, obsolete or unsalable goods; (e) no Account Receivable or
document of title has been created or issued with respect to such Inventory; (f)
such Inventory is located in one of the locations in the continental United
States, any province or territory of Canada or Mexico listed on Schedule
6.01(ee) or such other locations in the continental United States, any province
or territory of Canada or Mexico as the Agents may approve in writing from time
to time; (g) if such Inventory consists of finished goods Inventory sold under a
licensed trademark or if such Inventory contains or uses a medium subject to a
copyright, the Agents shall be satisfied, in their reasonable discretion, that
the Collateral Agent has rights to sell or dispose of such Inventory; (h) the
Inventory is not work-in-process, supplies or packaging; and (i) such Inventory
is and at all times shall continue to be acceptable to the Administrative Agent
in the exercise of its reasonable business judgment.


"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.


"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.


"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.
15

--------------------------------------------------------------------------------

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (ii) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.


"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.


"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.


"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Borrower of any cash capital contributions.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.


"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.


"Eurodollar Notice" means a written notice in the form of Exhibit C.


"Eurodollar Option" has the meaning specified therefor in Section 2.07(a).
16

--------------------------------------------------------------------------------

"Eurodollar Rate" means, (a) with respect to any Revolving Loan to which the
Eurodollar Option applies for any Interest Period applicable thereto, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or, if
such rate is not available, the rate which is quoted by another source selected
by the Administrative Agent which has been approved by the British Bankers'
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (an "Alternate Source"), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error), by (ii) a number equal to 1.00 minus the Eurodollar Rate
Reserve Percentage and (b) with respect to any Term Loan to which the Eurodollar
Option applies for any Interest Period applicable thereto, the greater of (i)
1.50% per annum and (ii) the interest rate described in clause (a) above.


The Eurodollar Rate shall be adjusted with respect to any Loan to which the
Eurodollar Option applies that is outstanding on the effective date of any
change in the Eurodollar Rate Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower and the Lenders of
the Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.


"Eurodollar Rate Loan" means any Loan at any time that bears interest based on
the Eurodollar Rate.


"Eurodollar Rate Reserve Percentage" means as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").


"Event of Default" means any of the events set forth in Section 9.01.


"Excess Cash Flow" means, with respect to any Person for any period, (a)
Consolidated EBITDA of such Person and its Subsidiaries for such period, less
(b) the sum of (i) all scheduled cash principal payments (excluding any
principal payments made pursuant to Section 2.05(c)(iv)) on the Term Loans made
during such period, and all cash principal payments on Indebtedness (other than
Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures made by such Person and its Subsidiaries during such period
to the extent permitted to be made under this Agreement (excluding Capital
Expenditures to the extent financed through the incurrence of Indebtedness or
through an Equity Issuance), (iv) all scheduled loan servicing fees and other
similar fees in respect of Indebtedness of such Person or any of its
Subsidiaries paid in cash during such period, to the extent such Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement, (v) taxes paid in cash by such Person and its Subsidiaries for such
period, (vi) the excess, if any, of Working Investment at the end of such period
over Working Investment at the beginning of such period (or minus the excess, if
any, of Working Investment at the beginning of such period over Working
Investment at the end of such period), (vii) the cash portion of Permitted
Investments made by such Person and its Subsidiaries during such period to the
extent permitted to be made under this Agreement, (viii) all Applicable
Prepayment Premium (as defined in the Existing Financing Agreement) paid in cash
on or prior to the Restatement Effective Date during such period, if any, (ix)
all Applicable Prepayment Premium paid in cash during such period, if any, (x)
all amounts included in the calculation of Consolidated EBITDA pursuant to
clause (b) of the definition of Consolidated EBITDA paid in cash during such
period and (xi) the amount of interest paid in cash pursuant to the Wanxiang
Guaranty for the fiscal quarter ended (A) June 30, 2013 in an aggregate amount
not to exceed $190,000 and (B) September 30, 2013 in an aggregate amount not to
exceed $464,000.
17

--------------------------------------------------------------------------------

"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Excluded Taxes" has the meaning specified therefor in Section 2.09(e).


"Excluded Subsidiaries" means Fenwick, Introcan, Fapco and each of their
respective Subsidiaries.


"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.


"Existing Financing Agreement" has the meaning specified therefor in the
recitals hereto.


"Existing Lenders" has the meaning specified therefor in the recitals hereto.


"Existing Loans" has the meaning specified therefor in the recitals hereto.


"Existing Revolving Loans" has the meaning specified therefor in the recitals
hereto.


"Existing Term Loan" has the meaning specified therefor in the recitals hereto.


"Extraordinary Receipts" means any cash received by the Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(v) or (vi) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance, (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (e) condemnation awards (and payments in lieu thereof), (f) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of the Borrower or any of its
Subsidiaries or (ii) received by the Borrower or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person), (g) any purchase price adjustment received in connection with
any purchase agreement and (h) any payments from the Borrower's or any of its
Subsidiaries' customers in connection with the termination of any applicable
customer contract.
18

--------------------------------------------------------------------------------

"Facility" means any real property, including, without limitation, the land on
which such facility is located, all buildings and other improvements thereon,
all fixtures located at or used in connection with such facility, all whether
now or hereafter existing, owned, leased, operated or used by any Loan Party,
including any New Facility.


"Factor" means a factor designated by the Borrower and reasonably acceptable to
the Agents (it being agreed that the Factors party to the Factoring Agreements
listed on Schedule 1.01(C) are reasonably acceptable to the Agents).


"Factoring Agreement" means the agreements listed on Schedule 1.01(C) and such
other factoring agreements as are entered into by the Borrower in the ordinary
course of business.


"Fapco" means Fapco, S.A. de C.V., a "Sociedad Anonima de Capital Variable" duly
organized and existing under the laws of Mexico.


"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.


"FATCA" means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
Federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.


"Fee Letter" means the amended and restated fee letter, dated as of the
Restatement Effective Date, among the Borrower and the Collateral Agent.


"Fenco Insolvency Proceeding" means the Insolvency Proceeding of the Excluded
Subsidiaries commenced in the U.S. Bankruptcy Court for the District of Delaware
on June 10, 2013.
19

--------------------------------------------------------------------------------

"Fenwick" means Fenwick Automotive Products Limited, a corporation incorporated
under the laws of Ontario.


"Final Maturity Date" means the earliest of (a) November 6, 2018, (b) the date
on which all Loans shall become due and payable pursuant to Section 9.01 and,
(c) the payment in full of all Obligations and the termination of all
Commitments.


"Financial Statements" means (a) the audited consolidated balance sheet of the
Borrower and its Subsidiaries and the Excluded Subsidiaries for the Fiscal Year
ended March 31, 2013, and the related consolidated statement of operations,
shareholders' equity and cash flows for the Fiscal Year then ended, (b) the
unaudited consolidating balance sheet of the Borrower and its Subsidiaries for
the Fiscal Year ended March 31, 2013, and the related consolidating statement of
operations and cash flows for the Fiscal Year then ended, and (c) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries for the 5 months
ended August 30, 2013 and the related consolidating statement of operations and
cash flows for the 5 months then ended.


"Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries ending
on March 31 of each calendar year.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its consolidated
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period (other than mandatory prepayments made pursuant to Section
2.05(c)) to the extent there is an equivalent permanent reduction in the
commitments thereunder, plus (ii) Consolidated Net Interest Expense of such
Person and its Subsidiaries for such period (excluding (A) the non-cash portions
of Consolidated Net Interest Expense and (B) interest paid pursuant to the
Wanxiang Guaranty for the fiscal quarter ended (1) June 30, 2013 in an aggregate
amount not to exceed $190,000 and (2) September 30, 2013 in an aggregate amount
not to exceed $464,000), plus (iii) income taxes paid or payable by such Person
and its Subsidiaries during such period, plus (iv) cash dividends or
distributions paid, or the purchase, redemption or other acquisition or
retirement for value (including in connection with any merger or consolidation),
by such Person or any of its Subsidiaries, in respect of the Equity Interests of
such Person or any of its Subsidiaries (other than dividends or distributions
paid by a Loan Party to any other Loan Party) during such period, plus (v)
non-financed Capital Expenditures made by such Person and its Subsidiaries
during such period; provided that for the fiscal quarter ending December 31,
2013, solely for the purposes of clause (b)(i) of this definition, the principal
amount of the Existing Term Loan paid on October 1, 2013 pursuant to Section
2.03(b) of the Existing Financing Agreement shall be $1,350,000.
 
"Funding Losses" has the meaning specified therefor in Section 2.07(e).


"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Agents and the Borrower shall negotiate in
good faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the covenants in Section 7.03
hereof shall be calculated as if no such change in GAAP has occurred.
20

--------------------------------------------------------------------------------

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture agreement, declaration or other applicable agreement
or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.


"Governmental Acts" has the meaning specified therefor in Section 3.09.


"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).


"Guarantor" means each Person which guarantees, pursuant to Section 7.01(b) or
otherwise, all or any part of the Obligations.


"Guaranty" means each guaranty, substantially in the form of Exhibit G, made by
a Guarantor in favor of the Collateral Agent for the benefit of the Agents and
the Lenders guaranteeing all or part of the Obligations.


"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.
 
"Hedge Liabilities" means the liabilities of the Borrower under any Hedging
Agreement as calculated on a marked-to-market basis in accordance with GAAP.
21

--------------------------------------------------------------------------------

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.


"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.


"Holdout Lender" has the meaning specified therefor in Section 12.02(b).


"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, accounts payable incurred to core suppliers in the ordinary course of
such Person's business or other accounts payable incurred in the ordinary course
of such Person's business, in each case, not outstanding for more than 60 days
after the due date thereof); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis satisfactory to the Agents and in
accordance with accepted practice, of such Person under Hedging Agreements; (h)
all monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; (i)
all Contingent Obligations in respect of obligations that otherwise constitute
Indebtedness; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness (but limited to the value of the asset subject to such
Lien).  The Indebtedness of any Person shall include the Indebtedness of any
partnership of or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that such Person is not liable for such
Indebtedness.
 
"Indemnified Matters" has the meaning specified therefor in Section 12.15.


"Indemnified Tax" means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of a Loan Party
under any Loan Document and (b) Other Taxes.
22

--------------------------------------------------------------------------------

"Indemnitees" has the meaning specified therefor in Section 12.15.


"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.


"Intercompany Subordination Agreement" means the Intercompany Subordination
Agreement, dated as of the Effective Date, made by the Borrower and its
Subsidiaries in favor of the Collateral Agent for the benefit of the Agents and
the Lenders.


"Interest Payment Date" means (a) as to any Reference Rate Loan, the first day
of each month, (b) as to any Eurodollar Rate Loan, the last day of such Interest
Period, and (c) as to any mandatory prepayment required pursuant to this
Agreement, the date of such prepayment.


"Interest Period" means, as to any Eurodollar Rate Loan, the period commencing
on the date such Loan is borrowed or continued as, or converted into, a
Eurodollar Rate Loan and ending on the date one, two or three months thereafter,
as selected by the Borrower; provided that:
 
(a)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;


(b)            any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(c)            the Borrower may not select any Interest Period for any Loan
which would extend beyond the Final Maturity Date.


"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto), and the regulations thereunder.


"Introcan" means Introcan Inc., a Delaware corporation.


"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired.
 
"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
23

--------------------------------------------------------------------------------

"ISP98 Rules" has the meaning specified therefor in Section 3.02(b).
 
"L/C Fee Rate" means 3.00% per annum.
 
"L/C Issuer" means PNC or such other bank as the Administrative Agent may select
in its sole and absolute discretion.


"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.


"Lender" has the meaning specified therefor in the preamble hereto.


"Lender-Provided Hedge Agreement" means a Hedging Agreement which is provided by
any Lender, Agent or any affiliate thereof.  The Hedge Liabilities of the
Borrower to the provider of any Lender-Provided Hedge Agreement shall be
"Obligations" hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Security Agreement and otherwise treated as Obligations
for purposes of each of the Loan Documents. The Liens securing the Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the Loan Documents, but the Persons to whom such Hedge
Liabilities are owed shall not have any right to vote or take any other actions
under this Agreement and the other Loan Documents.


"Letter of Credit Application" has the meaning specified therefor in Section
3.02(a).


"Letter of Credit Borrowing" has the meaning specified therefor in Section
3.04(d).


"Letter of Credit Fees" has the meaning specified therefor in Section 2.06(b).
 
"Letter of Credit Guaranty" means one or more guaranties by the Administrative
Agent in favor of the L/C Issuer guaranteeing or relating to the Borrower's
obligations to the L/C Issuer under a reimbursement agreement, Letter of Credit
Application or other like document in respect of any Letter of Credit.
 
"Letter of Credit Obligations" means, at any time and without duplication, the
sum of (a) the Reimbursement Obligations at such time, plus (b) the Maximum
Undrawn Amount, plus (c) all amounts for which the Administrative Agent may be
liable to the L/C Issuer pursuant to any Letter of Credit Guaranty.


"Letter of Credit Sublimit" means $10,000,000.


"Letters of Credit" has the meaning specified therefor in Section 3.01.


24

--------------------------------------------------------------------------------

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.


"Loan" means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrower pursuant to ARTICLE II hereof.


"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Loans made to, and all other
Obligations incurred by, the Borrower.


"Loan Document" means this Agreement, any Bank Product Agreement, any Cash
Management Agreement, the Fee Letter, any Guaranty, the Intercompany
Subordination Agreement, any joinder agreement, any Letter of Credit
Application, any Mortgage, any collateral access agreement, any landlord waiver,
any Perfection Certificate, the Pledge Agreement, any Security Agreement, the
Wanxiang Subordination Agreement and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan, any Letter of Credit
Obligation or any other Obligation.


"Loan Party" means the Borrower and any Guarantor.


"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, business, assets, properties, liabilities or condition (financial or
otherwise) of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to fully and timely perform any of its payment or other material
obligations under any Loan Document to which it is a party, (c) the legality,
validity or enforceability of this Agreement or any other Loan Document, (d) the
rights and remedies of any Agent or any Lender under any Loan Document, or (e)
the value of the Collateral or the validity, perfection or priority of a Lien in
favor of the Collateral Agent for the benefit of the Agents and the Lenders on
any of the Collateral; provided that, notwithstanding the foregoing, the lack of
perfection or priority of any Liens granted to the Collateral Agent solely in
respect of Collateral with an aggregate value not in excess of $250,000 (valued
at fair market value on Collateral other than cash) shall not be deemed a
Material Adverse Effect.
 
"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more in any Fiscal Year (other than (i) purchase orders in the
ordinary course of the business of such Person or such Subsidiary and (ii)
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days' notice without
penalty or premium) and (b) all other contracts or agreements material to the
business, operations, condition (financial or otherwise), performance, prospects
or properties of such Person or such Subsidiary.
25

--------------------------------------------------------------------------------

"Maximum Face Amount" means, with respect to any outstanding Letter of Credit,
the face amount of such Letter of Credit including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.


"Maximum Undrawn Amount" means, with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.


"Motorcar Mexico" means Motorcar Parts de Mexico, S.A. de C.V., a "Sociedad
Anonima de Capital Variable" duly organized and existing under the laws of
Mexico.


"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.


"Net Amount of Eligible Accounts Receivable" means the aggregate unpaid invoice
amount of Eligible Accounts Receivable less, without duplication, sales, excise
or similar taxes, returns, discounts, chargebacks, claims, advance payments,
credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect to such Eligible Accounts
Receivable.


"Net Cash Proceeds" means, (a) with respect to any Disposition or the receipt of
Extraordinary Receipts consisting of insurance proceeds or condemnation awards
by any Person or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection therewith (other than
Indebtedness under this Agreement), (ii) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (iii)
transfer and other taxes (other than net income taxes) paid to any taxing
authorities by such Person or such Subsidiary in connection therewith, and (iv)
net income taxes to be paid in connection therewith (after taking into account
any tax credits or deductions and any tax sharing arrangements) and (b) with
respect to the issuance or incurrence of any Indebtedness, an Equity Issuance or
the receipt of Extraordinary Receipts (other than insurance proceeds or
condemnation awards) by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (i) reasonable expenses related
thereto incurred by such Person or such Subsidiary in connection therewith, (ii)
transfer and other taxes (other than net income taxes) paid by such Person or
such Subsidiary in connection therewith and (iii) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (a) and (b) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
26

--------------------------------------------------------------------------------

"Net Liquidation Percentage" shall mean, as of any date of determination, the
percentage of the book value of the Borrower's Inventory that is estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be as determined from
time to time by an appraisal company selected by the Agents.  The Net
Liquidation Percentage shall be calculated for (a) finished goods located in the
United States, (b) all other Inventory located in the United States on a blended
rate basis, (c) finished goods located in Mexico and (d) all other Inventory
located in Mexico on a blended rate basis.


"New Facility" has the meaning specified therefor in Section 7.01(o).


"New Lending Office" has the meaning specified therefor in Section 2.09(d).


"Ninth Amendment" means the Ninth Amendment and Waiver to the Existing Financing
Agreement, dated as of November 6, 2013, among the Borrower, the Agents, the
Existing Lenders and the Lenders.


"Ninth Amendment Effective Date" means the date on which the Ninth Amendment
shall become effective in accordance with its terms.


"Ninth Amendment Effective Date Prepayment" has the meaning specified therefor
in the Ninth Amendment.


"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).


"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).


"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
 Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, costs, expenses, fees, the Applicable Prepayment
Premium, attorneys' fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person pursuant to the Loan Documents and (c) all Bank Product Obligations.
27

--------------------------------------------------------------------------------

"OFAC Sanctions Programs" means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended, or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.


"Operating Lease Obligations" means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
 
"Order" has the meaning specified therefor in Section 3.10.


"Other Connection Income Taxes" has the meaning specified therefor in Section
2.09(e).
 
"Other Taxes" has the meaning specified therefor in Section 2.09(b).


"Participant Register" has the meaning specified therefor in Section 12.07(g).


"Participation Commitment" means each Revolving Loan Lender's obligation to buy
a participation of the Letters of Credit issued hereunder.


"Participation Revolving Loan" has the meaning specified therefor in
Section 3.04(c) hereof.


"Payment Office" means PNC's office located at Two Tower Center, East Brunswick,
New Jersey 08816, or at such other office or offices of PNC as may be designated
in writing from time to time by the Administrative Agent to the Collateral Agent
and the Borrower.


"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.


"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.


"Permitted Indebtedness" means:


(a)            any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;
 
(b)            any other Indebtedness listed on Schedule 7.02(b), and the
extension of maturity, refinancing or modification of the terms thereof;
provided, however, that (i) such extension, refinancing or modification is
pursuant to terms that are not less favorable to the Loan Parties and the
Lenders than the terms of the Indebtedness being extended, refinanced or
modified and (ii) after giving effect to such extension, refinancing or
modification, the amount of such Indebtedness is not greater than the amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification (other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto);
28

--------------------------------------------------------------------------------

(c)            Indebtedness evidenced by Capitalized Lease Obligations entered
into in order to finance Capital Expenditures made by the Loan Parties in
accordance with the provisions of Section 7.02(g), which Indebtedness, when
aggregated with the principal amount of all Indebtedness incurred under this
clause (c) and clause (d) of this definition, does not exceed $2,000,000 at any
time outstanding;


(d)            Indebtedness permitted by clause (e) of the definition of
"Permitted Liens";


(e)            Permitted Intercompany Advances;


(f)            Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, customs and appeal bonds;


(g)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;


(h)            the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes;


(i)             unsecured Indebtedness of the Borrower in an aggregate principal
amount not to exceed $600,000 at any one time outstanding in connection with
tenant improvements at 2929 California Street, Torrance, CA; and


(j)             additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and its
Subsidiaries) not to exceed $1,000,000 at any one time outstanding.


"Permitted Intercompany Advances" means:


(a)             loans made by (i) a Loan Party to another Loan Party, (ii) a
non-Loan Party Subsidiary of the Borrower to another non-Loan Party Subsidiary
of the Borrower, (iii) a non-Loan Party Subsidiary of the Borrower to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement and (iv) a Loan Party to a non-Loan Party Subsidiary of
the Borrower so long as (A) the aggregate amount of all such loans made by the
Loan Parties pursuant to this clause (a)(iv) and all Investments made by the
Loan Parties pursuant to clause (b)(iv) below does not exceed $1,000,000 in any
calendar year, (B) no Default or Event of Default has occurred and is continuing
either before or after giving effect to such loan, and (C) the Borrower has
Availability of not less than $5,000,000 after giving effect to such loan;
provided that Permitted Intercompany Advances shall not include loans to any
Excluded Subsidiaries; and
29

--------------------------------------------------------------------------------

(b)            Investments constituting contributions to capital or the purchase
of Equity Interests made by (i) a Loan Party in another Loan Party, (ii) a
non-Loan Party Subsidiary of the Borrower in another non-Loan Party Subsidiary
of the Borrower, (iii) a non-Loan Party Subsidiary of the Borrower in a Loan
Party and (iv) a Loan Party to a non-Loan Party Subsidiary of the Borrower so
long as (A) the aggregate amount of all such Investments made by the Loan
Parties pursuant to this clause (b)(iv) and all loans made by the Loan Parties
pursuant to clause (a)(iv) above does not exceed $1,000,000 in any calendar
year, (B) no Default or Event of Default has occurred and is continuing either
before or after giving effect to such Investment, and (C) the Borrower has
Availability of not less than $5,000,000 after giving effect to such Investment;
provided that Permitted Intercompany Advances shall not include Investments in
any Excluded Subsidiaries.


"Permitted Investments" means:


(a)            Investments in cash and Cash Equivalents;


(b)            Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;


(c)            advances made in connection with purchases of goods or services
in the ordinary course of business;


(d)            Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;


(e)            Investments existing on the Restatement Effective Date, as set
forth on Schedule 7.02(e) hereto, but not any increase in the amount thereof as
set forth in such Schedule or any other modification of the terms thereof;


(f)            Permitted Intercompany Advances the proceeds of which are to be
used for purposes other than those set forth in clause (k) of this definition;


(g)            [reserved];


(h)            [reserved];
 
(i)             Hedging Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with the operations of the Loan Parties and not for speculative purposes;


(j)             Investments held in securities accounts specifically and
exclusively used for maintaining funds pursuant to that certain Nonqualified
Deferred Compensation Plan of the Borrower dated as of May 14, 2008, which
accounts are identified in writing to the Agents; provided that the aggregate
balance of all such securities accounts do not exceed $1,000,000 at any time;
30

--------------------------------------------------------------------------------

(k)            Investments in non-Loan Party Subsidiaries of the Borrower to
fund operating expenses of such non-Loan Party Subsidiaries incurred in the
ordinary course of business consistent with past practice; and


(l)             so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any other Investments to Persons other
than any Excluded Subsidiary in an aggregate amount not to exceed $1,000,000 at
any time outstanding.


"Permitted Liens" means:


(a)            Liens securing the Obligations;


(b)            Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(c);


(c)            Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;


(d)            Liens described on Schedule 7.02(a), provided that (i) no such
Lien shall at any time be extended to cover any additional property not subject
thereto on the Restatement Effective Date and (ii) the principal amount of the
Indebtedness secured by such Liens shall not be extended, renewed, refunded or
refinanced other than in accordance with clause (b) of the definition of
Permitted Indebtedness;


(e)            (i)            purchase money Liens on equipment acquired or held
by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure the purchase price of such equipment or Indebtedness incurred
solely for the purpose of financing the acquisition of such equipment or (ii)
Liens existing on such equipment at the time of its acquisition; provided,
however, that (A) no such Lien shall extend to or cover any other property of
any Loan Party or any of its Subsidiaries and (B) the aggregate principal amount
of Indebtedness secured by any or all such Liens shall not exceed at any one
time outstanding $2,000,000;
 
(f)            deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds or other obligations
of a like nature, but only to the extent such deposits or pledges are made or
otherwise arise in the ordinary course of business and secure obligations not
past due or that are being contested in good faith by appropriate proceeding;
31

--------------------------------------------------------------------------------

(g)            easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person's business;


(h)            Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;


(i)            Liens on real property or equipment securing Indebtedness
permitted by clause (c) of the definition of Permitted Indebtedness;


(j)            the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a Capital Lease), in
each case extending only to such personal property;


(k)            non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;


(l)             judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(k);


(m)            (i) Liens in favor of collecting banks arising under Section
4-210 of the Uniform Commercial Code and (ii) rights of setoff or other liens
upon deposits of cash or securities in favor of banks or other financial
institutions, arising as a matter of law encumbering deposits or other funds
maintained with such financial institution incurred in the ordinary course of
business;


(n)            Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;


(o)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods;


(p)            to the extent constituting Liens, the filing of UCC financing
statements (or the equivalent in other jurisdictions) solely as a precautionary
measure in connection with operating leases, consignment of goods or sale of
Specified Accounts pursuant to Factoring Agreements;
 
(q)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the purchase on consignment of cores, as
the case may be, entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; and
32

--------------------------------------------------------------------------------

(r)            additional Liens so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto (for all the Loan Parties and their Subsidiaries) exceeds
$1,000,000 at any one time.


"Permitted Specified Liens" means Permitted Liens under clauses (a), (b) and (c)
of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.


"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.


"Plan" means any Employee Plan or Multiemployer Plan.


"Pledge Agreement" means the Pledge Agreement, dated as of the Effective Date,
by and among the Borrower, Motorcar Mexico and the Collateral Agent (as amended,
restated, supplemented or otherwise modified from time to time).


"PNC" has the meaning specified therefor in the preamble hereto.


"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.


"Pro Rata Share" means:


(a)            with respect to a Lender's obligation to (i) make Revolving Loans
and receive payments of interest, fees, and principal with respect thereto and
(ii) participate in Letters of Credit and Reimbursement Obligations, to
reimburse the L/C Issuer, and right to receive payments of fees with respect
thereto, the percentage obtained by dividing (A) such Lender's Revolving Credit
Commitment by (B) the Total Revolving Credit Commitment; provided that if the
Total Revolving Credit Commitment has been reduced to zero, the numerator shall
be the aggregate unpaid principal amount of such Lender's Revolving Loans and
its interest in the Letter of Credit Obligations and the denominator shall be
the aggregate unpaid principal amount of all Revolving Loans and Letter of
Credit Obligations;


(b)            with respect to a Lender's obligation to make the Term Loan and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Term Loan Commitment by (ii)
the Total Term Loan Commitment; provided that if the Total Term Loan Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan and the denominator shall be
the aggregate unpaid principal amount of the Term Loan;
 
(c)            with respect to Agent Advances and any Agent's or Lender's right
to receive payments of interest, fees and principal with respect thereto, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Agent's or Lender's portion of Agent Advances by (ii) the aggregate unpaid
principal amount of Agent Advances; and
33

--------------------------------------------------------------------------------

(d)            with respect to all other matters (including, without limitation,
the indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of such Lender's Revolving Credit Commitment
and the unpaid principal amount of such Lender's portion of the Term Loan and
the Agent Advances by (ii) the sum of the Total Revolving Credit Commitment and
the aggregate unpaid principal amount of the Term Loan and Agent Advances;
provided that if such Lender's Revolving Credit Commitment shall have been
reduced to zero, such Lender's Revolving Credit Commitment shall be deemed to be
the aggregate unpaid principal amount of such Lender's Revolving Loans
(including Agent Advances) and its interest in the Letter of Credit Obligations
and if the Total Revolving Credit Commitment shall have been reduced to zero,
the Total Revolving Credit Commitment shall be deemed to be the aggregate unpaid
principal amount of all Revolving Loans (including Agent Advances) and Letter of
Credit Obligations.
 
"Proceeds" means (a) all "proceeds" (as defined in Article 9 of the Uniform
Commercial Code) with respect to the Collateral and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
 
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is subject to a
Cash Management Agreement.


"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.


"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:


(a)            a Mortgage duly executed by the applicable Loan Party,


(b)            evidence of the recording of each such Mortgage in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;


(c)            a Title Insurance Policy or bring-down of the existing Title
Insurance Policy with respect to each Mortgage;
 
(d)            a current ALTA survey and a surveyor's certificate, in form and
substance satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
licensed professional surveyor satisfactory to the Collateral Agent;


(e)            a copy of each letter issued by the applicable Governmental
Authority, evidencing each Facility's compliance with all applicable building
codes, fire codes, other health and safety rules and regulations, parking,
density and height requirements and other building and zoning laws;
34

--------------------------------------------------------------------------------

(f)            an opinion of counsel, satisfactory to the Collateral Agent, in
the state where such Facility is located with respect to the enforceability of
the Mortgage to be recorded and such other matters as the Collateral Agent may
reasonably request;


(g)            Phase I Environmental Site Assessments with respect to such real
property, certified to the Collateral Agent by a company reasonably satisfactory
to the Collateral Agent;


(h)            flood insurance for such Facility if all or a portion of such
Facility is located in an area designated by the Federal Emergency Management
Agency as an area having special flood hazards (including, without limitation,
those areas designated as Zone A or Zone V), and in which flood insurance has
been made available under the U.S. National Flood Insurance Program, in an
amount equal to the full replacement cost of the buildings, fixtures and
personalty located on such real property or such other amount as may be agreed
to by Collateral Agent in writing; and


(i)            such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require.


"Reference Bank" means PNC, its successors or any other commercial bank
designated by the Administrative Agent to the Borrower from time to time.


"Reference Rate" means (a) in the case of Revolving Loans, the greatest of (i)
the Federal Funds Effective Rate plus 0.50% per annum, (ii) the Eurodollar Rate
(which rate shall be calculated based upon an Interest Period of 1 month and
shall be determined on a daily basis) plus 1.00% per annum and (iii) the rate of
interest publicly announced by the Reference Bank in New York, New York from
time to time as its reference rate, base rate or prime rate and (b) in the case
of the Term Loan, the greatest of (i) 3.00% per annum, (ii) the Federal Funds
Effective Rate plus 0.50% per annum, (iii) the Eurodollar Rate (which rate shall
be calculated based upon an Interest Period of 1 month and shall be determined
on a daily basis) plus 1.00% per annum and (iv) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base rate or prime rate.  The reference rate, base rate or prime
rate is determined from time to time by the Reference Bank as a means of pricing
some loans to its borrowers and neither is tied to any external rate of interest
or index nor necessarily reflects the lowest rate of interest actually charged
by the Reference Bank to any particular class or category of customers.  Each
change in the Reference Rate shall be effective from and including the date such
change is publicly announced as being effective.
 
"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.


"Register" has the meaning specified therefor in Section 12.07(d).


"Registered Loans" has the meaning specified therefor in Section 12.07(d).
35

--------------------------------------------------------------------------------

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.


"Reimbursement Obligations" has the meaning specified therefor in Section
3.04(b).


"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.


"Related Party Assignment" has the meaning specified therefor in Section
12.07(b).


"Related Party Register" has the meaning specified therefor in Section 12.07(d).


"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.


"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.


"Replacement Lender" has the meaning specified therefor in Section 12.02(b).


"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
 
"Required Lenders" means the Required Revolving Loan Lenders and the Required
Term Loan Lenders.
 
"Required Revolving Loan Lenders" means the Revolving Loan Lenders whose Pro
Rata Shares (calculated in accordance with clause (a) of the definition thereof)
aggregate at least 50.1%.


"Required Term Loan Lenders" means the Term Loan Lenders whose Pro Rata Shares
(calculated in accordance with clause (b) of the definition thereof) aggregate
at least 50.1%.
36

--------------------------------------------------------------------------------

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
"Reserves" means, as of any date of determination, such amounts (including,
without limitation, the amount of any Bank Product Reserves and the Dilution
Reserve) as the Administrative Agent may from time to time establish in the good
faith exercise of its business judgment based upon the lending practices of the
Administrative Agent (a) to reflect events, conditions, contingencies or risks
which adversely affect (i) any Collateral in the Borrowing Base or either
Agent's access thereto, or (ii) the priority, perfection or enforceability of
any of the security interest of the Agents or any Lender in the Collateral in
the Borrowing Base, or (b) in respect of any state of facts which the
Administrative Agent reasonably determines to constitute a Default or an Event
of Default.  The amount of any Reserve established by the Administrative Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve as reasonably determined by the
Administrative Agent.  The Administrative Agent shall provide notice to the
Borrower and the Collateral Agent of any new categories of Reserves that may be
established after the date hereof and will be available to consult with the
Borrower in connection with the basis for such new categories of Reserves.
 Notwithstanding any of the foregoing, the Administrative Agent shall not
establish any Reserves with respect to core offset liability or core
reconciliation variance.


"Restatement Effective Date" has the meaning specified therefor in Section 5.01.


"Revolver Priority Collateral" means (a) Inventory (including rights in all
returned or repossessed Inventory) of each Loan Party, (b) Accounts Receivable
of each Loan Party that arise from the sale, leasing, assignment or other
disposition of Inventory or the rendition of services, or from the licensing of,
or similar arrangements relating to, patents, trademarks, copyrights and other
intellectual property in the ordinary course of business, (c) Collateral
Records, (d) deposit accounts (as defined in the Uniform Commercial Code) and
all amounts therein (other than amounts therein constituting identifiable
Proceeds of Term Priority Collateral) of any Loan Party, (e) to the extent
evidencing or relating to any of the foregoing, supporting obligations, letter
of credit rights, payment intangibles and documents (as each such term is
defined in the Uniform Commercial Code), (f) five percent (5%) of each
termination payment received from Autozone Parts, Inc. in connection with the
termination of the customer contract between the Borrower and Autozone Parts,
Inc. in an aggregate amount for all such payments since the Effective Date not
to exceed $3,000,000, and (g) all Proceeds and products (whether tangible or
intangible) of the foregoing, including Proceeds of insurance covering any or
all of the foregoing, in each case to the extent they relate to clauses (a)
through (f) above.  For the avoidance of doubt, Revolver Priority Collateral
shall not include (i) patents, trademarks, copyrights, other intellectual
property or any other asset acquired with cash proceeds thereof except to the
extent such asset acquired is described in clauses (a) through (f) above, (ii)
during the continuance of an Event of Default, proceeds of business interruption
insurance, (iii) Proceeds of Revolving Loans (other than such Proceeds
constituting Collateral described in clauses (a) through (f) above) and (iv) any
payments received by the Borrower or any of its Subsidiaries from any of its
respective customers in connection with the termination of any applicable
customer contract (other than the portion of such payments received from
Autozone Parts, Inc. described in clause (f) above).


37

--------------------------------------------------------------------------------

"Revolver Priority Collateral Proceeds" means the Proceeds of Revolver Priority
Collateral.
 
"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto  or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.


"Revolving Loan" means a loan made by a Revolving Loan Lender to the Borrower
pursuant to Section 2.01(a)(i).


"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment.


"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).


"Sale and Leaseback Transaction" shall mean, with respect to any Loan Party or
any of its Subsidiaries, any arrangement, directly or indirectly, with any
Person whereby such Loan Party or such Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.


"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.


"Securitization" has the meaning specified therefor in Section 12.07(j).
 
"Security Agreement" means a Pledge and Security Agreement made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
substantially in the form of Exhibit A, securing the Obligations and delivered
to the Collateral Agent.


"Senior Leverage Ratio" means, with respect to any Person and its Subsidiaries
for any period, the ratio of (a) the amount of Consolidated Funded Indebtedness
of such Person and its Subsidiaries as of the end of such period (excluding any
Subordinated Indebtedness of such Person and its Subsidiaries then outstanding)
to (b) Consolidated EBITDA of such Person and its Subsidiaries for such period.
38

--------------------------------------------------------------------------------

"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i)
hereof.


"Seventh Amendment" means the Seventh Amendment to the Existing Financing
Agreement, dated as of August 26, 2013, among the Borrower, the Agents and the
Existing Lenders.


"Sixth Amendment" means the Sixth Amendment to the Existing Financing Agreement,
dated as of June 14, 2013, among the Borrower, the Agents and the Existing
Lenders.


"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


"Specified Accounts" means the Accounts Receivable of the Borrower with the
payment terms and owed by the Account Debtors listed on Schedule 1.01(B).


"Specified Core Receivables" means the Accounts Receivable from the Borrower's
customers listed on Schedule 1.01(D) (as such Schedule may be supplemented in
writing by the Borrower from time to time with the consent of the Administrative
Agent), which have extended payment terms of up to 360 days from the invoice
date.


"Standard & Poor's" means Standard & Poor's Ratings Services, a division of The
McGraw‑Hill Companies, Inc. and any successor thereto.
 
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which are satisfactory to the Agents and the Required Lenders and which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents (a) by the execution and delivery of a
subordination agreement, in form and substance satisfactory to the Agents and
the Required Lenders, or (b) otherwise on terms and conditions (including,
without limitation, subordination provisions, payment terms, interest rates,
covenants, remedies, defaults and other material terms) satisfactory to the
Agents and the Required Lenders.


"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person; provided that for all purposes of this
Agreement and the other Loan Documents, no Excluded Subsidiary shall be deemed a
Subsidiary of the Borrower.
39

--------------------------------------------------------------------------------

"Taxes" has the meaning specified therefor in Section 2.09(a).


"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings by the PBGC to terminate an
Employee Plan, or (e) any other event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Employee Plan.


"Term Loan" has the meaning specified therefor in Section 2.01(a)(ii).


"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrower pursuant to the Existing
Financing Agreement (or the applicable assignment date) in the amount set forth
in Schedule 1.01(A) and Schedule 1.01(G) to the Existing Financing Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as the same may be terminated or reduced from time to time
in accordance with the terms of this Agreement.


"Term Loan Lender" means a Lender with a Term Loan Commitment (or a Lender that
holds all or any portion of the unpaid principal amount of the Term Loan).
 
"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).


"Term Priority Collateral" means all Collateral other than Revolver Priority
Collateral.


"Term Priority Collateral Proceeds" means the Proceeds of the Term Priority
Collateral.


"Third Amendment" means the Third Amendment to the Existing Financing Agreement,
dated as of August 22, 2012, among the Borrower, the Agents and the Existing
Lenders.
40

--------------------------------------------------------------------------------

"Third Amendment Effective Date" means the date on which the Third Amendment
shall become effective in accordance with its terms.


"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Collateral Agent, insuring the Lien created by a Mortgage in
an amount and on terms satisfactory to the Collateral Agent, delivered to the
Collateral Agent.


"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.


"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments.


"Total Term Loan Commitment" means the sum of the amount of the Lenders' Term
Loan Commitments.


"Transactions" means, collectively, the transactions to occur on or about the
Restatement Effective Date pursuant to the Loan Documents, including (a) the
execution, delivery and performance of the Ninth Amendment, this Agreement and
the other Loan Documents and the making of the Ninth Amendment Effective Date
Prepayment, and (b) the payment of all fees and expenses to be paid on or prior
to the Restatement Effective Date and owing in connection with the foregoing.
 
"TTM Consolidated EBITDA" means, with respect to any period, the Consolidated
EBITDA of the Borrower and its Subsidiaries for the twelve-month period then
ended.


"UCP 600" has the meaning specified therefor in Section 3.02(b).


"Uniform Commercial Code" has the meaning specified therefor in Section 1.04(b).
 
"Unused Line Fee" has the meaning specified therefor in Section 2.06(a).


"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006).


"U.S. Lender" has the meaning specified therefor in Section 2.09(e).


"Wanxiang" means Wanxiang America Corporation, a Kentucky corporation.


"Wanxiang Credit Agreement" means that certain Revolving Credit/Strategic
Cooperation Agreement, dated as of August 22, 2012, by and among the Borrower
(solely for purposes of Specified Provisions (as defined therein)), Fenwick and
Wanxiang.
41

--------------------------------------------------------------------------------

"Wanxiang Guaranty" means that certain Guaranty, dated as of August 22, 2012, by
the Borrower in favor of Wanxiang.


"Wanxiang Subordination Agreement" means the Subordination Agreement, dated as
of August 22, 2012, by the Subordinated Creditors (as defined therein) and the
Borrower in favor of the Collateral Agent, as supplemented by the consent set
forth in Section 5 of the Seventh Amendment and as amended by the First
Amendment to Subordination Agreement, dated as of the Restatement Effective
Date, by the Subordinated Creditors and the Borrower in favor of the Collateral
Agent.


"Wanxiang Transaction Documents" means the Wanxiang Credit Agreement, Wanxiang
Guaranty and the Wanxiang Warrant.


"Wanxiang Warrant" means the Warrant (as defined in the Wanxiang Credit
Agreement).


"WARN" has the meaning specified therefor in Section 6.01(z).


"Warrant" means the warrant certificate covering the purchase of shares of
common stock of the Borrower substantially in the form of Exhibit H hereto,
together with the rights to purchase such common stock of the Borrower provided
thereby and all warrant certificates covering such common stock issued upon
transfer, division or combination of, or in substitution for, any thereof.  For
the avoidance of doubt, the Warrant is not a "Loan Document" and the Borrower's
obligations thereunder shall not constitute "Obligations.


"Working Investment" means, at any date of determination thereof, (a) the sum,
for any Person and its Subsidiaries, of (i) the unpaid face amount of all
Accounts Receivable of such Person and its Subsidiaries as at such date of
determination, plus (ii) the aggregate amount of long-term core inventory and
long-term core inventory deposits of such Person and its Subsidiaries as at such
date of determination, plus (iii) the aggregate amount of Inventory and
unreturned Inventory of such Person and its Subsidiaries as at such date of
determination, plus (iv) the aggregate amount of prepaid expenses and other
current assets (other than cash and Cash Equivalents that are not described in
clauses (a)(i) through (a)(iii) above) of such Person and its Subsidiaries as at
such date of determination, minus (b) the sum, for such Person and its
Subsidiaries, of (i) the unpaid amount of all accounts payable of such Person
and its Subsidiaries as at such date of determination, plus (ii) the aggregate
amount of all accrued expenses of such Person and its Subsidiaries as at such
date of determination (but, excluding from accounts payable and accrued
expenses, the current portion of long-term debt, Capitalized Leases and all
accrued interest and taxes), plus (iii) the aggregate amount of deferred core
revenue of such Person and its Subsidiaries as at such date of determination,
plus (iv) the aggregate amount of income tax payable of such Person and its
Subsidiaries as at such date of determination, plus (v) the aggregate amount of
customer finished goods returns accrual of such Person and its Subsidiaries as
at such date of determination, plus (vi) the aggregate amount of other current
liabilities (not described in clauses (b)(i) through (b)(v) above) of such
Person and its Subsidiaries as at such date of determination, in each case, as
reflected in the consolidated statements of cash flow delivered to the Agents
and the Lenders pursuant to Section 7.01(a)(iii).
42

--------------------------------------------------------------------------------

ii.            Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include," "includes" and "including"
shall be deemed to be followed by the phrase "without limitation."  The word
"will" shall be construed to have the same meaning and effect as the word
"shall."  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person's successors and permitted assigns, (c) the
words "herein," "hereof" and "hereunder," and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible.


iii.            Certain Matters of Construction.  References in this Agreement
to "determination" by any Agent include good faith estimates by such Agent (in
the case of quantitative determinations) and good faith beliefs by such Agent
(in the case of qualitative determinations).  A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall "continue" or be "continuing"
until such Event of Default has been waived in writing by the Required Lenders
or by each Lender affected thereby, as applicable.  Any Lien referred to in this
Agreement or any other Loan Document as having been created in favor of any
Agent, any agreement entered into by any Agent pursuant to this Agreement or any
other Loan Document, any payment made by or to or funds received by any Agent
pursuant to or as contemplated by this Agreement or any other Loan Document, or
any act taken or omitted to be taken by any Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of the Agents and the Lenders. Wherever the
phrase "to the knowledge of any Loan Party" or words of similar import relating
to the knowledge or the awareness of any Loan Party are used in this Agreement
or any other Loan Document, such phrase shall mean and refer to (i) the actual
knowledge of a senior officer of any Loan Party or (ii) the knowledge that a
senior officer would have obtained if such officer had engaged in good faith and
diligent performance of such officer's duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Loan Party and a good faith attempt to ascertain the existence or accuracy
of the matter to which such phrase relates.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
 In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
43

--------------------------------------------------------------------------------

iv.            Accounting and Other Terms.


(a)            Unless otherwise expressly provided herein, each accounting term
used herein shall have the meaning given it under GAAP applied on a basis
consistent with those used in preparing the Financial Statements.
 Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Restatement Effective Date shall be applied and (ii) for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(b)            All terms used in this Agreement which are defined in Article 8
or Article 9 of the Uniform Commercial Code as in effect from time to time in
the State of New York (the "Uniform Commercial Code") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute.


v.             Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Agent, any Lender or the L/C Issuer, such
period shall in any event consist of at least one full day.
 
2.


THE LOANS


i.                Commitments.  i)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:


(i)             each Revolving Loan Lender severally and not jointly agrees to
make Revolving Loans to the Borrower at any time and from time to time after the
Effective Date to the Final Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Loans at any time outstanding not to
exceed the amount of such Lender's Revolving Credit Commitment; and


(ii)            one or more Existing Lenders previously made the Existing Term
Loan to the Borrower pursuant to the Existing Financing Agreement in an
aggregate principal amount equal to $105,000,000, the aggregate outstanding
principal balance of which is $95,000,000 as of the Restatement Effective Date
(after giving effect to the Ninth Amendment Effective Date Prepayment).  The
Existing Loans (together with all accrued and unpaid interest, fees,
indemnities, costs and other payment obligations that are outstanding
immediately prior to the date hereof) are owing as of the Restatement Effective
Date without set-off, counterclaim, recoupment, deduction or other defense to
the Agents and the Lenders. On the Restatement Effective Date $95,000,000 of the
Existing Term Loan shall be amended, restated, converted and continued and be
outstanding as the Term Loan (the "Term Loan").
44

--------------------------------------------------------------------------------

(b)            Notwithstanding the foregoing:


(i)            The aggregate principal amount of Revolving Loans outstanding at
any time to the Borrower shall not exceed the lower of (A) the difference
between (1) the Total Revolving Credit Commitment and (2) the aggregate Letter
of Credit Obligations and (B) the difference between (1) the then current
Borrowing Base and (2) the aggregate Letter of Credit Obligations.  The
Revolving Credit Commitment of each Lender shall automatically and permanently
be reduced to zero on the Final Maturity Date.  Within the foregoing limits, the
Borrower may borrow, repay and reborrow the Revolving Loans on or after the
Effective Date and prior to the Final Maturity Date, subject to the terms,
provisions and limitations set forth herein.


(ii)            [Intentionally Omitted].


ii.              Making the Loans.  ii)  The Borrower shall give the
Administrative Agent prior telephonic notice (immediately confirmed in writing,
in substantially the form of Exhibit B hereto (a "Notice of Borrowing")), not
later than 1:00 p.m. (New York time) on the date which is 3 Business Days prior
to the date of the proposed Loan (in the case of a Eurodollar Rate Loan), or not
later than 1:00 p.m. (New York time) on the date that is 1 Business Day prior to
the date of the proposed Loan (in the case of a Reference Rate Loan) (or such
shorter period as the Administrative Agent is willing, in its sole discretion,
to accommodate from time to time).  The Notice of Borrowing shall be irrevocable
and shall specify (i) the principal amount and type (either a Revolving Loan or
a Term Loan) of the proposed Loan, (ii) the proposed borrowing date, which must
be a Business Day, (iii) whether the proposed Loan is to be a Reference Rate
Loan or a Eurodollar Rate Loan, and (iv) in the case of a Eurodollar Rate Loan,
the initial Interest Period applicable thereto, which shall be a period
contemplated by the definition of the term "Interest Period."  If no Interest
Period is specified with respect to any requested Eurodollar Rate Loan, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration.  If no election as to the type of Loan is specified, then the
requested Loan shall be a Reference Rate Loan.  The Administrative Agent and the
Lenders may act without liability upon the basis of written, telecopied or
telephonic notice believed by the Administrative Agent in good faith to be from
the Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Administrative Agent).  The Borrower hereby
waives the right to dispute the Administrative Agent's record of the terms of
any such telephonic Notice of Borrowing.  The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer's
authority to request a Loan on behalf of the Borrower until the Administrative
Agent receives written notice to the contrary.  The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.
45

--------------------------------------------------------------------------------

(b)            Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith.  Each Eurodollar Rate Loan shall be made in a minimum amount of
$100,000 and shall be in integral multiples of $50,000 in excess thereof.  The
Borrower shall have not more than 4 Eurodollar Rate Loans in effect at any given
time.


(c)            (i)            Except as otherwise provided in this Section
2.02(c), all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares of the Total
Revolving Credit Commitment or the Total Term Loan Commitment, as the case may
be, it being understood that no Lender shall be responsible for any default by
any other Lender in that other Lender's obligations to make a Loan requested
hereunder, nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in that other Lender's obligation to
make a Loan requested hereunder, and each Lender shall be obligated to make the
Loans required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.


(ii)            Notwithstanding any other provision of this Agreement, and in
order to reduce the number of fund transfers among the Borrower, the Agents and
the Lenders, the Borrower, the Agents and the Lenders agree that the
Administrative Agent may (but shall not be obligated to), and the Borrower and
the Lenders hereby irrevocably authorize the Administrative Agent to, fund, on
behalf of the Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01,
subject to the procedures for settlement set forth in Section 2.02(d); provided,
however, that (a) the Administrative Agent shall in no event fund any such
Revolving Loans if the Administrative Agent shall have received written notice
from the Collateral Agent or the Required Lenders on the Business Day prior to
the date of the proposed Revolving Loan that one or more of the conditions
precedent contained in Section 5.02 will not be satisfied at the time of the
proposed Revolving Loan, and (b) the Administrative Agent shall not otherwise be
required to determine that, or take notice whether, the conditions precedent in
Section 5.02 have been satisfied.  If the Borrower gives a Notice of Borrowing
requesting a Revolving Loan and the Administrative Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders.  If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the Revolving Loan available to the
Administrative Agent, in immediately available funds, in the Administrative
Agent's Account no later than 3:00 p.m. (New York time) (provided that the
Administrative Agent requests payment from such Revolving Loan Lender not later
than 1:00 p.m. (New York time)) on the date of the proposed Revolving Loan.  The
Administrative Agent will make the proceeds of such Revolving Loans available to
the Borrower on the day of the proposed Revolving Loan by causing an amount, in
immediately available funds, equal to the proceeds of all such Revolving Loans
received by the Administrative Agent in the Administrative Agent's Account or
the amount funded by the Administrative Agent on behalf of the Revolving Loan
Lenders to be deposited in an account designated by the Borrower.
46

--------------------------------------------------------------------------------

(iii)           If the Administrative Agent has notified the Revolving Loan
Lenders that the Administrative Agent, on behalf of the Revolving Loan Lenders,
will not fund a particular Revolving Loan pursuant to Section 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the Administrative Agent on such day and the
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, cause a corresponding amount to be made available to the Borrower on such
day.  If the Administrative Agent makes such corresponding amount available to
the Borrower and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate for 3 Business Days
and thereafter at the Reference Rate.  During the period in which such Revolving
Loan Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
Borrower shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Borrower of such failure and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent for its
own account.


(iv)          Nothing in this Section 2.02(c) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrower may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.
 
(d)            (i)            With respect to all periods for which the
Administrative Agent has funded Revolving Loans pursuant to Section 2.02(c), on
Friday of each week, or if the applicable Friday is not a Business Day, then on
the following Business Day, or such shorter period as the Administrative Agent
may from time to time select (any such week or shorter period being herein
called a "Settlement Period"), the Administrative Agent shall notify each
Revolving Loan Lender of the unpaid principal amount of the Revolving Loans
outstanding as of the last day of each such Settlement Period.  In the event
that such amount is greater than the unpaid principal amount of the Revolving
Loans outstanding on the last day of the Settlement Period immediately preceding
such Settlement Period (or, if there has been no preceding Settlement Period,
the amount of the Revolving Loans made on the date of such Revolving Loan
Lender's initial funding), each Revolving Loan Lender shall promptly (and in any
event not later than 2:00 p.m. (New York time) if the Administrative Agent
requests payment from such Lender not later than 12:00 noon (New York time) on
such day) make available to the Administrative Agent its Pro Rata Share of the
difference in immediately available funds.  In the event that such amount is
less than such unpaid principal amount, the Administrative Agent shall promptly
pay over to each Revolving Loan Lender its Pro Rata Share of the difference in
immediately available funds.  In addition, if the Administrative Agent shall so
request at any time when a Default or an Event of Default shall have occurred
and be continuing, or any other event shall have occurred as a result of which
the Administrative Agent shall determine that it is desirable to present claims
against the Borrower for repayment, each Revolving Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving Loan Lender's interest in the then outstanding Revolving
Loans will be equal to its Pro Rata Share thereof.  The obligations of the
Administrative Agent and each Revolving Loan Lender under this Section 2.02(d)
shall be absolute and unconditional.  Each Revolving Loan Lender shall only be
entitled to receive interest on its Pro Rata Share of the Revolving Loans which
have been funded by such Revolving Loan Lender.
47

--------------------------------------------------------------------------------

(ii)            In the event that any Revolving Loan Lender fails to make any
payment required to be made by it pursuant to Section 2.02(d)(i), the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Revolving Loan Lender together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate for 3 Business Days
and thereafter at the Reference Rate.  During the period in which such Revolving
Loan Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
Borrower shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Borrower of such failure and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent for its
own account.  Nothing in this Section 2.02(d)(ii) shall be deemed to relieve any
Revolving Loan Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrower may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.
 
iii.             Repayment of Loans; Evidence of Debt.  (a)  The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date.


(b)            The outstanding unpaid principal amount of the Term Loan shall be
repayable in consecutive quarterly installments of $2,100,000 on the first day
of each calendar quarter commencing on January 1, 2014, and ending on the Final
Maturity Date; provided, however, that the last such installment shall be in the
amount necessary to repay in full the unpaid principal amount of the Term Loan.
 The outstanding unpaid principal amount of the Term Loan, and all accrued and
unpaid interest thereon, shall be due and payable on the earliest of (i) the
termination of the Total Revolving Credit Commitment, (ii) the date of the
acceleration of the Term Loan in accordance with the terms hereof and (iii) the
Final Maturity Date.


(c)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
48

--------------------------------------------------------------------------------

(d)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.


(e)            The entries made in the accounts maintained pursuant to Section
2.03(c) or Section 2.03(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(f)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Borrower.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).


iv.            Interest.


(a)            Revolving Loans.  Subject to the terms of this Agreement, at the
option of the Borrower, each Revolving Loan shall be either a Reference Rate
Loan or a Eurodollar Rate Loan.  Each Revolving Loan that is a Reference Rate
Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Loan until repaid, at a rate per annum equal
to the Reference Rate plus the Applicable Margin.  Each Revolving Loan that is a
Eurodollar Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Loan until repaid, at a rate per
annum equal to the Eurodollar Rate for the Interest Period in effect for such
Loan plus the Applicable Margin.
 
(b)            Term Loan.  Subject to the terms of this Agreement, at the option
of the Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a Eurodollar Rate Loan.  Each portion of the Term Loan
that is a Reference Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the Reference Rate plus the Applicable
Margin.  Each portion of the Term Loan that is a Eurodollar Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of the Term Loan until repaid, at a rate per annum equal to the Eurodollar
Rate for the Interest Period in effect for the Term Loan (or such portion
thereof) plus the Applicable Margin.


(c)            Default Interest.  To the extent permitted by law and
notwithstanding anything to the contrary in this Section, upon the occurrence
and during the continuance of an Event of Default at the election of either
Agent or the Required Lenders and notified to the Borrower (which notification
shall not be required with respect of any Event of Default described in Section
9.01(a), (f) or (g)), (i) the principal of, and all due but unpaid interest on
the Loans, fees, indemnities, outstanding Letter of Credit Obligations or other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate, and
(ii) the Letter of Credit Fees shall be increased by two percentage points above
the per annum rate otherwise applicable hereunder.  All interest and other
amounts payable pursuant to subclauses (i) and (ii) of this Section 2.04(c)
shall be payable on demand.
49

--------------------------------------------------------------------------------

(d)            Interest Payment.  Interest on each Loan shall be payable on each
Interest Payment Date, commencing on the first Interest Payment Date following
the month in which such Loan is made and at maturity (whether upon demand, by
acceleration or otherwise).  The Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account pursuant to Section 4.01 with the amount of any interest payment due
hereunder.


(e)            General.  All interest shall be computed on the basis of a year
of 360 days for the actual number of days, including the first day but excluding
the last day, elapsed.


v.              Reduction of Commitment; Prepayment of Loans.


(a)            Reduction of Commitments.


(i)             Revolving Credit Commitments.  The Total Revolving Credit
Commitment shall terminate on the Final Maturity Date.  The Borrower may reduce
the Total Revolving Credit Commitment to an amount not less than the sum of (A)
the aggregate unpaid principal amount of all Revolving Loans then outstanding,
(b) the aggregate principal amount of all Revolving Loans not yet made as to
which a Notice of Borrowing has been given by the Borrower under Section 2.02,
(C) the Letter of Credit Obligations at such time and (D) the stated amount of
all Letters of Credit not yet issued as to which a request has been made and not
withdrawn; provided that in no event shall the Borrower be permitted to reduce
the Total Revolving Credit Commitment to an amount less than $10,000,000.  Each
such reduction shall be (1) in an amount which is an integral multiple of
$500,000, (2) made by providing no less than 3 Business Days prior written
notice to the Agents, provided that any such notice of reduction may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower and (3) accompanied by the
payment of the Applicable Prepayment Premium, if any, payable in connection with
such reduction of the Total Revolving Credit Commitment.  Once reduced, the
Total Revolving Credit Commitment may not be increased.   Each such reduction of
the Total Revolving Credit Commitment shall reduce the Revolving Credit
Commitment of each Lender proportionately in accordance with its Pro Rata Share
thereof.
 
(ii)            [Intentionally Omitted].


(b)            Optional Prepayment.


(i)             Revolving Loans.  The Borrower may, at any time and from time to
time, prepay the principal of any Revolving Loan, in whole or in part.
50

--------------------------------------------------------------------------------

(ii)            Term Loan.  The Borrower may, at any time and from time to time,
upon at least 5 Business Days' prior written notice to the Administrative Agent,
prepay the principal of the Term Loan, in whole or in part; provided, that such
payment may only be made if, immediately prior to and immediately following such
payment, the sum of Availability plus Qualified Cash is not less than
$5,000,000.  Each prepayment made pursuant to this clause (b)(ii) shall be
accompanied by the payment of (A) accrued interest to the date of such payment
on the amount prepaid and (B) the Applicable Prepayment Premium, if any, payable
in connection with such prepayment of the Term Loan; provided that the Borrower
may prepay up to $10,000,000 in the aggregate of the principal of the Term Loan
pursuant to this clause (b)(ii) and Section 2.05(c) within 120 days of the
Restatement Effective Date without payment of the Applicable Prepayment Premium.
 Each such prepayment shall be applied against the remaining installments of
principal due on the Term Loan in the inverse order of maturity.


(iii)           Termination of Agreement.  The Borrower may, upon at least
fifteen (15) days prior written notice to the Administrative Agent, terminate
this Agreement by paying to the Administrative Agent, in cash, the Obligations
(including (A) either (1) the Cash Collateralization of all Letters of Credit or
(2) causing the original Letters of Credit to be returned to the Administrative
Agent and (B) paying in full in cash the Bank Product Obligations and
terminating such Bank Product Obligations in a manner satisfactory to the Bank
Product Provider providing such Bank Products), in full, plus the Applicable
Prepayment Premium, if any, payable in connection with such termination of this
Agreement and executing and delivering a general release in favor of the Agents
and the Lenders, provided that any such notice of termination may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower.  If the Borrower has sent
a notice of termination pursuant to this clause (iii), then the Lenders'
obligations to extend credit hereunder shall terminate and the Borrower shall be
obligated to repay the Obligations (including (A) either (1) the Cash
Collateralization of all Letters of Credit or (2) causing the original Letters
of Credit to be returned to the Administrative Agent and (B) paying in full in
cash the Bank Product Obligations and terminating such Bank Product Obligations
in a manner satisfactory to the Bank Product Provider providing such Bank
Products), in full, plus the Applicable Prepayment Premium, if any, payable in
connection with such termination of this Agreement, and execute and deliver a
general release in favor of the Agents and the Lenders, on the date set forth as
the date of termination of this Agreement in such notice.
 
(c)            Mandatory Prepayment.


(i)            The Borrower will immediately prepay the Revolving Loans at any
time when the aggregate principal amount of all Revolving Loans plus the
outstanding amount of all Letter of Credit Obligations exceeds the Borrowing
Base, to the full extent of any such excess.  On each day that any Revolving
Loans or Letter of Credit Obligations are outstanding, the Borrower shall hereby
be deemed to represent and warrant to the Agents and the Lenders that the
Borrowing Base as set forth in the Borrowing Base Certificate most recently
delivered to the Agents equals or exceeds the aggregate principal amount of all
Revolving Loans and Letter of Credit Obligations outstanding on such day.  If at
any time after the Borrower has complied with the first sentence of this Section
2.05(c)(i), the aggregate Letter of Credit Obligations are greater than the then
current Borrowing Base, the Borrower shall Cash Collateralize such excess, with
such Cash Collateral to be returned to the Borrower (provided no Event of
Default shall have occurred and be continuing), at such time as the aggregate
Letter of Credit Obligations plus the aggregate principal amount of all
outstanding Revolving Loans no longer exceeds the then current Borrowing Base as
determined by the Administrative Agent.
51

--------------------------------------------------------------------------------

(ii)            The Borrower will immediately prepay the outstanding principal
amount of the Term Loan in the event that the Total Revolving Credit Commitment
is terminated for any reason.


(iii)            The Administrative Agent shall on each Business Day apply all
funds transferred to or deposited in the Administrative Agent's Account, to the
payment, in whole or in part, of the outstanding principal amount of the
Revolving Loans in accordance with the terms of this Agreement.


(iv)           Within 10 days of delivery to the Agents and the Lenders of
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the delivery to the Agents and the Lenders of the financial statements for
the Fiscal Year ended March 31, 2015, or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), 10 days after the date such
statements are required to be delivered to the Agents and the Lenders pursuant
to Section 7.01(a)(iii), the Borrower shall (A) if the information set forth in
the related Compliance Certificate demonstrates that the Senior Leverage Ratio
of the Borrower and its Subsidiaries as of the end of such Fiscal Year is
greater than 1.00:1.00, prepay the outstanding principal amount of the Loans in
accordance with clause (d) below in an amount equal to the result of (to the
extent positive) (1) 75% of the Excess Cash Flow of the Borrower and its
Subsidiaries for such Fiscal Year minus (2) the aggregate principal amount of
all payments made by the Borrower pursuant to Section 2.05(b) for such Fiscal
Year (in the case of payments made by the Borrower pursuant to Section
2.05(b)(i), only to the extent that the Total Revolving Credit Commitment is
permanently reduced by the amount of such payments), or (B) if the information
set forth in the related Compliance Certificate demonstrates that the Senior
Leverage Ratio of the Borrower and its Subsidiaries as of the end of such Fiscal
Year is equal to or less than 1:00:1.00, prepay the outstanding principal amount
of the Loans in accordance with clause (d) below in an amount equal to the
result of (to the extent positive) (1) 50% of the Excess Cash Flow of the
Borrower and its Subsidiaries for such Fiscal Year minus (2) the aggregate
principal amount of all payments made by the Borrower pursuant to Section
2.05(b) for such Fiscal Year (in the case of payments made by the Borrower
pursuant to Section 2.05(b)(i), only to the extent that the Total Revolving
Credit Commitment is permanently reduced by the amount of such payments).
 
(v)            Within 2 Business Days following payment for any Disposition by
any Loan Party or its Subsidiaries, the Borrower shall prepay the outstanding
principal amount of the Loans in accordance with clause (d) below in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such Disposition to the extent that the aggregate amount of Net Cash
Proceeds received by all Loan Parties and their Subsidiaries (and not paid to
the Administrative Agent as a prepayment of the Loans) shall exceed for all such
Dispositions (excluding Net Cash Proceeds from Dispositions of Accounts
Receivable) $500,000 in any Fiscal Year.  Nothing contained in this Section
2.05(c)(v) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 7.02(c)(ii).
52

--------------------------------------------------------------------------------

(vi)         Within 2 Business Days following the issuance or incurrence by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), or upon an Equity Issuance (other than Equity Issuances pursuant
to the Wanxiang Warrant), the Borrower shall prepay the outstanding amount of
the Loans in accordance with clause (d) below in an amount equal to (A) in the
case of issuance or incurrence of any such Indebtedness, 100% of the Net Cash
Proceeds received by such Person in connection therewith and (B) in the case of
an Equity Issuance, (1) so long as no Event of Default has occurred and is
continuing, 0% of the Net Cash Proceeds received by such Person in connection
therewith and (2) after the occurrence and continuance of an Event of Default,
100% of the Net Cash Proceeds received by such Person in connection therewith.
 The provisions of this Section 2.05(c)(vi) shall not be deemed to be implied
consent to any such issuance, incurrence or sale otherwise prohibited by the
terms and conditions of this Agreement.


(vii)        Within 2 Business Days following the receipt by any Loan Party or
any of its Subsidiaries of any Extraordinary Receipts in an amount exceeding
$100,000, the Borrower shall prepay the outstanding principal of the Loans in
accordance with clause (d) below an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.


(viii)      Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Extraordinary Receipts consisting of insurance
proceeds (other than insurance proceeds received in connection with loss or
damage of Inventory) or condemnation awards that are required to be used to
prepay the Obligations pursuant to Section 2.05(c)(v) or Section 2.05(c)(vii),
as the case may be, up to $500,000 in the aggregate in any Fiscal Year of the
Net Cash Proceeds from all such Dispositions and Extraordinary Receipts shall
not be required to be so used to prepay the Obligations to the extent that such
Net Cash Proceeds and Extraordinary Receipts are used to replace, repair,
restore or purchase properties or assets used in such Person's business,
provided that (A) such proceeds are used by a Loan Party to invest or reinvest
in, or otherwise replace, repair, restore or purchase properties or assets
constituting (i) Revolver Priority Collateral to the extent the property or
assets disposed of or subject to casualty or condemnation constituted Revolver
Priority Collateral, (ii) Term Priority Collateral to the extent the property or
assets disposed of or subject to casualty or condemnation constituted Term
Priority Collateral, or (iii) property, plant or equipment if the receipt of Net
Cash Proceeds or Extraordinary Receipts did not arise from a disposition of or a
casualty or condemnation of any property or assets, (B) no Event of Default has
occurred and is continuing on the date such Person receives such Net Cash
Proceeds or Extraordinary Receipts, (C) the Borrower delivers a certificate to
the Agents within five (5) Business Days after such Disposition or loss,
destruction or taking, as the case may be, stating that such Net Cash Proceeds
or Extraordinary Receipts shall be used to replace, repair, restore or purchase
properties or assets used in such Person's business within a period specified in
such certificate, with such replacement, repair, restoration or purchase not to
exceed two hundred seventy (270) days after the date of receipt of such Net Cash
Proceeds or Extraordinary Receipts which certificate shall set forth estimates
of the Net Cash Proceeds or Extraordinary Receipts to be so expended), (D) such
Net Cash Proceeds or Extraordinary Receipts are deposited in a Controlled
Deposit Account, and (E) upon the earlier of (1) the expiration of the period
specified in the relevant certificate furnished to the Agents pursuant to clause
(C) above or (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds or Extraordinary Receipts, if not theretofore so used, shall be
used to prepay the Obligations in accordance with Section 2.05(c)(v) or Section
2.05(c)(vii) as applicable.
53

--------------------------------------------------------------------------------

(d)            Application of Payments.  Subject to the last paragraph of this
Section 2.05(d), the prepayments required under Section 2.05(c) (other than
prepayments made pursuant to subsection (c)(i) of Section 2.05) shall be applied
as follows:


(i)             the proceeds from any prepayment pursuant to any Disposition of
any Revolver Priority Collateral, any Extraordinary Receipts consisting of an
insurance policy or condemnation award with respect to Revolver Priority
Collateral (including, without limitation, proceeds of business interruption
insurance, but only to the extent no Event of Default shall have occurred and be
continuing) or any Extraordinary Receipts consisting of Revolver Priority
Collateral described in clause (f) of the definition of Revolver Priority
Collateral shall be applied (A) first, to the Revolving Loans until paid in
full, and (B) second, to the Term Loan until paid in full;


(ii)            the proceeds from any prepayment pursuant to any Disposition of
any Term Priority Collateral or any Extraordinary Receipts consisting of
insurance policy or condemnation award with respect to Term Priority Collateral
(including, without limitation, proceeds of business interruption insurance (but
 only to the extent of an Event of Default has occurred and is continuing))
shall be applied (A) first, to the Term Loan until paid in full, and (B) second,
to the Revolving Loans until paid in full;


(iii)           the proceeds from any prepayment pursuant to a Disposition of
all or substantially all of the assets or Equity Interests of any Person or any
insurance which Disposition or proceeds of insurance includes both (x) Revolver
Priority Collateral and (y) Term Priority Collateral, shall be applied in a
manner mutually determined by the Agents acting reasonably and in good faith;
and
 
(iv)          the proceeds from any prepayment event set forth in Section
2.05(c)(ii), Section 2.05(c)(iv), Section 2.05(c)(vi) or Section 2.05(c)(vii)
(other than any such proceeds applied pursuant to clauses (d)(i) or (d)(ii)
above) shall be applied, (A) first, to the Term Loan until paid in full, and (B)
second, to the Revolving Loans until paid in full.
 
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, prepayments required under Section 2.05(c) shall
continue to be applied in the manner set forth in this Section 2.05(d), unless
either Agent has elected to, or has been directed by the Required Lenders to,
apply payments in respect of any Obligations and all Proceeds of the Collateral
in accordance with Section 4.03(b), in which case prepayments required under
Section 2.05(c) shall be applied in the manner set forth in Section 4.03(b).
 Each such prepayment of the Term Loan shall be applied against the remaining
installments of principal of the Term Loan in the inverse order of maturity.
54

--------------------------------------------------------------------------------

(e)            Interest and Fees.  Any prepayment made pursuant to this Section
2.05 (other than prepayments made pursuant to subsections (c)(i) and (c)(iii) of
this Section 2.05) shall be accompanied by (i) accrued interest on the principal
amount being prepaid to the date of prepayment, (ii) any Funding Losses payable
pursuant to Section 2.07, and (iii) if such prepayment would reduce the amount
of the outstanding Loans to zero at a time when the Total Revolving Credit
Commitment has been terminated, such prepayment shall be accompanied by the
payment of all fees accrued to such date pursuant to Section 2.06.  In addition,
any prepayment made pursuant to subsections (c)(ii), (c)(v) and (c)(vi) of this
Section 2.05 shall be accompanied by the payment of the Applicable Prepayment
Premium, if any, payable in connection with such prepayment of the Loans;
provided that the Borrower may prepay up to $10,000,000 in the aggregate of the
principal of the Term Loan pursuant to Section 2.05(b)(ii) and this Section
2.05(c) within 120 days of the Restatement Effective Date without payment of the
Applicable Prepayment Premium.
 
(f)            Waiver of Certain Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event the Borrower is required to make any
mandatory prepayment of the Loans pursuant to Section 2.05(c)(vi)(B) (a
"Waivable Prepayment"), not less than two (2) Business Days prior to the date
(the "Prepayment Date") on which the Borrower is required to make such Waivable
Prepayment, the Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender's Pro Rata Share of such Waivable
Prepayment and such Lender's option to refuse such amount.  Each such Lender may
exercise such option by giving written notice to the Borrower and the
Administrative Agent of its election to do so not later than 10:00 a.m. on the
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before 10:00 a.m. on the Prepayment Date shall be deemed to have elected, as
of such date, not to exercise such option).  On the Prepayment Date, the
Borrower shall pay to the Administrative Agent the amount of the Waivable
Prepayment payable to those Lenders that have elected not to exercise such
option, to prepay the Loans of such Lenders.  The Borrower shall be permitted to
retain any excess for working capital and general corporate purposes.
 
(g)            Cumulative Prepayments.  Except as otherwise expressly provided
in this Section 2.05, payments with respect to any subsection of this Section
2.05 are in addition to payments made or required to be made under any other
subsection of this Section 2.05.
 
vi.                Fees.
 
(a)            Unused Line Fee.  From and after the Effective Date and until the
Final Maturity Date, the Borrower shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
an unused line fee (the "Unused Line Fee"), which shall accrue at the rate per
annum of 0.50% on the excess, if any, of the Total Revolving Credit Commitment
over the sum of the average principal amount of all Revolving Loans and Letter
of Credit Obligations outstanding during the prior one quarter period and shall
be payable quarterly in arrears on the first day of each quarter commencing
April 1, 2012.
55

--------------------------------------------------------------------------------

(b)        Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent, for the ratable benefit of the Revolving Loan Lenders, a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in clause (ii) below) which shall accrue at a rate per annum equal to
the L/C Fee Rate in effect at such time, times the daily balance of the Maximum
Undrawn Amount of all outstanding Letters of Credit, for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, such fees to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable monthly in arrears on the
first day of each month and on the Final Maturity Date, and (ii) to the L/C
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum, together
with any and all customary administrative, issuance, amendment, payment and
negotiation charges (as per the L/C Issuer's standard fee schedule) with respect
to any Letters of Credit and all fees and expenses as agreed upon by the L/C
Issuer and the Borrower in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Administrative Agent
for any and all fees and expenses, if any, paid by the Administrative Agent to
the L/C Issuer (all of the foregoing fees, the "Letter of Credit Fees").  All
such charges shall be deemed earned in full on the date when the same are due
and payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason.  Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the L/C Issuer's prevailing charges for
that type of transaction.  All Letter of Credit Fees payable hereunder shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or proration upon the termination of this
Agreement for any reason.
 
(c)            Applicable Prepayment Premium.  In addition to Section
2.05(a)(i), Section 2.05(b) and Section 2.05(e), in the event of the termination
of this Agreement and repayment of the Obligations at any time prior to the
Final Maturity Date, for any reason, including (i) termination upon the election
of the Required Lenders to terminate after the occurrence and during the
continuation of an Event of Default (or, in the case of the occurrence of any
Event of Default described in Section 9.01(f) or Section 9.01(g) with respect to
any Loan Party, automatically upon the occurrence thereof), (ii) foreclosure and
sale of Collateral, (iii) sale of the Collateral in any Insolvency Proceeding,
or (iv) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agents and the Lenders or profits lost by the Agents and the
Lenders as a result of such early termination, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Agents and the Lenders, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares, the Applicable Prepayment Premium, measured as of
the date of such termination.
 
(d)            Audit and Collateral Monitoring Fees.  The Borrower acknowledges
that pursuant to Section 7.01(f), representatives of the Agents may visit any or
all of the Loan Parties and/or conduct audits, inspections, appraisals,
valuations and/or field examinations of any or all of the Loan Parties at any
time and from time to time in a manner so as to not unduly disrupt the business
of the Loan Parties.  The Borrower agrees to pay (i) $1,500 per day per examiner
plus the examiner's out-of-pocket costs and reasonable expenses incurred in
connection with all such visits, audits, inspections, appraisals, valuations and
field examinations and (ii) the cost of all visits, audits, inspections,
appraisals, valuations and field examinations conducted by a third party on
behalf of the Agents.  Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Borrower shall not be
obligated to pay the fees, costs and expenses for more than four (4) such
audits, inspections, valuations or field examinations conducted during each
Fiscal Year during the term of this Agreement (in addition to the fees, costs
and expenses for any Inventory and Accounts Receivable appraisal described in
Section 7.01(f)(ii)).
56

--------------------------------------------------------------------------------

(e)            Fee Letter.  As and when due and payable under the terms of the
Fee Letter, the Borrower shall pay the fees set forth in the Fee Letter.
 
vii.               Eurodollar Option.
 
(a)            In lieu of having interest charged at the rate based upon the
Reference Rate, the Borrower shall have the option (the "Eurodollar Option") to
have interest on all or a portion of the Loans be charged at a rate of interest
based upon the Eurodollar Rate.  Each Interest Period of a Eurodollar Rate Loan
shall commence on the date such Eurodollar Rate Loan is made and shall end on
such date as the Borrower may elect as set forth in subsection 2.02(a) above;
provided that no Interest Period shall end after the Final Maturity Date.
 
(b)            The Borrower shall elect the initial Interest Period applicable
to a Eurodollar Rate Loan by its Notice of Borrowing given to the Administrative
Agent pursuant to Section 2.02(a) or by its notice of conversion given to the
Administrative Agent pursuant to Section 2.07(c), as the case may be.  The
Borrower shall elect the duration of each succeeding Interest Period by giving
irrevocable written notice to the Administrative Agent of such duration not
later than 11:00 a.m. (New York time) on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan.  If the Administrative Agent does not receive timely
notice of the Interest Period elected by the Borrower shall be deemed to have
elected to convert such Eurodollar Rate Loan to a Reference Rate Loan, subject
to Section 2.07(c) herein below.
 
(c)            The Borrower may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Reference Rate Loans, convert any such loan into a
loan of another type (i.e., a Reference Rate Loan or a Eurodollar Rate Loan) in
the same aggregate principal amount, provided that any conversion of a
Eurodollar Rate Loan not made on the last Business Day of the then current
Interest Period applicable to such Eurodollar Rate Loan shall be subject to
Section 2.07(e).  If the Borrower desires to convert a Loan, the Borrower shall
give the Administrative Agent a Eurodollar Notice by no later than 11:00 a.m.
(New York time) (i) on the day which is three (3) Business Days' prior to the
date on which such conversion is to occur with respect to a conversion from a
Reference Rate Loan to a Eurodollar Rate Loan, or (ii) on the day which is one
(1) Business Day prior to the date on which such conversion is to occur with
respect to a conversion from a Eurodollar Rate Loan to a Reference Rate Loan,
specifying, in each case, the date of such conversion, the Loans to be converted
and if the conversion is from a Reference Rate Loan to a Eurodollar Rate Loan,
the duration of the first Interest Period therefor.
 
(d)            Subject to Section 2.05(b), the Borrower may prepay the
Eurodollar Rate Loans in whole at any time or in part from time to time with
accrued interest on the principal being prepaid to the date of such repayment.
 The Borrower shall specify the date of prepayment of Loans which are Eurodollar
Rate Loans, the Loan to which such prepayment is to be applied and the amount of
such prepayment.  In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, the Borrower shall indemnify the
Administrative Agent and Lenders therefor in accordance with Section 2.07(e)
hereof.
57

--------------------------------------------------------------------------------

(e)            The Borrower shall indemnify the Agents and Lenders and hold the
Agents and Lenders harmless from and against any and all losses, costs or
expenses, excluding the loss of any margin above the Eurodollar Rates (such
losses, costs and expenses, collectively, "Funding Losses") that the Agents and
Lenders may sustain or incur as a consequence of any mandatory or voluntary
prepayment, conversion of or any default by the Borrower in the payment of the
principal of or interest on any Eurodollar Rate Loan or failure by the Borrower
to complete a borrowing of, a prepayment of or conversion of or to a Eurodollar
Rate Loan after notice thereof has been given, including, but not limited to,
any interest, excluding the loss of any margin above the Eurodollar Rates,
payable by the Agents or Lenders to lenders of funds obtained by it in order to
make or maintain its Eurodollar Rate Loans hereunder (it being agreed that the
Agents and Lenders shall be entitled to such indemnification on such basis
whether or not they have obtained such funds to make or maintain its Eurodollar
Rate Loans hereunder, to be calculated  in accordance with customary banking
practices).  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by any Agent or any Lender to the Borrower shall be
conclusive absent manifest error.
 
(f)            Notwithstanding any other provision hereof, if any Requirement of
Law, or any Change in Law, shall make it unlawful for any Lender (for purposes
of this subsection (f), the term "Lender" shall include any Lender and the
office or branch where any Lender or any corporation or bank controlling such
Lender makes or maintains any Eurodollar Rate Loans) to make or maintain its
Eurodollar Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans
hereunder shall forthwith be cancelled and the Borrower shall, if any affected
Eurodollar Rate Loans are then outstanding, promptly upon request from the
Administrative Agent, either pay all such affected Eurodollar Rate Loans or
convert such affected Eurodollar Rate Loans into loans of another type (the date
specified in the Administrative Agent's request shall, unless otherwise required
by law, be the last day of the Interest Period of such Eurodollar Rate Loans).
 If any such payment or conversion of any Eurodollar Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such Eurodollar
Rate Loan, the Borrower shall pay the Administrative Agent, upon the
Administrative Agent's request, such amount or amounts as may be necessary to
compensate Lenders for any Funding Losses sustained or incurred by Lenders in
respect of such Eurodollar Rate Loan as a result of such payment or conversion,
including (but not limited to) any interest or other amounts payable by Lenders
to lenders of funds obtained by Lenders in order to make or maintain such
Eurodollar Rate Loan.  A certificate as to any additional amounts that describes
in reasonable detail the calculations thereof payable pursuant to the foregoing
sentence submitted by Lenders to Borrower shall be conclusive absent manifest
error.
 
(g)            In the event that:
 
(i)            the Administrative Agent shall have determined that reasonable
means do not exist for ascertaining the Eurodollar Rate applicable pursuant to
Section 2.02(a) hereof for any Interest Period; or
58

--------------------------------------------------------------------------------

(ii)            the Required Lenders shall have determined that dollar deposits
in the relevant amount and for the relevant maturity are not available in the
London interbank Eurodollar market, with respect to an outstanding Eurodollar
Rate Loan, a proposed Eurodollar Rate Loan, or a proposed conversion of a
Reference Rate Loan into a Eurodollar Rate Loan,
 
then the Administrative Agent shall give the Lenders and the Borrower prompt
written, telephonic or facsimile notice of such determination.  If such notice
is given, (i) any such requested Eurodollar Rate Loan shall be made as a
Reference Rate Loan, unless the Borrower shall notify the Administrative Agent
no later than 1:00 p.m. (New York time) two (2) Business Days prior to the date
of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of Eurodollar Rate Loan, (ii) any
Reference Rate Loan or Eurodollar Rate Loan which was to have been converted to
an affected type of Eurodollar Rate Loan shall be continued as or converted into
a Reference Rate Loan, or, if the Borrower shall notify the Administrative
Agent, no later than 11:00 a.m. (New York time) two (2) Business Days prior to
the proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Reference Rate Loan at the end of the applicable Interest
Period.  Until such notice has been withdrawn, Lenders shall have no obligation
to make an affected type of Eurodollar Rate Loan or maintain outstanding
affected Eurodollar Rate Loans and the Borrower shall not have the right to
convert a Reference Rate Loan or an unaffected type of Eurodollar Rate Loan into
an affected type of Eurodollar Rate Loan.
 
(h)            Anything to the contrary contained herein notwithstanding,
neither any Agent nor any Lender, nor any of their participants, is required
actually to acquire Eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the Eurodollar Rate.  Except for
Section 2.07(g)(ii), the provisions of this Article II shall apply as if each
Lender or its participants had match funded any Obligation as to which interest
is accruing at the Eurodollar Rate by acquiring Eurodollar deposits for each
Interest Period in the amount of the Eurodollar Rate Loans.
 
(i)            If any Lender requests compensation or notifies the Borrower of
any illegality to make a Eurodollar Rate Loan pursuant to Section 2.07(f) or if
the Borrower is required to pay any additional amount to any Lender or if the
Borrower is required to pay any additional interest or other amount to any
Lender hereunder, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable hereunder in the future
or eliminate the illegality to make Eurodollar Rate Loans, as the case may be,
(ii) would not subject such Lender to any unreimbursed cost or expense, and
(iii) would not otherwise be disadvantageous to such Lender.
 
viii.               [Intentionally Omitted].
 
ix.             Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, assessments, fees, deductions, charges or
withholdings, and all interest, penalties, additions to tax and other
liabilities with respect thereto (all such amounts, "Taxes"), except as required
by applicable law.  If any Loan Party shall be required to deduct or withhold
any Taxes from any such payment (i) if such tax is an Indemnified Tax, the sum
payable shall be increased by the amount (an "Additional Amount") necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 2.09)
such Agent, such Lender or the L/C Issuer (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
59

--------------------------------------------------------------------------------

(b)            In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp, court or documentary, intangible recording or filing taxes or any other
charges or similar levies that arise from any payment made hereunder or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document ("Other Taxes").  Each Loan Party
shall deliver to each Agent, each Lender and the L/C Issuer the original or a
certified copy of a receipt evidencing such payment in respect of any
Indemnified Taxes or Other Taxes payable hereunder as soon as reasonably
practicable after payment of such Indemnified Taxes or Other Taxes.
 
(c)            Without duplication of Sections 2.09(a) and 2.09(b), the Loan
Parties hereby jointly and severally indemnify and agree to hold each Agent,
each Lender and the L/C Issuer harmless from and against Indemnified Taxes and
Other Taxes (including, without limitation, Indemnified Taxes and Other Taxes
imposed on any amounts payable under this Section 2.09) payable or paid by such
Person or required to be deducted or withheld from a payment to such Person,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority.  Such indemnification shall be
paid within 30 days from the date on which any such Person makes written demand
therefor specifying in reasonable detail the nature and amount of such
Indemnified Taxes or Other Taxes and shall include reimbursement for any
documented out-of-pocket expenses arising therefrom or with respect thereto.  A
certificate as to the amount of such payment or liability delivered by any
Agent, any Lender or the L/C Issuer shall be conclusive absent manifest error.
 
(d)            (i)  Any Lender (which, for purposes of this Section 2.09(d),
shall include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the foregoing two sentences, the
completion of such documentation (other than such documentation set forth in
Section 2,09(d)(ii), (iii) or (iv) below) shall not be required if in the
Lender's good faith judgment such completion, execution or submission would
subject such Lender to any unreimbursed cost or expense or would prejudice the
legal or commercial position of such Lender.
60

--------------------------------------------------------------------------------

(ii)            Without limiting the generality of the foregoing,
 
(1)            any Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 12.07 hereof after the Effective
Date, promptly after the date upon which such Lender becomes a party hereto) and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, deliver to the Borrower and the Administrative Agent,
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
 
(2)            any Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) (a "Non-U.S.
Lender") agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such Lender becomes a
party hereto) deliver to the Borrower and the Administrative Agent (or, in the
case of an assignee of a Lender which (x) is an Affiliate of such Lender or a
Related Fund of such Lender and (y) does not deliver an Assignment and
Acceptance to the Administrative Agent pursuant to the last sentence of Section
12.07(b) for recordation pursuant to Section 12.07(c), to the assigning Lender
only, and in the case of a participant, to the Lender granting the participation
only) properly completed and duly executed copies of U.S. Internal Revenue
Service Form W-8BEN, W-8ECI or W-8IMY (together with applicable attachments), as
applicable, or any subsequent versions thereof or successors thereto, in each
case claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments of interest and fees hereunder, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agents to determine the withholding or deduction required to be
made, if any.  In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code, such Non-U.S. Lender shall, no later than the Effective Date (or,
in the case of a Lender which becomes a party hereto pursuant to Section 12.07
hereof after the Effective Date, promptly after the date upon which such Lender
becomes a party hereto), provide a certificate to the Agents and the Borrower to
the effect that such Non-U.S. Lender is not a "bank" within the meaning of
Section 881(c) of the Internal Revenue Code, is not a "10-percent shareholder"
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of Section
864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees that it
shall promptly notify the Agents in the event any such representation is no
longer accurate.  Such forms shall be delivered by each Non-U.S. Lender at the
times specified in the preceding sentences and on or before the date, if any,
such Non-U.S. Lender changes its applicable lending office by designating a
different lending office (a "New Lending Office").  In addition, such Non-U.S.
Lender shall deliver such forms within 20 days after receipt of a written
request therefor from the Borrower, any Agent, the assigning Lender or the
Lender granting a participation, as applicable.  Notwithstanding any other
provision of this Section 2.09, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.09(d) that such Non-U.S. Lender is
not legally able to deliver.
61

--------------------------------------------------------------------------------

(iii)            If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.
 
(iv)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.09(d) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal inability to do so.
 
(e)            The Loan Parties shall not be required to indemnify any Lender,
 Agent or L/C Issuer (each a "Recipient") or pay any Additional Amounts to any
Recipient in respect of any obligation of the Borrower or any other Loan Party
hereunder or under any Loan Document to the extent that (i) such amount is
attributable to Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (a)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) such amount is attributable to Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)
("Other Connection Income Taxes"); (ii) the obligation to withhold amounts with
respect to United States Federal withholding tax existed on the date such
Recipient became a party to this Agreement (or, in the case of a participation
holder, on the date such participation holder became a participant hereunder)
or, with respect to payments to a New Lending Office, the date such Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (ii) shall not apply to the extent the indemnity payment or
Additional Amounts any transferee, assignee or participation holder, or Lender
(or transferee, assignee or participation holder) through a New Lending Office,
would be entitled to receive (without regard to this clause (ii)) do not exceed
the indemnity payment or Additional Amounts that the Person making the
assignment, participation or transfer to such transferee, assignee or
participation holder, or Lender (or transferee, assignee or participation
holder) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, (iii) the obligation to pay such Additional Amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above; or (iv) any U.S. Federal withholding Taxes
imposed under FATCA (all such amounts under this Section 2.09(e), "Excluded
Taxes").
62

--------------------------------------------------------------------------------

(f)            Any Agent, any Lender or the L/C Issuer (or Transferee) claiming
any indemnity payment or Additional Amounts payable pursuant to this Section
2.09 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or Additional Amount that may
thereafter accrue, would not require such Agent, such Lender or the L/C Issuer
(or Transferee) to disclose any information such Agent, such Lender or the L/C
Issuer (or Transferee) deems confidential and would not, in the reasonable
determination of such Agent, such Lender or the L/C Issuer (or Transferee), be
otherwise disadvantageous to such Agent, such Lender or the L/C Issuer (or
Transferee).
 
(g)            If any party determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.09 (including by the payment of additional amounts pursuant to
this Section 2.09), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.09 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(h)            Each party's obligations under this Section 2.09 shall survive
the termination of this Agreement, the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, and the payment of the Loans and all other amounts payable hereunder.
63

--------------------------------------------------------------------------------

x.                   Increased Costs and Reduced Return.  (a)  If any Lender,
any Agent or the L/C Issuer shall have determined that any Change in Law shall
(i) subject such Agent, such Lender or the L/C Issuer, or any Person controlling
such Agent, such Lender or the L/C Issuer to any Tax, duty or other charge with
respect to this Agreement or any Loan made by such Agent or such Lender or any
Letter of Credit issued by the L/C Issuer (except for Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes, Indemnified Taxes or
Other Connection Income Taxes payable by such Agent, such Lender or the L/C
Issuer or any Person controlling such Agent, such Lender or the L/C Issuer),
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement (without duplication of any Eurodollar Rate Reserve Percentage
adjustments made pursuant to the definition of "Eurodollar Rate") against any
Loan, any Letter of Credit or against assets of or held by, or deposits with or
for the account of, or credit extended by, such Agent, such Lender or the L/C
Issuer or any Person controlling such Agent, such Lender or the L/C Issuer or
(iii) impose on such Agent, such Lender or the L/C Issuer or any Person
controlling such Agent, such Lender or the L/C Issuer any other condition
regarding this Agreement or any Loan or Letter of Credit, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Agent, such Lender or the L/C Issuer of making any Loan, issuing,
guaranteeing or participating in any Letter of Credit, or agreeing to make any
Loan or issue, guaranty or participate in any Letter of Credit, or to reduce any
amount received or receivable by such Agent, such Lender or the L/C Issuer
hereunder, then, upon demand by such Agent, such Lender or the L/C Issuer, the
Borrower shall pay to such Agent, such Lender or the L/C Issuer such additional
amounts as will compensate such Agent, such Lender or the L/C Issuer for such
increased costs or reductions in amount.
 
(b)            If any Agent, any Lender or the L/C Issuer shall have determined
that any Change in Law either (i) affects or would affect the amount of capital
required or expected to be maintained by such Agent, such Lender or the L/C
Issuer or any Person controlling such Agent, such Lender or the L/C Issuer, and
such Agent, such Lender or the L/C Issuer determines that the amount of such
capital is increased as a direct or indirect consequence of any Loans made or
maintained, Letters of Credit issued or any guaranty or participation with
respect thereto, such Agent's, such Lender's or the L/C Issuer's or such other
controlling Person's other obligations hereunder, or (ii) has or would have the
effect of reducing the rate of return on such Agent's, such Lender's or the L/C
Issuer's such other controlling Person's capital to a level below that which
such Agent, such Lender or the L/C Issuer or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, Letters of Credit issued, or any guaranty or participation with
respect thereto or any agreement to make Loans, to issue Letters of Credit or
such Agent's, such Lender's or the L/C Issuer's or such other controlling
Person's other obligations hereunder (in each case, taking into consideration,
such Agent's, such Lender's or the L/C Issuer's or such other controlling
Person's policies with respect to capital adequacy), then, upon demand by such
Agent, such Lender or the L/C Issuer, the Borrower shall pay to such Agent, such
Lender or the L/C Issuer from time to time such additional amounts as will
compensate such Agent, such Lender or the L/C Issuer for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Agent's, such Lender's or the L/C Issuer's or such other controlling
Person's capital.
 
(c)            All amounts payable under this Section 2.10 shall bear interest
from the date that is ten (10) days after the date of demand by any Agent, any
Lender or the L/C Issuer until payment in full to such Agent, such Lender or the
L/C Issuer at the Reference Rate.  A certificate of such Agent, such Lender or
the L/C Issuer claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Agent, such Lender or the L/C Issuer to the Borrower, setting forth the
additional amount due and an explanation of the calculation thereof, and such
Agent's, such Lender's or the L/C Issuer's reasons for invoking the provisions
of this Section 2.10, and shall be final and conclusive absent manifest error.
64

--------------------------------------------------------------------------------

(d)            Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation.
 
(e)            Each party's obligations under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
3.
 
 LETTERS OF CREDIT
 
i.                Letters of Credit.  Subject to the terms and conditions hereof
(including Section 2.01(b) hereof), the Administrative Agent shall issue or
cause the issuance of standby and/or trade letters of credit (collectively,
"Letters of Credit") for the account of the Borrower.  The Maximum Undrawn
Amount of all outstanding Letters of Credit shall not exceed in the aggregate at
any time the lowest of (i) (A) the Total Revolving Credit Commitment minus (B)
the aggregate principal amount of all Revolving Loans then outstanding, (ii) (A)
the Borrowing Base minus (B) the aggregate principal amount of all Revolving
Loans then outstanding, or (iii) the Letter of Credit Sublimit.  All
disbursements or payments related to Letters of Credit shall be deemed to be
Revolving Loans and shall bear interest at the rate applicable to Revolving
Loans in accordance with Section 2.04.  Letters of Credit that have not been
drawn upon shall not bear interest.
 
ii.                 Issuance of Letters of Credit.
 
(a)        Subject to the terms hereof, the Borrower may request the
Administrative Agent to issue or cause the issuance of a Letter of Credit by
delivering to the Administrative Agent, at the Payment Office, prior to 10:00
a.m. (New York time), at least five (5)  Business Days' prior to the proposed
date of issuance, the Administrative Agent's form of letter of credit
application (the "Letter of Credit Application") completed to the reasonable
satisfaction of the Administrative Agent; and, such other certificates,
documents and other papers and information as the Administrative Agent may
reasonably request.  The Borrower also has the right to give instructions and
make agreements with respect to any application, any applicable letter of credit
and security agreement, any applicable letter of credit reimbursement agreement
and/or any other applicable agreement, any letter of credit and the disposition
of documents, disposition of any unutilized funds, and to agree with the
Administrative Agent upon any amendment, extension or renewal of any Letter of
Credit.
 
(b)        Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit's date of
issuance (subject to automatic renewals) and in no event later than the date
that is 15 days prior to the Final Maturity Date.  Each standby Letter of Credit
shall be subject either to the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 600,
and any amendments or revision thereof adhered to by the Issuer ("UCP 600") or
the International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) ("ISP98 Rules"), as determined by the Administrative
Agent, and each trade Letter of Credit shall be subject to UCP 600.
65

--------------------------------------------------------------------------------

(c)        The Administrative Agent shall use its reasonable efforts to notify
the Lenders of the request by the Borrower for a Letter of Credit hereunder.
 
iii.                 Requirements For Issuance of Letters of Credit.  The
Borrower shall authorize and direct the L/C Issuer to name the Borrower as the
"Applicant" or "Account Party" of each Letter of Credit.  If the Administrative
Agent is not the L/C Issuer of any Letter of Credit, the Borrower shall
authorize and direct the L/C Issuer to deliver to the Administrative Agent all
instruments, documents, and other writings and property received by the L/C
Issuer pursuant to the Letter of Credit and to accept and rely upon the
Administrative Agent's instructions and agreements with respect to all matters
arising in connection with the Letter of Credit or the application therefor and
the Administrative Agent shall cause the L/C Issuer to acknowledge receipt of
such instructions.
 
iv.                Disbursements, Reimbursement.
 
(a)            Immediately upon the issuance of each Letter of Credit, each
Revolving Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Administrative Agent a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender's Pro Rata Share (determined in accordance with paragraph
(a) of the definition of "Pro Rata Share") of the Maximum Face Amount of such
Letter of Credit and the amount of such drawing, respectively.
 
(b)        In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Administrative Agent will promptly
notify the Borrower.  Provided that the Borrower shall have received such notice
by 12:00 Noon (New York time), the Borrower shall reimburse (such obligation to
reimburse the Administrative Agent or any Lender together with any interest
thereon pursuant to Section 2.04 shall sometimes be referred to as a
"Reimbursement Obligation") the Administrative Agent and the Revolving Loan
Lenders prior to 1:00 p.m. (New York time) on such date that an amount is paid
by the Administrative Agent and the Revolving Loan Lenders under any Letter of
Credit (each such date, a "Drawing Date") in an amount equal to the amount so
paid by the Administrative Agent.  In the event the Borrower fails to reimburse
the Administrative Agent for the full amount of any drawing under any Letter of
Credit by 1:00 p.m. (New York time), on the Drawing Date, the Administrative
Agent will promptly notify each Revolving Loan Lender thereof, and the Borrower
shall be deemed to have requested that a Revolving Loan that is a Reference Rate
Loan be made by the Revolving Loan Lenders to be disbursed on the Drawing Date
under such Letter of Credit, pursuant to Section 2.01(a)(i) and subject to
Sections 5.01 and 5.02 hereof.  Any notice given by the Administrative Agent
pursuant to this Section 3.04(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
66

--------------------------------------------------------------------------------

(c)        Each Revolving Loan Lender shall upon any notice pursuant to Section
3.04(b) make available to the Administrative Agent an amount in immediately
available funds equal to its Pro Rata Share of the amount of the drawing,
whereupon the participating Lenders shall (subject to Section 3.04(d)) each be
deemed to have made a Revolving Loan that is a Reference Rate Loan to the
Borrower in that amount.  If any Revolving Loan Lender so notified fails to make
available to the Administrative Agent the amount of such Lender's Pro Rata Share
of such amount by no later than 2:00 p.m. (New York time) on the Drawing Date,
then interest shall accrue on such Lender's obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
interest rate on Revolving Loans that are Reference Rate Loans on and after the
fourth day following the Drawing Date.  The Administrative Agent will promptly
give notice of the occurrence of the Drawing Date, but failure of the
Administrative Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Revolving Loan Lender to effect such payment on
such date shall not relieve such Lender from its obligation under this Section
3.04(c), provided that such Lender shall not be obligated to pay interest as
provided in Section 3.04(c) (i) and (ii) until and commencing from the date of
receipt of notice from the Administrative Agent of a drawing.  Each Revolving
Loan Lender's payment to the Administrative Agent pursuant to this Section
3.04(c) shall be deemed to be a payment in respect of its participation in such
Letter of Credit Borrowing and shall constitute a "Participation Revolving Loan"
from such Lender in satisfaction of its Participation Commitment under this
Section 3.04.
 
(d)        With respect to any unreimbursed drawing that is not converted into a
Revolving Loan to the Borrower in whole or in part as contemplated by Section
3.04(b), because of the Borrower's failure to satisfy the conditions set forth
in Section 5.02 (other than any notice requirements) or for any other reason,
the Borrower shall be deemed to have incurred from the Administrative Agent a
borrowing (each a "Letter of Credit Borrowing") in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum equal to the
interest rate on Revolving Loans that are Reference Rate Loans.
 
(e)        Each Lender's Participation Commitment shall continue until the last
to occur of any of the following events:  (i) the Administrative Agent ceases to
be obligated to issue or cause to be issued Letters of Credit hereunder; (ii) no
Letter of Credit issued or created hereunder remains outstanding and uncanceled
and (iii) all Persons (other than the Borrower) have been fully reimbursed for
all payments made under or relating to Letters of Credit.
 
v.                  Repayment of Participation Revolving Loans.
 
 (a)          Upon (and only upon) receipt by the Administrative Agent for its
account of immediately available funds from the Borrower (i) in reimbursement of
any payment made by the Administrative Agent under the Letter of Credit with
respect to which any Lender has made a Participation Revolving Loan to the
Administrative Agent or (ii) in payment of interest on such a payment made by
the Administrative Agent under such a Letter of Credit, the Administrative Agent
will pay to each Revolving Loan Lender, in the same funds as those received by
the Administrative Agent, the amount of such Lender's Pro Rata Share of such
funds, except the Administrative Agent shall retain the amount of the Pro Rata
Share of such funds of any Revolving Loan Lender that did not make a
Participation Revolving Loan in respect of such payment by the Administrative
Agent.
67

--------------------------------------------------------------------------------

 (b)       If the Administrative Agent is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any insolvency proceeding, any portion of the payments made by the Borrower to
the Administrative Agent pursuant to Section 3.05(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
Revolving Loan Lender shall, on demand of the Administrative Agent, forthwith
return to the Administrative Agent the amount of its Pro Rata Share of any
amounts so returned by the Administrative Agent plus interest at the Federal
Funds Effective Rate.
 
vi.                Documentation.  The Borrower agrees to be bound by the terms
of the Letter of Credit Application and by the L/C Issuer's interpretations of
any Letter of Credit issued for the Borrower's Loan Account and by the L/C
Issuer's written regulations and customary practices relating to letters of
credit, though the L/C Issuer's interpretations may be different from the
Borrower's interpretations.  In the event of a conflict between the Letter of
Credit Application and this Agreement, this Agreement shall govern.  It is
understood and agreed that, except in the case of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), the L/C Issuer shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Borrower's instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.
 
vii.                 Determination to Honor Drawing Request.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the Administrative Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
 
viii.               Nature of Participation and Reimbursement Obligations.  Each
Revolving Loan Lender's obligation in accordance with this Agreement to make the
Revolving Loans or Participation Revolving Loans as a result of a drawing under
a Letter of Credit, and the obligations of the Borrower to reimburse the
Administrative Agent upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Article III under all circumstances, including the
following circumstances:
 
 (a)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Borrower or any
other Person for any reason whatsoever;
 
 (b)           the failure of the Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Revolving Loans under
Section 3.04;
68

--------------------------------------------------------------------------------

 (c)           any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Documents;
 
 (d)           any claim of breach of warranty that might be made by the
Borrower or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which the Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, such Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured);
 
 (e)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Administrative Agent or any of the Administrative Agent's Affiliates has been
notified thereof;
 
 (f)            except as provided in Section 3.07, any payment by the
Administrative Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
 
 (g)            the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
 (h)            any failure by the Administrative Agent or the applicable L/C
Issuer to issue any Letter of Credit in the form requested by the Borrower,
unless the Administrative Agent has received written notice from the Borrower of
such failure within three (3) Business Days after the Administrative Agent shall
have furnished the Borrower a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;
 
 (i)            any Material Adverse Effect on the Borrower or any Guarantor;
 
 (j)            any breach of this Agreement or any Loan Document by any party
thereto;
 
 (k)            the occurrence or continuance of an insolvency proceeding with
respect to the Borrower or any Guarantor;
69

--------------------------------------------------------------------------------

 (l)            the fact that a Default or Event of Default shall have occurred
and be continuing;
 
 (m)            the fact that the Final Maturity Date shall have expired or this
Agreement or the Obligations hereunder shall have been terminated; and
 
 (n)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
Nothing contained in this Section 3.08 shall be deemed to relieve the L/C Issuer
or the Administrative Agent from liability on any claim by the Borrower for the
gross negligence or willful misconduct of the L/C Issuer in respect of honoring
or failing to honor any drawing under any Letter of Credit or otherwise in
respect of any Letter of Credit, but any such claim may not be used as a defense
to the Borrower's obligation to reimburse the L/C Issuer for any such drawing.
 
ix.                   Indemnity.  In addition to amounts payable as provided in
Section 12.15, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Administrative Agent and the L/C Issuer from and against any and
all claims, demands, liabilities, damages, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable and documented
out-of-pocket fees, expenses and disbursements of outside counsel and allocated
costs of internal counsel) which the Administrative Agent or any of the
Administrative Agent's Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the Administrative
Agent or the L/C Issuer (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (b) the wrongful dishonor by the
Administrative Agent, the L/C Issuer, or any of the Administrative Agent's
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority
(all such acts or omissions herein called "Governmental Acts").  Notwithstanding
anything to the contrary in this Section 3.09 or elsewhere in this Agreement,
this Section 3.09 shall not apply to Taxes, which shall be governed exclusively
by Sections 2.09 and 2.10.
 
x.                  Liability for Acts and Omissions.  As between the Borrower
and the Administrative Agent and Lenders, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Administrative Agent shall not be responsible for:  (a) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Administrative Agent shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among Borrower and any beneficiary of any Letter of Credit or any
such transferee; (d) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (e) errors in interpretation of technical
terms; (f) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (g) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (h) any
consequences arising from causes beyond the control of the Administrative Agent,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the Administrative Agent's rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Administrative
Agent from liability for the Administrative Agent's gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (a) through (h) of such sentence.  In no event shall the
Administrative Agent or the Administrative Agent's Affiliates be liable to the
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys' fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
70

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Administrative Agent and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Administrative Agent or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Administrative Agent or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Administrative Agent or its
Affiliate in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Administrative Agent under
or in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put the
Administrative Agent under any resulting liability to the Borrower or any
Lender.
71

--------------------------------------------------------------------------------

4.
 APPLICATION OF PAYMENTS; DEFAULTING LENDERS         
i.            Payments; Computations and Statements.  (a) The Borrower will make
each payment under this Agreement not later than 1:00 p.m. (New York time) on
the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent's Account.  For
interest calculation purposes, all payments in respect of interest made by wire
transfer or electronic depositary check and received by the Administrative Agent
on any Business Day will be credited to the Loan Account on such Business Day.
 For all other purposes, all payments made by wire transfer or electronic
depositary check and received by the Administrative Agent after 1:00 p.m. (New
York time) on any Business Day will be credited to the Loan Account on the next
succeeding Business Day.  Payments received in any other form will be credited
to the Loan Account on the Business Day following the Business Day such payment
constitutes good funds.  All payments shall be made by the Borrower without
set-off, counterclaim, recoupment, deduction or other defense to the Agents and
the Lenders.  Except as provided in Section 2.02, after receipt (including upon
charging the Loan Account), the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal ratably
to the Lenders in accordance with their Pro Rata Shares and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement, provided that
the Administrative Agent will cause to be distributed all interest and fees
received from or for the account of the Borrower not less than once each month
and in any event promptly after receipt thereof.  The Lenders and the Borrower
hereby authorize the Administrative Agent to, and the Administrative Agent may,
from time to time, charge the Loan Account of the Borrower with any amount due
and payable by the Borrower under any Loan Document, in which case the
Administrative Agent shall disburse the amount so charged to pay such amounts
due and payable by the Borrower under the Loan Documents.  Each of the Lenders
and the Borrower agrees that the Administrative Agent shall have the right to
make such charges whether or not any Default or Event of Default shall have
occurred and be continuing or whether any of the conditions precedent in Section
5.02 have been satisfied.  Any amount charged to the Loan Account of the
Borrower shall be deemed a Revolving Loan hereunder made by the Revolving Loan
Lenders to the Borrower, funded by the Administrative Agent on behalf of the
Revolving Loan Lenders and subject to Section 2.02 of this Agreement.  The
Lenders and the Borrower confirm that any charges which the Administrative Agent
may so make to the Loan Account of the Borrower as herein provided will be made
as an accommodation to the Borrower and solely at the Administrative Agent's
discretion, provided that the Administrative Agent shall from time to time upon
the request of the Collateral Agent, charge the Loan Account of the Borrower
with any amount due and payable under any Loan Document.  Whenever any payment
to be made under any such Loan Document shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall in such case be included in the computation
of interest or fees, as the case may be.  All computations of fees shall be made
by the Administrative Agent on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable.  Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
72

--------------------------------------------------------------------------------

(b)            The Administrative Agent shall provide the Borrower, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrower during such month, the amounts and
dates of all Loans made to the Borrower during such month, the amounts and dates
of all payments on account of the Loans to the Borrower during such month and
the Loans to which such payments were applied, the amount of interest accrued on
the Loans to the Borrower during such month, any Letters of Credit issued by the
L/C Issuer for the account of the Borrower during such month, specifying the
face amount thereof, the amount of charges to the Loan Account and/or Loans made
to the Borrower during such month to reimburse the Revolving Loan Lenders for
drawings made under Letters of Credit, and the amount and nature of any charges
to the Loan Account made during such month on account of fees, commissions,
expenses and other Obligations.  All entries on any such statement shall be
presumed to be correct and, thirty (30) days after the same is sent, shall be
final and conclusive absent manifest error.
ii.             Sharing of Payments.  Except as provided in Sections 2.02, 2.05
and 4.03 hereof, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender shall forthwith
(a) turn the same over to Administrative Agent, in kind, and with such
endorsements as may be required to negotiate the same to Administrative Agent,
or in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (b) purchase from the other Lenders such
participations in such similar obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them in accordance with the applicable provisions of this Agreement; provided,
however, that (i) if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender's ratable share (according to the proportion of (A) the amount of such
Lender's required repayment to (B) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered) and (ii) the provisions of this
Section shall not be construed to apply to (A) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letters of Credit to any assignee or participant, other than to any Loan
Party or any Subsidiary thereof (as to which the provisions of this Section
shall apply).  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 4.02 may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
iii.             Apportionment of Payments.  Subject to Section 2.02 hereof and
to any written agreement among the Agents and/or the Lenders:
73

--------------------------------------------------------------------------------

(a)        all payments of principal and interest in respect of outstanding
Loans, all payments in respect of the Letter of Credit Obligations, all payments
of fees (other than the fees set forth in Section 2.06 hereof) and all other
payments in respect of any other Obligations, shall be allocated by the
Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans or Letter of Credit
Obligations, as designated by the Person making payment when the payment is
made.
 
(b)        Ater the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments in respect of any
Obligations and all Proceeds of the Collateral as follows:
(i)         except to the extent provided in clause (iii) below, with respect to
Revolver Priority Collateral Proceeds and payments made using Revolver Priority
Collateral Proceeds, (A) first, ratably to pay the Obligations in respect of any
fees (including any fees or charges assessed by the L/C Issuer), expense
reimbursements, indemnities and other amounts then due and payable to the Agents
or the L/C Issuer until paid in full; (B) second, ratably to pay the Obligations
in respect of any fees (excluding any Applicable Prepayment Premium) (including
Letter of Credit Fees payable to the Revolving Loan Lenders), expense
reimbursements and indemnities then due and payable to the Revolving Loan
Lenders until paid in full; (C) third, ratably to pay interest then due and
payable in respect of the Agent Advances until paid in full; (D) fourth, ratably
to pay principal of the Agent Advances until paid in full; (E) fifth, ratably to
pay interest then due and payable in respect of the Revolving Loans and
Reimbursement Obligations until paid in full; (F) sixth, ratably to pay
principal of the Revolving Loans and Letter of Credit Obligations (or, to the
extent such Obligations are contingent, to provide Cash Collateral in respect of
such Obligations) until paid in full; (G) seventh, ratably to pay the Bank
Product Obligations in an amount not to exceed the amount of the Bank Product
Reserve; (H) eighth, ratably to pay the Obligations in respect of any fees
(excluding any Applicable Prepayment Premium), expense reimbursements and
indemnities then due and payable to the Term Loan Lenders until paid in full;
(I) ninth, to pay interest then due and payable in respect of the Term Loan
until paid in full; (J) tenth, ratably to pay principal of the Term Loan until
paid in full; (K) eleventh,  ratably to pay any Applicable Prepayment Premium
then due and payable in respect of the Revolving Credit Commitment until paid in
full, (L) twelfth,  ratably to pay any Applicable Prepayment Premium then due
and payable in respect of the Term Loan until paid in full; (M) thirteenth,
ratably to pay the Bank Product Obligations to the extent not paid under clause
(G) above, and (N) fourteenth,  to the ratable payment of all other Obligations
then due and payable until paid in full;
74

--------------------------------------------------------------------------------

(ii)        except to the extent provided in clause (iii) below, with respect to
Term Priority Collateral Proceeds and payments made using Term Priority
Collateral Proceeds, (A) first, ratably to pay the Obligations in respect of any
fees, expense reimbursements, indemnities and other amounts then due and payable
to the Agents until paid in full; (B) second, ratably to pay the Obligations in
respect of any fees (excluding any Applicable Prepayment Premium), expense
reimbursements and indemnities then due and payable to the Term Loan Lenders
until paid in full; (C) third, ratably to pay interest then due and payable in
respect of the Agent Advances until paid in full; (D) fourth, ratably to pay
principal of the Agent Advances until paid in full; (E) fifth, ratably to pay
interest then due and payable in respect of the Term Loan until paid in full;
(F) sixth, ratably to pay principal of the Term Loan until paid in full; (G)
seventh, ratably to pay the Obligations in respect of any fees (excluding any
Applicable Prepayment Premium) (including Letter of Credit Fees and
out-of-pocket charges assessed in connection with any Letters of Credit payable
to the L/C Issuer or the Revolving Loan Lenders), expense reimbursements and
indemnities then due and payable to the Revolving Loan Lenders until paid in
full; (H) eighth, ratably to pay interest then due and payable in respect of the
Revolving Loans and Reimbursement Obligations until paid in full; (I) ninth,
ratably to pay principal of the Revolving Loans and Letter of Credit Obligations
(or, to the extent such Obligations are contingent, to provide Cash Collateral
in respect of such Obligations) until paid in full; (J) tenth, ratably to pay
the Bank Product Obligations in an amount not to exceed the amount of the Bank
Product Reserve; (K) eleventh, ratably to pay any Applicable Prepayment Premium
then due and payable and payable in respect of the Term Loan until paid in full,
(L) twelfth, ratably to pay any Applicable Prepayment Premium then due and
payable in respect of the Revolving Credit Commitment until paid in full; (M)
thirteenth, ratably to pay the Bank Product Obligations to the extent not paid
under clause (J) above, and (N) fourteenth, to the ratable payment of all other
Obligations then due and payable until paid in full; and
(iii)       with respect to the Proceeds of any Disposition of all or
substantially all of the assets or Equity Interests of any Person or any
insurance which Disposition or proceeds of insurance includes both (x) Revolver
Priority Collateral and (y) Term Priority Collateral, such Proceeds and payments
using such Proceeds shall be applied in a manner mutually determined by the
Agents acting reasonably and in good faith.
(c)        In each instance, so long as (i) no Event of Default has occurred and
is continuing or (ii) an Event of Default has occurred and is continuing and the
Administrative Agent has not elected to or has not been directed by the
Collateral Agent or the Required Lenders to apply payments in respect of any
Obligations and all Proceeds of the Collateral in accordance with Section
4.03(b), Section 4.03(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Administrative Agent to be for the
payment of the principal of or interest on the Term Loan or other related
Obligations then due and payable under any provision of this Agreement or the
prepayment of all or part of the principal of the Term Loan in accordance with
the terms and conditions of Section 2.05.
 
(d)        For purposes of Section 4.03(b) (other than clause (N) of Section
4.03(b)(i) and clause (N) of Section 4.03(b)(ii)), "paid in full" means payment
in cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding, and interest that would have accrued but for the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding, except to the extent that default
or overdue interest (but not any other interest) and loan fees, each arising
from or related to a default, are disallowed in any Insolvency Proceeding;
provided, however, that for the purposes of clause (N) of Section 4.03(b)(i) and
clause (N) of Section 4.03(b)(ii), "paid in full" means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after, or that would have accrued but for, the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.
75

--------------------------------------------------------------------------------

(e)         The parties hereto hereby agree that all Proceeds resulting from an
exercise of any rights and remedies under applicable law, hereunder and under
the other Loan Documents by either Agent when applied to (i) the Revolving Loan
Obligations shall be applied to permanently reduce the Revolving Loan
Obligations and, to the extent applied to the outstanding principal amount of
the Revolving Loan Obligations, the Revolving Credit Commitments of the
Revolving Loan Lenders under this Agreement and (ii) when applied to the Term
Loan Obligations shall be applied to permanently reduce the Term Loan
Obligations.
 
(f)         In the event of a direct conflict between the priority provisions of
this Section 4.03 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.
iv.                Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(a)            The Administrative Agent shall not be obligated to transfer to
such Defaulting Lender any payments made by the Borrower to the Administrative
Agent for such Defaulting Lender's benefit, and, in the absence of such transfer
to such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Borrower and if no Default or
Event of Default has occurred and is continuing (and to the extent such
Defaulting Lender's Loans were not funded by the other Lenders), retain the same
to be re-advanced to the Borrower as if such Defaulting Lender had made such
Loans to the Borrower.  Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender.
 
(b)            Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrower to replace the Defaulting Lender with one or more
substitute Lenders, and the Defaulting Lender shall have no right to refuse to
be replaced hereunder.  Such notice to replace the Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.  Prior to the
effective date of such replacement, the Defaulting Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Defaulting Lender
being repaid its share of the outstanding Obligations without any premium or
penalty of any kind whatsoever.  If the Defaulting Lender shall refuse or fail
to execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Defaulting Lender shall be deemed to have executed
and delivered such Assignment and Acceptance.  The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.
76

--------------------------------------------------------------------------------

(c)            The operation of this Section shall not be construed to increase
or otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.
 
(d)            A Defaulting Lender shall not be entitled to give instructions to
any Agent or to approve, disapprove, consent to or vote on any matters relating
to this Agreement and the Loan Documents.  All amendments, waivers and other
modifications of this Agreement and the Loan Documents may be made without
regard to a Defaulting Lender, except as specifically set forth in Section
12.02.
 
(e)            Other than as expressly set forth in this Section 4.04, the
rights and obligations of a Defaulting Lender (including the obligation to
indemnify the Agents) and the other parties hereto shall remain unchanged.
 Nothing in this Section 4.04 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Loan Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which the Borrower, Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
 
(f)            This Section shall remain effective with respect to such Lender
until either (i) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents, and the Borrower shall have waived such Defaulting Lender's
default in writing, and the Defaulting Lender makes its Pro Rata Share of the
applicable defaulted Loans and pays to the Agents all amounts owing by such
Defaulting Lender in respect thereof; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.
77

--------------------------------------------------------------------------------

5.
 
 CONDITIONS TO LOANS
 
i.            Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the Business Day (the "Restatement Effective Date") when
each of the conditions precedent set forth in Section 3 of the Ninth Amendment
shall have been satisfied in a manner satisfactory to the Agents.
 
ii.            Conditions Precedent to All Loans and Letters of Credit.  The
obligation of any Agent or any Lender to make any Loan or of the Administrative
Agent to assist the Borrower in establishing or opening any Letter of Credit
after the Restatement Effective Date is subject to the fulfillment, in a manner
satisfactory to the Administrative Agent, of each of the following conditions
precedent:
 
(a)            Payment of Fees, Etc.  The Borrower shall have paid all fees and
invoiced costs and expenses then payable by the Borrower pursuant to this
Agreement and the other Loan Documents, including, without limitation, Section
2.06 and Section 12.04 hereof.
 
(b)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct, and the submission by the
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrower's acceptance of the proceeds of such Loan, or
the submission by the Borrower of a Letter of Credit Application with respect to
a Letter of Credit, and the issuance of such Letter of Credit, shall each be
deemed to be a representation and warranty by each Loan Party on the date of
such Loan or the date of issuance of such Letter of Credit that:  (i) the
representations and warranties contained in ARTICLE VI and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the date of such Loan or such Letter
of Credit are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct on and as of such earlier date), (ii) at the time of and
after giving effect to the making of such Loan and the application of the
proceeds thereof or at the time of issuance of such Letter of Credit, no Default
or Event of Default has occurred and is continuing or would result from the
making of the Loan to be made, or the issuance of such Letter of Credit to be
issued, on such date and (iii) the conditions set forth in this Section 5.02
have been satisfied as of the date of such request.
 
(c)            Legality.  The making of such Loan or the issuance of such Letter
of Credit shall not contravene any law, rule or regulation applicable to any
Agent, any Lender or the L/C Issuer.
78

--------------------------------------------------------------------------------

(d)            Notices.  The Administrative Agent shall have received (i) a
Notice of Borrowing pursuant to Section 2.02 hereof and (ii) a Letter of Credit
Application pursuant to Section 3.02(a) hereof, if applicable.
 
(e)            Proceedings; Receipt of Documents.  All proceedings in connection
with the making of such Loan or the issuance of such Letter of Credit and the
other transactions contemplated by this Agreement and the other Loan Documents,
and all documents incidental hereto and thereto, shall be satisfactory to the
Agents and their counsel, and the Agents and such counsel shall have received
all such information and such counterpart originals or certified or other copies
of such documents, in form and substance satisfactory to the Agents, as the
Agents or such counsel may reasonably request.
 
iii.                 Conditions Subsequent to Effectiveness.  As an
accommodation to the Loan Parties, the Agents and the Lenders have agreed to
execute this Agreement and to make the Loans on the Restatement Effective Date
notwithstanding the failure by the Loan Parties to satisfy the conditions set
forth below on or before the Restatement Effective Date.  In consideration of
such accommodation, the Loan Parties agree that, in addition to all other terms,
conditions and provisions set forth in this Agreement and the other Loan
Documents, including, without limitation, those conditions set forth in Section
5.01, the Loan Parties shall satisfy each of the conditions subsequent set forth
below on or before the date applicable thereto (it being understood that (i) the
failure by the Loan Parties to perform or cause to be performed any such
condition subsequent on or before the date applicable thereto shall constitute
an Event of Default and (ii) to the extent that the existence of any such
condition subsequent would otherwise cause any representation, warranty or
covenant in this Agreement or any other Loan Document to be breached, the
Lenders hereby waive such breach for the period from the Restatement Effective
Date until the date on which such condition subsequent is required to be
fulfilled pursuant to this Section 5.03):
 
(a)            The Agents shall have received an Inventory appraisal prepared by
a nationally recognized appraiser reasonably acceptable to the Administrative
Agent on or prior to December 31, 2013 (or such later date as Agents may agree
in writing in their sole discretion); and
 
(b)            On or before the date that is 10 Business Days (or such later
date as the Collateral Agent may agree in writing in its sole discretion) after
the Restatement Effective Date, the Collateral Agent shall have received (i) an
amendment to the Pledge Agreement, duly executed by the Borrower and Motorcar
Mexico, and (ii) an opinion of Bustamante, Escandon y Pareyon, S.C., Mexican
counsel to the Loan Parties, as to such matters as the Collateral Agent may
reasonably request, in each case, in form and substance reasonably satisfactory
to the Collateral Agent; and
 
(c)            On or before the date that is 30 days (or such later date as the
Collateral Agent may agree in writing in its sole discretion) after the
Restatement Effective Date, the Collateral Agent shall have received (i)
certificates and endorsements, if required under Section 7.01, with respect to
the Borrower's insurance policy #ESE1160800 and (ii) endorsements required under
Section 7.01 with respect to the Borrower's insurance policies #N13CA00090 and
#940066551.
79

--------------------------------------------------------------------------------

6.
 
 REPRESENTATIONS AND WARRANTIES
 
  i.                 Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Agents, the Lenders and the L/C Issuer as
follows:
 
(a)            Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect.
 
(b)            Authorization, Etc.  The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene any of its Governing Documents or any applicable Requirement of Law
in any material respect or any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.
 
(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party, except
security filings and recordings made pursuant to this Agreement.
 
(d)            Enforceability of Loan Documents.  This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
 
(e)            Capitalization; Subsidiaries.  Schedule 6.01(e) is a complete and
correct description of the name, jurisdiction of incorporation and ownership of
the outstanding Equity Interests of each Subsidiary of the Borrower in existence
as of the Restatement Effective Date.  All of the issued and outstanding shares
of Equity Interests of such Subsidiaries have been validly issued and are fully
paid and nonassessable, and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights.  Except as indicated on such
Schedule (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted to be made under this Agreement), all
shares of Equity Interests of such Subsidiaries of the Borrower are owned by the
Borrower or one or more of its wholly-owned Subsidiaries, free and clear of all
Liens (other than Permitted Specified Liens).  There are no outstanding debt or
equity securities of the Borrower or any of its Subsidiaries and no outstanding
obligations of the Borrower or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Borrower or any of its Subsidiaries, or other obligations
of any Subsidiary to issue, directly or indirectly, any shares of Equity
Interests of any Subsidiary of the Borrower.
80

--------------------------------------------------------------------------------

(f)            Litigation; Commercial Tort Claims.  Except as set forth in
Schedule 6.01(f), (i) there is no pending or, to the best knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party or any of
its properties before any court or other Governmental Authority or any
arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby and (ii) as of
the Restatement Effective Date, none of the Loan Parties holds any commercial
tort claims with potential value in excess of $250,000 in respect of which a
claim has been filed in a court of law or a written notice by an attorney has
been given to a potential defendant.
 
(g)            Financial Condition.
 
(i)             The Financial Statements, copies of which have been delivered to
each Agent and each Lender, fairly present the consolidated financial condition
of the Borrower and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Borrower and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP.  All
material indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Borrower and its
Subsidiaries are set forth in the Financial Statements.  Since March 31, 2013,
no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(ii)            The Borrower has heretofore furnished to each Agent and each
Lender (A) projected monthly balance sheets, income statements and statements of
cash flows of the Borrower and its Subsidiaries for the period from April 1,
2013 through March 31, 2015, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Borrower and its Subsidiaries for
the Fiscal Years ending in 2014 through 2016, which projected financial
statements shall be updated from time to time pursuant to Section 7.01(a)(vii).
 Such projections, as so updated, shall be believed by the Borrower at the time
furnished to be reasonable, shall have been prepared on a reasonable basis and
in good faith by the Borrower, and shall have been based on assumptions believed
by the Borrower to be reasonable at the time made and upon the best information
then reasonably available to the Borrower, and the Borrower shall not be aware
of any facts or information that would lead it to believe that such projections,
as so updated, are incorrect or misleading in any material respect.
 
(h)            Compliance with Law, Etc.  No Loan Party or any of its
Subsidiaries is in violation of (i) any of its Governing Documents, (ii) any
material domestic or foreign Requirement of Law, including, without limitation,
any statute, legislation or treaty, any guideline, directive, rule, standard,
requirement, policy, order, judgment, injunction, award or decree of any
Governmental Authority, in each case, applicable to it or any of its property or
assets, or (iii) any material term of any Contractual Obligation (including,
without limitation, any Material Contract) binding on or otherwise affecting it
or any of its properties, and no Default or Event of Default has occurred and is
continuing.
81

--------------------------------------------------------------------------------

(i)            ERISA.  Except in each case as would not individually or in the
aggregate reasonably be expected to result in a liability to any Loan Party
requiring payments in any 12 month period in an aggregate amount exceeding
$250,000, (i) each Employee Plan is in substantial compliance with ERISA and the
Internal Revenue Code, (ii) no Termination Event has occurred nor is reasonably
expected to occur with respect to any Employee Plan, (iii) no Employee Plan had
an accumulated or waived funding deficiency or permitted decrease which would
create a deficiency in its funding account or has applied for an extension of
any amortization period within the meaning of Section 412 of the Internal
Revenue Code at any time during the previous 60 months, (iv) no Lien imposed
under the Internal Revenue Code or ERISA exists or is likely to arise on account
of any Employee Plan within the meaning of Section 412 of the Internal Revenue
Code, (v) no Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, (vi) no
Loan Party or any of its ERISA Affiliates nor any fiduciary of any Employee Plan
has (A) engaged in a nonexempt prohibited transaction described in Sections 406
of ERISA or 4975 of the Internal Revenue Code, (B) failed to meet the minimum
funding standard under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment with respect to any Employee
Plan, (C) engaged in a transaction that is subject to Section 4069 of ERISA or
(D) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid, and (vii) there are no pending or, to the best knowledge of
any Loan Party, threatened claims, actions, proceedings or lawsuits (other than
claims for benefits in the normal course) with respect to any Employee Plan.
 Copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan have
been delivered to the Agents.
 
(j)              Taxes, Etc.  All Federal and material state and local tax
returns and other material reports required by applicable Requirements of Law to
be filed by any Loan Party have been filed, or extensions have been obtained,
and all income, property and payroll (including all withholding taxes related
thereto) and other taxes, assessments and other governmental charges in an
aggregate amount in excess of $250,000 imposed upon any Loan Party or any
property of any Loan Party and which have become due and payable on or prior to
the Restatement Effective Date have been paid, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof on the Financial
Statements in accordance with GAAP.
 
(k)            Regulations T, U and X.  No Loan Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock, or for any
other purpose, that violates, or is inconsistent with, the provisions of
Regulation T, U and X.
82

--------------------------------------------------------------------------------

(l)            Nature of Business.  No Loan Party is engaged in any business
other than as set forth on Schedule 6.01(l) and businesses reasonably incidental
and related thereto.
 
(m)            Adverse Agreements, Etc.  No Loan Party or any of its
Subsidiaries is a party to any Contractual Obligation or subject to any
restriction or limitation in any Governing Document or any judgment, order,
regulation, ruling or other requirement of a court or other Governmental
Authority, which (either individually or in the aggregate) has, or in the future
could reasonably be expected (either individually or in the aggregate) to have,
a Material Adverse Effect.
 
(n)            Permits, Etc.  Each Loan Party has, and is in compliance with,
all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except where the failure to have or
be in compliance with all such permits, licenses, authorizations, approvals,
entitlements and accreditations could not reasonably be expected to have a
Material Adverse Effect.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except where
such suspension, revocation, impairment, forfeiture or non-renewal could not
reasonably be expected to have a Material Adverse Effect.
 
(o)            Properties.  (i) Each Loan Party has good and marketable title
to, valid leasehold interests in, or valid licenses to use, all property and
assets material to its business, free and clear of all Liens, except Permitted
Liens.  All such properties and assets are in good working order and condition,
ordinary wear and tear excepted.
 
(ii)            Schedule 6.01(o) sets forth a complete and accurate list, as of
the Restatement Effective Date, of the location, by state and street address, of
all real property owned or leased by each Loan Party and identifies the interest
(fee or leasehold) of such Loan Party therein.  As of the Restatement Effective
Date, each Loan Party has valid leasehold interests in the Leases described on
Schedule 6.01(o) to which it is a party.  True, complete and correct copies of
each such Lease have been delivered to the Agents prior to the Restatement
Effective Date.  Schedule 6.01(o) sets forth with respect to each such Lease,
the commencement date, termination date, renewal options (if any) and annual
base rents.  Each such Lease is valid and enforceable in accordance with its
terms in all material respects and is in full force and effect.  No consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 6.01(o).  To the best
knowledge of any Loan Party, no other party to any such Lease is in default of
its obligations thereunder, and, as of the Restatement Effective Date, no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Restatement Effective Date, no event has occurred which, with the
giving of notice or the passage of time or both, would constitute a default
under any such Lease.
83

--------------------------------------------------------------------------------

(p)            Full Disclosure.  Each Loan Party has disclosed to the Agents all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Agents in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading; provided that, with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared.
 
(q)            Operating Lease Obligations.  On the Restatement Effective Date,
none of the Loan Parties has any Operating Lease Obligations with regard to (i)
real property and (ii) personal property in which annual rental payments are in
excess of $250,000, other than the Operating Lease Obligations set forth on
Schedule 6.01(q).
 
(r)             Environmental Matters.  Except as set forth on Schedule 6.01(r),
(i) the operations of each Loan Party are in compliance in all material respects
with all Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party or a predecessor in interest, or
at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect; (iii) no Environmental
Action has been asserted against any Loan Party or any predecessor in interest
nor does any Loan Party have knowledge or notice of any threatened or pending
Environmental Action against any Loan Party or any predecessor in interest which
could reasonably be expected to have a Material Adverse Effect; (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(v) no property now or formerly owned or operated by a Loan Party has been used
as a treatment or disposal site for any Hazardous Material; (vi) no Loan Party
has failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws which could reasonably be
expected to have a Material Adverse Effect; (vii) each Loan Party holds and is
in compliance with all licenses, permits and approvals required under any
Environmental Laws in connection with the operation of the business carried on
by it, except for such licenses, permits and approvals as to which a Loan
Party's failure to maintain or comply with could not reasonably be expected to
have a Material Adverse Effect; and (viii) no Loan Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made as a condition of
continued compliance with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made, subject to limitations or conditions,
revoked, withdrawn or terminated, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.
(s)            Insurance.  Each Loan Party keeps its property adequately insured
and maintains (i) insurance to such extent and against such risks, including
fire, as is customary with companies in the same or similar businesses, (ii)
workmen's compensation insurance in the amount required by applicable law, (iii)
public liability insurance, which shall include product liability insurance, in
the amount customary with companies in the same or similar business against
claims for personal injury or death on properties owned, occupied or controlled
by it, and (iv) such other insurance as may be required by law or as may be
reasonably required by the Collateral Agent (including, without limitation,
against larceny, embezzlement or other criminal misappropriation).  Schedule
6.01(s) sets forth a list of all insurance maintained by each Loan Party on the
Restatement Effective Date.
84

--------------------------------------------------------------------------------

(t)            Use of Proceeds.  The proceeds of the Loans shall be used to (i)
make the Ninth Amendment Effective Date Prepayment, (ii) pay fees and expenses
in connection with the transactions contemplated hereby, and (iii) fund working
capital of the Borrower for other general corporate purposes.  The Letters of
Credit will be used for general working capital purposes.
 
(u)            No Fraudulent Transfer.  After giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each Loan
and Letter of Credit, each Loan Party is, and the Loan Parties on a consolidated
basis are, Solvent.  No transfer of property is being made by any Loan Party and
no obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
 
(v)            Location of Bank Accounts.  Schedule 6.01(v) sets forth a
complete and accurate list as of the Restatement Effective Date of all deposit,
checking and other bank accounts, all securities and other accounts maintained
with any broker dealer and all other similar accounts maintained by each Loan
Party, together with a description thereof (i.e., the bank or broker dealer at
which such deposit or other account is maintained and the account number and the
purpose thereof).
 
(w)            Intellectual Property.  Except as set forth on Schedule 6.01(w),
each Loan Party owns or licenses or otherwise has the right to use all licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, tradenames, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits and other intellectual
property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 6.01(w) is a complete and accurate list as of the
Restatement Effective Date of all such material licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits and other intellectual property rights of
each Loan Party.  No slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party infringes upon or conflicts with any rights owned
by any other Person, and no claim or litigation regarding any of the foregoing
is pending or threatened, except for such infringements and conflicts which
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
85

--------------------------------------------------------------------------------

(x)            Material Contracts.  Set forth on Schedule 6.01(x) is a complete
and accurate list as of the Restatement Effective Date of all Material Contracts
of each Loan Party, showing the parties and subject matter thereof and
amendments and modifications thereto.  Each such Material Contract (i) as of the
Restatement Effective Date, is in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the best
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified in a manner that would be
adverse in any material respect to any Loan Party or any Agent and any Lender,
and (iii) is not in default due to the action of any Loan Party or, to the best
knowledge of any Loan Party, any other party which could reasonably be expected
to have a Material Adverse Effect.
 
(y)            Investment Company Act.  None of the Loan Parties is (i) an
"investment company" or an "affiliated person" or "promoter" of, or "principal
underwriter" of or for, an "investment company," as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.
 
(z)            Employee and Labor Matters.  Except in each case as would not in
the aggregate reasonably be expected to result in a liability to any Loan Party
requiring payments in any 12 month period in an aggregate amount in excess of
$250,000, there is (i) no unfair labor practice complaint pending or, to the
best knowledge of any Loan Party, threatened against any Loan Party before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance is existing, or to any Loan Party's knowledge,
pending or threatened against any Loan Party, (iii) to the best knowledge of
each Loan Party, no union representation question existing with respect to the
employees of any Loan Party and no union organizing activity taking place with
respect to any of the employees of any Loan Party, (iv) no Loan Party or any of
its ERISA Affiliates has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act ("WARN") or similar state law, which
remains unpaid or unsatisfied, (v) the hours worked and payments made to
employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, and (vi) all material
payments due from any Loan Party on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Loan Party.
 
(aa)         Customers and Suppliers.  There exists no actual or, to the best
knowledge of any Loan Party, threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship between (i) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and as of the
Restatement Effective Date, there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change.
86

--------------------------------------------------------------------------------

(bb)         No Bankruptcy Filing.  No Loan Party is contemplating either an
Insolvency Proceeding or the liquidation of all or a major portion of such Loan
Party's assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.
 
(cc)          Interrelated Business.  The Loan Parties make up a related
organization of various entities constituting a single economic and business
enterprise so that the Loan Parties share an identity of interests such that any
benefit received by any one of them benefits the others.  From time to time each
Loan Party may render services to or for the benefit of the other Loan Parties,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of the other Loan Parties (including inter alia, the payment by such
Loan Party of creditors of the other Loan Parties and guarantees by such Loan
Party of indebtedness of the other Loan Parties and provides administrative,
marketing, payroll and management services to or for the benefit of the other
Loan Parties).  The Loan Parties have the same chief executive office,
centralized accounting and legal services, certain common officers and directors
and generally do not provide consolidating financial statements to creditors.
 
(dd)         Name; Jurisdiction of Organization; Organizational ID Number;
Places of Business; Chief Executive Office; FEIN.  Schedule 6.01(dd) sets forth
a complete and accurate list as of the Restatement Effective Date (i) the exact
legal name of each Loan Party, (ii) the jurisdiction of organization of each
Loan Party, (iii) the organizational identification number of each Loan Party
(or indicates that such Loan Party has no organizational identification number),
(iv) each place of business of each Loan Party, (v) the chief executive office
of each Loan Party and (vi) the federal employer identification number of each
Loan Party.
 
(ee)         Locations of Collateral.  As of the Restatement Effective Date,
there is no location at which any Loan Party has any tangible Collateral (except
for Inventory in transit, equipment out for repair or long-term core inventory
(and not finished goods inventory)) other than those locations listed on
Schedule 6.01(ee).  At any time after the Restatement Effective Date, there is
no location at which any Loan Party has any tangible Collateral with a book
value in excess of $250,000 (when aggregated with all other tangible Collateral
at the same location) (except for Inventory in transit or equipment out for
repair) other than (i) those locations listed on Schedule 6.01(ee) and (ii) any
other locations in the continental United States for which such Loan Party has
provided notice to the Agents in accordance with Section 7.01(l) and, if
necessary, a written subordination or waiver or collateral access agreement in
accordance with Section 7.01(m).  Schedule 6.01(ee) hereto contains a true,
correct and complete list, as of the Restatement Effective Date, of the legal
names and addresses of each warehouse at which tangible Collateral with a book
value in excess of $250,000 (when aggregated with all other tangible Collateral
at the same location) of each Loan Party is stored.  None of the receipts
received by any Loan Party from any warehouse states that the goods covered
thereby are to be delivered to bearer or to the order of a named Person or to a
named Person and such named Person's assigns.  All of the tangible Collateral
maintained at locations listed on Schedule 6.01(ee) (other than Inventory with
an aggregate value not to exceed $1,000,000 for all such locations) are owned by
the Borrower.
 
(ff)            Security Interests.  Each Security Agreement and the Pledge
Agreement creates in favor of the Collateral Agent, for the benefit of the
Agents and the Lenders, a legal, valid and enforceable security interest in the
Collateral secured thereby.  Such security interests in and Liens on the
Collateral granted thereby shall be perfected, first priority security interests
(subject only to Permitted Liens) in assets that can be perfected by filing
under the Uniform Commercial Code or any other filing under applicable
Requirements of Law, and no further recordings or filings are or will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than (i) the filing of continuation
statements in accordance with applicable law, (ii) the recording of the
Collateral Assignments for Security pursuant to each Security Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights and (iii) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property.
87

--------------------------------------------------------------------------------

(gg)         Schedules.  All of the information which is required to be
scheduled to this Agreement is set forth on the Schedules attached hereto, is
correct and accurate and does not omit to state any information material
thereto.
 
(hh)        Anti-Terrorism Laws.
 
(i)            General.  None of the Loan Parties nor any Affiliates of any Loan
Parties, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the Anti-Terrorism Laws.
 
(ii)            None of the Loan Parties, nor any Affiliates of any Loan
Parties, or their respective agents acting or benefiting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder, is
any of the following (each a "Blocked Person"):
 
(1)            a Person that is prohibited pursuant to any of the OFAC Sanctions
Programs, including a Person named on OFAC's list of Specially Designated
Nationals and Blocked Persons;
 
(2)            a Person that is owned or controlled by, or that owns or
controls, or that is acting for or on behalf of, any Person described in (A),
above;
 
(3)            a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; and
 
(4)            a Person that is affiliated or associated with a Person described
in (A) through (C), above.
 
(iii)            None of the Loan Parties, nor any of their agents acting in any
capacity in connection with the Loans, Letters of Credit or other transactions
hereunder (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to any OFAC Sanctions
Programs.
88

--------------------------------------------------------------------------------

(ii)            Investments in Excluded Subsidiaries.  Since December 16, 2011,
no Loan Party has made any Investment in any Excluded Subsidiary prohibited by
the terms of this Agreement.
 
(jj)            Wanxiang Transaction Documents.  The Borrower has delivered to
the Agents complete and correct copies of the Wanxiang Transaction Documents,
including all schedules and exhibits thereto.  The subordination provisions of
the Wanxiang Subordination Agreement are and will be enforceable against
Wanxiang.  All Obligations constitute Senior Obligations (as defined in the
Wanxiang Subordination Agreement), and all such Senior Obligations are entitled
to the benefits of the subordination created by the subordination provisions
contained therein.
 
7.
 
COVENANTS OF THE LOAN PARTIES
 
 i.                  Affirmative Covenants.  Until the Discharge Date, each Loan
Party will, unless the Required Lenders shall otherwise consent in writing:
 
(a)            Reporting Requirements.  Furnish to each Agent and each Lender:
 
(i)             as soon as available, and in any event within 30 days after the
end of each fiscal month of the Borrower and its Subsidiaries, commencing with
the first fiscal month of the Borrower and its Subsidiaries ending after the
Effective Date, internally prepared consolidated and consolidating balance
sheets and consolidated and consolidating statements of operations and retained
earnings as at the end of such fiscal month, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the projections delivered pursuant to
Section 7.01(a)(vii) below, all in reasonable detail and certified by an
Authorized Officer of the Borrower as fairly presenting, in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
end of such fiscal month and the results of operations and retained earnings of
the Borrower and its Subsidiaries for such fiscal month and for such year to
date period, in accordance with GAAP applied in a manner consistent with that of
the most recent audited financial statements furnished to the Agents and the
Lenders, subject to the absence of footnotes and normal year-end adjustments;
 
(ii)            as soon as available and in any event within 45 days after the
end of each fiscal quarter of the Borrower and its Subsidiaries commencing with
the first fiscal quarter of the Borrower and its Subsidiaries ending after the
Effective Date, consolidated and consolidating balance sheets, consolidated and
consolidating statements of operations and retained earnings and consolidated
and consolidating statements of cash flows of the Borrower and its Subsidiaries
as at the end of such quarter, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year and (B) the projections delivered pursuant to Section
7.01(a)(vii), all in reasonable detail and certified by an Authorized Officer of
the Borrower as fairly presenting, in all material respects, the financial
position of the Borrower and its Subsidiaries as of the end of such quarter and
the results of operations and cash flows of the Borrower and its Subsidiaries
for such quarter and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements of the Borrower and its Subsidiaries furnished to the Agents and the
Lenders, subject to the absence of footnotes and normal year-end adjustments;
89

--------------------------------------------------------------------------------

(iii)           as soon as available, and in any event within 90 days after the
end of each Fiscal Year of the Borrower and its Subsidiaries, consolidated
balance sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year, and (B) the projections
delivered pursuant to Section 7.01(a)(vii), all in reasonable detail and
prepared in accordance with GAAP, and in the case of the foregoing financial
statements (but not the projections or the comparison to the projections),
accompanied by a report and an unqualified opinion, prepared in accordance with
generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by the Borrower and satisfactory to
the Agents (which opinion shall be without (1) a "going concern" or like
qualification or exception, (2) any qualification or exception as to the scope
of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03),
together with a written statement of such accountants (x) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of an Event of Default or a
Default and (y) if such accountants shall have obtained any knowledge of the
existence of an Event of Default or such Default, describing the nature thereof;
 
(iv)          simultaneously with the delivery of the financial statements of
the Borrower and its Subsidiaries required by clauses (i), (ii) and (iii) of
this Section 7.01(a), a certificate of an Authorized Officer of the Borrower
substantially in the form of Exhibit F hereto (the "Compliance Certificate") (A)
stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Borrower
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Borrower and its Subsidiaries were in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Authorized Officer has no knowledge of, the
existence during such period of an Event of Default or Default or, if an Event
of Default or Default existed, describing the nature and period of existence
thereof and the action which the Borrower and its Subsidiaries propose to take
or have taken with respect thereto, (B) in the case of the delivery of the
financial statements of the Borrower and its Subsidiaries required by clauses
(ii) and (iii) of this Section 7.01(a), (1) attaching a schedule showing the
calculation of the financial covenants specified in Section 7.03 and (2)
including a discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for the portion of the Fiscal
Year then elapsed and discussing the reasons for any significant variations from
the financial projections for such period and the figures for the corresponding
period in the previous Fiscal Year, and (C) in the case of the delivery of the
financial statements of the Borrower and its Subsidiaries required by clause
(iii) of this Section 7.01(a), (1) a summary of all material insurance coverage
maintained as of the date thereof by any Loan Party and all material insurance
coverage planned to be maintained by any Loan Party, together with such other
related documents and information as the Administrative Agent may reasonably
require and (2) the calculation of the Excess Cash Flow in accordance with the
terms of Section 2.05(iv);
90

--------------------------------------------------------------------------------

(v)            as soon as available and in any event within 15 days after the
end of each fiscal month of the Borrower and its Subsidiaries commencing with
the first fiscal month of the Borrower and its Subsidiaries ending after the
Effective Date, reports in form and detail satisfactory to the Agents and
certified by an Authorized Officer of the Borrower as being accurate and
complete (A) listing all Accounts Receivable of the Loan Parties as of such day,
which shall include the amount and age of each such Account Receivable, showing
separately those which are more than 30, 60, 90 and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to the Agents pursuant to this clause (v)(A) for the immediately
preceding fiscal month (or such shorter period, as applicable) and such other
information as any Agent may request, (B) listing all accounts payable of the
Loan Parties as of each such day which shall include the amount and age of each
such account payable and such other information as any Agent may request, and
(C) listing all Inventory of the Loan Parties as of each such day, and
containing a breakdown of such Inventory by type and amount, the value thereof
(by location), the warehouse and production facility location and such other
information as any Agent may request, all in detail and in form satisfactory to
the Agents;
 
(vi)           as soon as available and in any event within 15 days after the
end of each month (or more frequently upon any Agent's request) commencing with
the first month ending after the Effective Date, a Borrowing Base Certificate,
current as of the close of business on the last day of the immediately preceding
month, supported by schedules showing the derivation thereof and containing such
detail and other information as any Agent may request from time to time,
provided that (A) the Borrowing Base set forth in the Borrowing Base Certificate
shall be effective from and including the date such Borrowing Base Certificate
is duly received by the Agents but not including the date on which a subsequent
Borrowing Base Certificate is received by the Agents, unless any Agent disputes
the eligibility of any property included in the calculation of the Borrowing
Base or the valuation thereof by notice of such dispute to the Borrower and (B)
in the event of any dispute about the eligibility of any property included in
the calculation of the Borrowing Base or the valuation thereof, such Agent's
good faith judgment shall control;
 
(vii)         as soon as available and in any event not later than the first day
of each Fiscal Year, financial projections for the Borrower and its
Subsidiaries, supplementing and superseding the financial projections referred
to in Section 6.01(g)(ii)(A), prepared on a monthly basis and otherwise in form
and substance satisfactory to the Agents, for the immediately succeeding Fiscal
Year for the Borrower and its Subsidiaries, all such financial projections to be
reasonable, to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by the Borrower to be reasonable at the time made
and from the best information then available to the Borrower;
91

--------------------------------------------------------------------------------

(viii)       at the time of the delivery of the financial statements of the
Borrower and its Subsidiaries required by clause (iii) of this Section 7.01(a),
a certificate, certified by an Authorized Officer of the Borrower, confirming
that there have been no changes to the information contained in each of the
Perfection Certificates delivered on the Effective Date or the date of the most
recently updated Perfection Certificate delivered pursuant to this clause (viii)
and/or attaching an updated Perfection Certificate identifying any such changes
to the information contained  therein;
 
(ix)            promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party (other than routine and other
non-material inquiries by such Governmental Authority);
 
(x)            as soon as possible, and in any event within 3 Business Days
after the occurrence of an Event of Default or Default or the occurrence of any
event or development that could reasonably be expected to have a Material
Adverse Effect, the written statement of an Authorized Officer of the Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;
 
(xi)            (A) as soon as possible and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof knows or has reason to know that
(1) any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan has occurred, or (3)
an accumulated funding deficiency has been incurred or an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Borrower
setting forth the details of such occurrence and the action, if any, which such
Loan Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within 3 days after receipt thereof by any Loan Party
or any ERISA Affiliate thereof from the PBGC, copies of each notice received by
any Loan Party or any ERISA Affiliate thereof of the PBGC's intention to
terminate any Plan or to have a trustee appointed to administer any Plan, (C)
promptly and in any event within 10 days after the filing thereof with the
Internal Revenue Service if requested by any Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Employee Plan and Multiemployer Plan, (D) promptly and in any event within
10 days after any Loan Party or any ERISA Affiliate thereof knows or has reason
to know that a required installment within the meaning of Section 412 of the
Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party;
92

--------------------------------------------------------------------------------

(xii)      promptly after the commencement thereof but in any event not later
than 5 Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;
 
(xiii)        as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;
 
(xiv)       as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of, or all or substantially all of the assets of, any
Loan Party;
 
(xv)         promptly after the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange;
 
(xvi)        promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;
 
(xvii)       as soon as possible and in any event within 3 Business Days after
execution, receipt or delivery thereof, copies of (A) any material notices that
any Loan Party executes or receives in connection with the Wanxiang Transaction
Documents and (B) documents delivered to Wanxiang pursuant to Section 2.5 of the
Wanxiang Credit Agreement (as in effect on the Third Amendment Effective Date);
 
(xviii)     [reserved];
 
(xix)        at least 2 Business Days (or such shorter period as shall be agreed
to by the Agents) prior to submitting any filing relating to the purchase by the
Borrower of any Inventory or any other asset of any Excluded Subsidiary in
connection with the Fenco Insolvency Proceeding, copies of such filing and other
related documents as any Agent may reasonably request;
 
(xx)          promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party or any
Excluded Subsidiary as any Agent may from time to time may reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a) may be delivered
or furnished by e‑mail in accordance with Section 12.01(b).
93

--------------------------------------------------------------------------------

(b)            Additional Guaranties and Collateral Security.  Cause:
 
(i)            each Subsidiary of any Loan Party not in existence on the
Restatement Effective Date, to execute and deliver to the Collateral Agent
promptly and in any event within five (5) Business Days (or such later time as
the Collateral Agent may agree in writing in its sole discretion) after the
formation, acquisition or change in status thereof, (A) a joinder agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Guarantor (B) a supplement to the Security Agreement, together with (1)
certificates evidencing all of the Equity Interests of any Person owned by such
Subsidiary, (2) undated stock powers executed in blank, and (3) such opinions of
counsel as the Collateral Agent may reasonably request, (C) one or more
Mortgages creating on the real property of such Subsidiary a perfected, first
priority Lien (in terms of priority, subject only to Permitted Specified Liens)
on such real property and such other Real Property Deliverables as may be
required by the Collateral Agent and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the first priority Lien (subject only to
Permitted Liens) of or otherwise protect any Lien purported to be covered by any
such Security Agreement or Mortgage or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; and
 
(ii)            each Loan Party that is the owner of the Equity Interests of any
such Subsidiary to execute and deliver promptly and in any event within five (5)
Business Days after the formation or acquisition of such Subsidiary a Pledge
Amendment (as defined in the Security Agreement), together with (A) certificates
evidencing all of the Equity Interests of such Subsidiary, (B) undated stock
powers or other appropriate instruments of assignment executed in blank, (C)
such opinions of counsel as the Collateral Agent may reasonably request and (D)
such other agreements, instruments, approvals or other documents requested by
the Collateral Agent.
 
(iii)            Notwithstanding the foregoing, no CFC shall be required to
become a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above) and no Equity Interests of a CFC shall
be required to be pledged or otherwise subject to a Lien under the Loan
Documents; provided, however, that if the Equity Interests of such CFC are
directly owned by a Loan Party, such Loan Party shall deliver, all such
documents, instruments, agreements (including, without limitation, at the
reasonable request of the Collateral Agent, a pledge agreement governed by the
laws of the jurisdiction of organization of such CFC), and certificates
described in clause (ii) above to the Collateral Agent, and take all actions
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject only to Permitted Specified Liens)) in favor of
the Collateral Agent, for the benefit of the Agents and the Lenders, in sixty
five percent (65%) of the voting Equity Interests of such CFC and one hundred
percent (100%) of all other Equity Interests of such CFC owned by such Loan
Party.
 
(c)            Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, with all material Requirements of Law (including,
without limitation, all material Environmental Laws), judgments and awards
(including any settlement of any claim that, if breached, could give rise to any
of the foregoing), such compliance to include, without limitation, (i) paying
before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its properties and (ii) paying all lawful claims which if unpaid are reasonably
likely to become a Lien or charge upon any of its properties, in the case of
each of clauses (i) and (ii), except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.
94

--------------------------------------------------------------------------------

(d)            Preservation of Existence, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries to become
or remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except where failure to be so
qualified or maintain such good standing could not reasonably be expected to
result in a Material Adverse Effect.
 
(e)            Keeping of Records and Books of Account.  Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
 
(f)            Inspection Rights and Appraisals.  (i) Permit, and cause each of
its Subsidiaries to permit, the agents and representatives of any Agent at any
time and from time to time during normal business hours, at the expense of the
Borrower; provided, that, unless an Event of Default has occurred and is
continuing, the costs of not more than four (4) such visits and related
inspections during any Fiscal Year shall be paid by the Borrower, to examine and
make copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, Phase I Environmental Site Assessments  and, if
requested by any Agent based upon the results of any such Phase I Environmental
Site Assessment, a Phase II Environmental Site Assessment) or examinations and
to discuss its affairs, finances and accounts with any of its directors,
officers, managerial employees, independent accountants or any of its other
representatives.  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).
 
(ii)            Upon request of the Administrative Agent, promptly deliver to
the Agents an Inventory and Accounts Receivable appraisal prepared by a
nationally recognized appraiser reasonably acceptable to the Administrative
Agent; provided that so long as no Event of Default is continuing, the Loan
Parties shall not be responsible for more than 2 Inventory appraisals in any
Fiscal Year (one of which may be a desktop appraisal but must alternate between
desktop appraisals and physical appraisals).


(g)            Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Subsidiaries to comply, at all times with the provisions of all material leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.
95

--------------------------------------------------------------------------------

(h)            Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Agents (it being understood the Borrower's current insurance
is satisfactory to Agents).  Without limiting the Borrower's reinvestment rights
under Section 2.05(c)(viii), all policies covering the Collateral are to be made
payable to the Collateral Agent for the benefit of the Agents and the Lenders,
as its interests may appear, in case of loss, under a standard non‑contributory
"lender" or "secured party" clause and are to contain such other provisions as
the Agents may require to fully protect the Lenders' interest in the Collateral
and to any payments to be made under such policies.  All certificates of
insurance are to be delivered to the Collateral Agent (with copies to the
Administrative Agent) and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than 30 days' prior written notice to the Collateral
Agent of the exercise of any right of cancellation.  If any Loan Party or any of
its Subsidiaries fails to maintain such insurance, the Collateral Agent may
arrange for such insurance, but at the Borrower's expense and without any
responsibility on the Agents' part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims.  The Borrower shall, if so requested by the Collateral Agent, deliver to
the Collateral Agent original or duplicate insurance policies and, as often as
the Collateral Agent may reasonably request, a report of a reputable insurance
broker with respect to such insurance.  Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the sole
right, in the name of the Lenders, any Loan Party and its Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
 
(i)            Obtaining of Permits, Etc.  Except as could not reasonably be
expected to have a Material Adverse Effect, obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary or useful in the
proper conduct of its business.
 
(j)            Environmental.  (i)  Keep any property either owned or operated
by it or any of its Subsidiaries free of any Environmental Liens; (ii) comply,
and cause each of its Subsidiaries to comply in all material respects with all
Environmental Laws and provide to the Collateral Agent any documentation of such
compliance which the Collateral Agent may reasonably request; (iii) provide the
Agents written notice within five (5) Business Days of any Release of a
Hazardous Material in excess of any reportable quantity from or onto property at
any time owned or operated by it or any of its Subsidiaries and take any
Remedial Actions required to abate said Release; and (iv) provide the Agents
with written notice within 10 days of the receipt of any of the following:  (A)
notice that an Environmental Lien has been filed against any property of any
Loan Party or any of its Subsidiaries; (B) commencement of any Environmental
Action or notice that an Environmental Action will be filed against any Loan
Party or any of its Subsidiaries; and (C) notice of a violation, citation or
other administrative order which could reasonably be expected to have a Material
Adverse Effect.
96

--------------------------------------------------------------------------------

(k)            Further Assurances.  Take such action and execute, acknowledge
and deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected, first priority
Liens (subject to Permitted Liens) any of the Collateral or any other property
of any Loan Party and its Subsidiaries, (iii) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Agent, each
Lender and the L/C Issuer the rights now or hereafter intended to be granted to
it under this Agreement or any other Loan Document.  In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(A) authorizes each Agent to execute any such agreements, instruments or other
documents in such Loan Party's name and to file such agreements, instruments or
other documents in any appropriate filing office, in each case that are
necessary to establish and maintain the perfection of any Lien on the Collateral
created under the Loan Documents, (B) authorizes each Agent to file any
financing statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (C) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the Effective Date.
(l)            Change in Collateral; Collateral Records.  (i) Give the Agents
not less than 10 Business Days' prior written notice of any change in the
location of any Collateral with a book value in excess of $250,000, other than
to locations set forth on Schedule 6.01(ee) and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Agents promptly, in sufficient detail, of any
material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon and (iii) execute and deliver, and cause
each of its Subsidiaries to execute and deliver, to the Agents for the benefit
of the Agents and the Lenders from time to time, solely for the Agents'
convenience in maintaining a record of Collateral, such written statements and
schedules as the applicable Agent may reasonably require, designating,
identifying or describing the Collateral.
(m)          Landlord Waivers; Collateral Access Agreements.  (i) At any time
any Collateral with a book value in excess of $250,000 (when aggregated with all
other Collateral at the same location) is located on any real property located
in the United States occupied or operated by a Loan Party (whether such real
property is now existing or acquired after the Effective Date) which is not
owned by a Loan Party, use commercially reasonable efforts to obtain written
subordinations or waivers, in form and substance satisfactory to the Agents, of
all present and future Liens to which the owner or lessor of such premises may
be entitled to assert against the Collateral; provided, that in the event the
Loan Parties are unable to obtain any such written subordination or waiver the
Administrative Agent may, in its reasonable discretion, establish such Reserves
as it deems necessary with respect to any such Collateral; and
97

--------------------------------------------------------------------------------

(ii)            At any time any Collateral with a book value in excess of
$250,000 (when aggregated with all other Collateral at the same location and
excluding Inventory on consignment at any customer locations) is stored on the
premises of a bailee, warehouseman, or similar party located in the United
States, use commercially reasonable efforts to obtain written access agreements,
in form and substance satisfactory to the Agents, providing for access to
Collateral located on such premises in order to remove such Collateral from such
premises during an Event of Default; provided, that in the event the Loan
Parties are unable to obtain any such written access agreements, the
Administrative Agent may, in its reasonable discretion, establish such Reserves
as it deems necessary with respect to any such Collateral.
 
(n)            Subordination. Cause all Indebtedness and other obligations now
or hereafter owed by it to any of its Affiliates, to be subordinated in right of
payment and security to the Indebtedness and other Obligations owing to the
Agents and the Lenders in accordance with a subordination agreement in form and
substance satisfactory to the Agents.
 
(o)            After Acquired Real Property.  Upon the acquisition by it or any
of its Subsidiaries after the date hereof of any fee interest in any real
property (wherever located) (each such interest being a "New Facility") with a
Current Value (as defined below) in excess of $500,000 immediately so notify the
Agents, setting forth with specificity a description of the interest acquired,
the location of the real property, any structures or improvements thereon and
either an appraisal or such Loan Party's good-faith estimate of the current
value of such real property (for purposes of this Section, the "Current Value").
 The Collateral Agent shall notify such Loan Party whether it intends to require
a Mortgage (and any other Real Property Deliverables) with respect to such New
Facility.  Upon receipt of such notice requesting a Mortgage (and any other Real
Property Deliverables), the Person that has acquired such New Facility shall
promptly furnish the same to the Collateral Agent.  The Borrower shall pay all
fees and expenses, including reasonable attorneys' fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party's
obligations under this Section 7.01(o).
 
(p)            Fiscal Year.  Cause the Fiscal Year of the Borrower and its
Subsidiaries to end on March 31 of each calendar year unless the Agents consent
to a change in such Fiscal Year (and appropriate related changes to this
Agreement).
 
(q)            Borrowing Base.  Maintain all Revolving Loans and Letter of
Credit Obligations in compliance with the then current Borrowing Base.
 
(r)            Lender Meetings.  Upon the request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each Fiscal Year),
participate in a meeting with the Agents and the Lenders at the Borrower's
corporate offices (or at such other location as may be agreed to by the Borrower
and such Agent or the Required Lenders) at such time as may be agreed to by the
Borrower and such Agent or the Required Lenders.
98

--------------------------------------------------------------------------------

ii.                  Negative Covenants.  Until the Discharge Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:
 
(a)            Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof); sell any of its property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens; provided, that, no Liens (other than inchoate Liens securing obligations
for the payment of money not overdue or otherwise payable) shall be permitted on
any assets included in the Borrowing Base other than the Liens of the Collateral
Agent for the benefit of the Agents and the Lenders.
 
(b)            Indebtedness.  Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
its Subsidiaries to create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness other than
Permitted Indebtedness.  For the avoidance of doubt, the Loan Parties shall not
guarantee any Indebtedness of the Excluded Subsidiaries.
 
(c)            Fundamental Changes; Dispositions.  Wind-up, liquidate or
dissolve, or merge, consolidate or amalgamate with any Person, or convey, sell,
lease or sublease, transfer or otherwise dispose of, whether in one transaction
or a series of related transactions, all or any part of its business, property
or assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that
 
(i)            any wholly-owned Subsidiary of any Loan Party may be merged into
such Loan Party or another wholly-owned Subsidiary of such Loan Party, or may
consolidate with another wholly-owned Subsidiary of such Loan Party, so long as
(A) no other provision of this Agreement would be violated thereby, (B) such
Loan Party gives the Agents at least 30 days' prior written notice (or such
shorter period consented to by the Agents in their sole discretion) of such
merger or consolidation, (C) no Default or Event of Default shall have occurred
and be continuing either before or after giving effect to such transaction, (D)
the Lenders' rights in any Collateral, including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger or consolidation and (E) the surviving Subsidiary, if
any, is joined as a Loan Party hereunder pursuant to a joinder agreement and is
a party to a Security Agreement and the Equity Interests of such Subsidiary is
the subject of a Security Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger or
consolidation; and
99

--------------------------------------------------------------------------------

(ii)            any Loan Party and its Subsidiaries may (A) sell Inventory in
the ordinary course of business, (B) sell Specified Accounts pursuant to a
Factoring Agreement to the applicable Factor; provided, that all payments due
and owing to the Borrower under any such Factoring Agreement are directly
deposited in a Controlled Deposit Account, (C) dispose of obsolete or worn-out
equipment in the ordinary course of business, (D) sell or otherwise dispose of
other property or assets for cash in an aggregate amount not less than the fair
market value of such property or assets and (E) enter into non-exclusive license
agreements with respect to intellectual property rights in the ordinary course
of business, provided that in the case of clauses (C) and (D) above, the Net
Cash Proceeds of such Dispositions (1) do not exceed $500,000 in the aggregate
in any Fiscal Year and (2) are paid to the Administrative Agent for the benefit
of the Agents and the Lenders pursuant to the terms of Section 2.05(c)(v) (but
subject to Section 2.05(c)(viii)).
 
(d)            Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any change in the nature of its business as described in
Section 6.01(l).
 
(e)            Loans, Advances, Investments, Etc.  Make or commit or agree to
make or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
 
(f)            Sale and Leaseback Transactions; Lease Obligations.
 
(i)            Enter into any Sale and Lease Back Transaction.
(ii)            Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee for
the payment of rent for any real or personal property under leases or agreements
to lease other than (A) Capitalized Lease Obligations which would not cause the
aggregate amount of all obligations under Capitalized Leases entered into after
the Restatement Effective Date owing by all Loan Parties and their Subsidiaries
in any Fiscal Year to exceed the amounts set forth in Section 7.02(g), and (B)
Operating Lease Obligations which would not cause the aggregate amount of all
Operating Lease Obligations owing by all Loan Parties and their Subsidiaries in
any Fiscal Year to exceed $5,000,000.
(g)            Capital Expenditures.  Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries in any fiscal period set forth in the table below to exceed the
amount set forth opposite such fiscal period:
100

--------------------------------------------------------------------------------

Period
Capital Expenditure
Fiscal Year ended
March 31, 2013
$2,500,000
Fiscal Year ended
March 31, 2014
$3,000,000
Fiscal Year ended
March 31, 2015
$3,000,000
Fiscal Year ended
March 31, 2016
$2,500,000
Fiscal Year ended
March 31, 2017
$2,500,000
Fiscal Year ended
March 31, 2018
$2,500,000

 
provided, however, that (a) an aggregate amount of $1,500,000 of Capital
Expenditures made in connection with improvements, including the establishment
of a test facility located in Torrance, California, shall not be included in
calculating Capital Expenditures solely for the purpose of this Section 7.02(g)
and (b) if the amount of the Capital Expenditures permitted to be made in any
fiscal period set forth in the table above is greater than the actual amount of
the Capital Expenditures actually made in such fiscal period (the amount by
which such permitted Capital Expenditures for such fiscal period exceeds the
actual amount of Capital Expenditures for such fiscal period, the "Excess
Amount"), then such Excess Amount (each such amount, a "Carry-Over Amount") may
be carried forward to the next succeeding fiscal period (the "Succeeding Fiscal
Period"); provided, further that, in each case, the applicable Carry-Over Amount
for a particular Succeeding Fiscal Period may not be carried forward to another
fiscal period.  Capital Expenditures made by the Loan Parties and their
Subsidiaries in any fiscal period shall be deemed to reduce first, the amount
set forth in the table above for such fiscal period and, second, the applicable
Carry-Over Amount.
 
(h)            Restricted Payments.  (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of any Loan Party or any direct or indirect parent of any Loan Party,
now or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Equity Interests of any Loan Party, now
or hereafter outstanding, (iv) return any Equity Interests to any shareholders
or other equity holders of any Loan Party or any of its Subsidiaries, or make
any other distribution of property, assets, shares of Equity Interests,
warrants, rights, options, obligations or securities thereto as such or (v) pay
any management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting or other services agreement
to any of the shareholders or other equityholders of any Loan Party or any of
its Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates
of any Loan Party (collectively, the "Restricted Payments"); provided, however,
that:
101

--------------------------------------------------------------------------------

(1)            any Subsidiary of the Borrower may pay dividends or distributions
to the Borrower or another Subsidiary;
 
(2)            the Borrower may pay dividends in the form of common Equity
Interests;
 
(3)            the Borrower may pay consulting fees to Mel Marks in an aggregate
amount not to exceed $350,000 in any Fiscal Year, so long as no Default or Event
of Default shall have occurred and be continuing, or would result from the
making of such payment;
 
(4)            so long as (1) no Default or Event of Default shall have occurred
and be continuing, and no Event of Default results from the making thereof, (2)
immediately prior to and immediately after making thereof, the Borrower and its
Subsidiaries are in compliance with the financial covenants in Section 7.03 on a
pro forma basis and (3) immediately prior to and immediately after making
thereof, the sum of Availability plus Qualified Cash is not less than
$25,000,000, the Borrower may repurchase or redeem Equity Interests of the
Borrower in one or more transactions in an aggregate amount not to exceed
$10,000,000;
 
(5)            so long as no Default or Event of Default shall have occurred and
be continuing, and no Event of Default results from the making thereof, the
Borrower may repurchase or redeem Equity Interests of the Borrower from the
Borrower's employees, directors or officers in one or more transactions in an
aggregate amount not to exceed $100,000 in any calendar year; and
 
(6)            the Borrower may repurchase or redeem its Equity Interests as
provided in the Warrant or as otherwise approved by the holder of the Warrant.
 
(i)            Federal Reserve Regulations.  Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loan to be a margin loan under the provisions of Regulation T, U or X of the
Board.
 
(j)            Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm's length transaction with a Person that is not an Affiliate
thereof, (ii) transactions with another Loan Party, (iii) [intentionally
omitted], (iv) transactions permitted by Section 7.02(e) and Section 7.02(h),
(v) sales of Qualified Equity Interests of the Borrower to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith and (vi) if
Wanxiang becomes an Affiliate of the Borrower, transactions (considering all
related transactions taken as a whole) with Wanxiang that are necessary or
desirable for the prudent operation of its business, for fair consideration and
on terms no less favorable to it or its Subsidiaries than would be obtainable in
a comparable arm's length transaction with a Person that is not an Affiliate
thereof.
102

--------------------------------------------------------------------------------

(k)            Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
 
(1)            this Agreement and the other Loan Documents;
 
(2)            any agreements in effect on the date of this Agreement and
described on Schedule 7.02(k);
 
(3)            any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);
 
(4)            in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or
 
(5)            in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto.
 
(l)            Limitation on Issuance of Equity Interests.
 
(i)            Issue or sell or enter into any agreement or arrangement for the
issuance and sale of, or permit any of its Subsidiaries to issue or sell or
enter into any agreement or arrangement for the issuance and sale of, any shares
of its Equity Interests, any securities convertible into or exchangeable for its
Equity Interests or any warrants; provided that, to the extent permitted by this
Agreement and subject to clause (ii) below, the Borrower may issue and sell
Qualified Equity Interests so long as no Change of Control would result
therefrom.
 
(ii)            Notwithstanding anything herein to the contrary, the Borrower
(A) may not issue and transfer any Equity Interests pursuant to any of the
Wanxiang Transaction Documents (1) upon the occurrence and during the
continuance of an Event of Default described in Section 9.01(a), (2) upon the
occurrence and during the continuance of an Event of Default described in
Section 9.01(c)(i) arising as a result of MPA's failure to perform or comply
with the financial covenants in Section 7.03 of the Financing Agreement or (3)
if the Collateral Agent has declared all the Obligations to be due and payable
pursuant to Article IX (each of clauses (1), (2) and (3), an "Equity Issuance
Restriction Event") and (B) shall not fail to provide a written notice to
Wanxiang of an occurrence of an Equity Issuance Restriction Event within one (1)
Business Day of the occurrence of such event.
103

--------------------------------------------------------------------------------

(m)            Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.
 
(i)            Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries' Indebtedness (other than Indebtedness described in
clauses (c), (d), (e) or (h) of the definition of Permitted Indebtedness) or of
any instrument or agreement (including, without limitation, any purchase
agreement, indenture, loan agreement or security agreement) relating to any such
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;
 
(ii)            except for the Obligations, make any voluntary or optional
payment (including, without limitation, any payment of interest in cash that, at
the option of the issuer, may be paid in cash or in kind), prepayment,
redemption, defeasance, sinking fund payment or other acquisition for value of
any of its or its Subsidiaries' Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (except to the extent such Indebtedness is otherwise expressly
permitted by the definition of "Permitted Indebtedness"), make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Subordinated Indebtedness in violation of the subordination provisions thereof
or any subordination agreement with respect thereto, or make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing;
 
(iii)           amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that a Loan
Party may (A) change its name, jurisdiction of organization, organizational
identification number or FEIN in connection with a transaction permitted by
Section 7.02(c) and (B) change its name upon at least 10 Business Days' prior
written notice by the Borrower to the Agents of such change and so long as, at
the time of such written notification, such Person provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Collateral Agent's Liens;
 
(iv)          amend, modify or otherwise change any of its Governing Documents,
including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it, with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iv) that either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
or
104

--------------------------------------------------------------------------------

(v)           agree to any amendment, modification or other change to or waiver
of any of its rights under any Material Contract if such amendment,
modification, change or waiver would be adverse in any material respect to any
Loan Party or any of its Subsidiaries or any Agent and any Lender.
 
(n)            Investment Company Act of 1940.  Engage in any business, enter
into any transaction, use any securities or take any other action or permit any
of its Subsidiaries to do any of the foregoing, that would cause it or any of
its Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
 
(o)            Compromise of Accounts Receivable.  Compromise or adjust any
Account Receivable (or extend the time of payment thereof) or grant any
discounts, allowances or credits or permit any of its Subsidiaries to do so
other than in the ordinary course of its business.
 
(p)            Properties.  Permit any property to become a fixture with respect
to real property or to become an accession with respect to other personal
property with respect to which real or personal property the Collateral Agent
does not have a valid and perfected first priority Lien (subject only to
Permitted Liens and other Liens that are inchoate Liens securing obligations for
the payment of money not overdue or otherwise payable) or has not received a
written subordination or waiver in accordance with Section 7.01(m)(i).
 
(q)            [Intentionally Omitted.]
 
(r)            Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws, the noncompliance with which could reasonably be expected to have a
Material Adverse Effect.
 
(s)            Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following:  (i) this
Agreement, the other Loan Documents and the Factoring Agreements (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.02(b) of this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
(iii) any customary restrictions and conditions contained in agreements relating
to the sale or other disposition of assets or of a Subsidiary pending such sale
or other disposition; provided that such restrictions and conditions apply only
to the assets or Subsidiary to be sold or disposed of and such sale or
disposition is permitted hereunder, and (iv) customary provisions in leases
restricting the assignment or sublet thereof.
105

--------------------------------------------------------------------------------

(t)            Anti-Terrorism Laws.  (i) Do any of the following or permit any
of their Affiliates or agents to do any of the following:
 
(1)            conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,
 
(2)            deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or
 
(3)            engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT
Act or any other Anti-Terrorism Law.
 
(ii)            The Borrower shall deliver to the Lenders any certification or
other evidence requested from time to time by any Lender in its sole discretion,
confirming the Borrower's compliance with this Section 7.02(t).
 
(u)            Consignments.  Permit Inventory with an aggregate value exceeding
$5,000,000 to be on consignment at customer locations at any time; provided,
that, for the avoidance of doubt, this Section 7.02(u) only applies to Inventory
consisting of finished goods inventory.
 
iii.                Financial Covenants.  Until the Discharge Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:
 
(a)            Senior Leverage Ratio.  Permit the Senior Leverage Ratio of the
Borrower and its Subsidiaries for any period of 4 consecutive fiscal quarters of
the Borrower and its Subsidiaries for which the last fiscal quarter ends on a
date set forth below to be greater than the ratio set forth opposite such date:
 
Fiscal Quarter End
Senior Leverage Ratio
September 30, 2013
3.55:1.00
December 31, 2013
3.30:1.00
March 31, 2014
3.30:1.00
June 30, 2014
3.30:1.00
September 30, 2014
3.30:1.00
December 31, 2014
3.05:1.00
March 31, 2015
3.05:1.00

 
106

--------------------------------------------------------------------------------

Fiscal Quarter End
Senior Leverage Ratio
June 30, 2015 and each fiscal quarter ended thereafter
2.80:1.00

 
(b)            Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio of the Borrower and its Subsidiaries for any period of 4 consecutive
fiscal quarters of the Borrower and its Subsidiaries for which the last fiscal
quarter ends on a date set forth below to be less than the ratio set forth
opposite such date:
 
Fiscal Quarter End
Fixed Charge Coverage Ratio
September 30, 2013 and each fiscal quarter ended thereafter
1.05:1.00



(c)            Consolidated EBITDA.  Permit Consolidated EBITDA of the Borrower
and its Subsidiaries for any period of 4 consecutive fiscal quarters of the
Borrower and its Subsidiaries for which the last fiscal quarter ends on a date
set forth below to be less than the amount set forth opposite such date:
 
Fiscal Quarter End
Consolidated EBITDA
September 30, 2013
$31,000,000
December 31, 2013
$31,250,000
March 31, 2014
$31,500,000
June 30, 2014
$31,750,000
September 30, 2014
$32,000,000
December 31, 2014
$32,000,000
March 31, 2015
$32,500,000
June 30, 2015
$33,000,000
September 30, 2015
$33,000,000
December 31, 2015
$33,000,000
March 31, 2016 and each fiscal quarter ended thereafter
$33,000,000

 
107

--------------------------------------------------------------------------------

8.
 
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL
 
i.            Collection of Accounts Receivable; Management of Collateral.  (a)
 The Loan Parties shall (i) establish and maintain cash management services of a
type and on terms reasonably satisfactory to the Agents at one or more of the
banks set forth on Schedule 8.01 (each a "Cash Management Bank") and (ii) except
as otherwise provided under Section 8.01(b), deposit or cause to be deposited
promptly, and in any event no later than the next Business Day after the date of
receipt thereof, all proceeds in respect of any Collateral, all Collections (of
a nature susceptible to a deposit in a bank account) and all other amounts
received by any Loan Party into a Cash Management Account.
 
(b)                On or prior to the Restatement Effective Date, the Loan
Parties shall, with respect to each Cash Management Account, deliver to the
Collateral Agent a Cash Management Agreement with respect to such Cash
Management Account.  The Loan Parties shall not maintain, and shall not permit
any of their Subsidiaries to maintain, cash, Cash Equivalents or other amounts
in any deposit account or securities account, unless the Collateral Agent shall
have received a Cash Management Agreement in respect of each such deposit
account or securities account (other than (i) accounts specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Loan Party's employees, (ii) accounts of
any Subsidiary of the Borrower not located in the United States that do not
contain deposits in an aggregate amount in excess of $2,000,000 at any one time
for all such accounts and (iii) securities accounts specifically and exclusively
used for maintaining funds pursuant to that certain Nonqualified Deferred
Compensation Plan of the Borrower dated as of May 14, 2008).
 
(c)            Upon the terms and subject to the conditions set forth in a Cash
Management Agreement with respect to a Cash Management Account, all amounts
received in such Cash Management Account shall be wired each Business Day into
the Administrative Agent's Account.
 
(d)            So long as no Default or Event of Default has occurred and is
continuing, the Borrower may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the Agents
and the Agents shall have consented in writing in advance to the opening of such
Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Collateral Agent a Cash Management Agreement.  Each Loan Party
shall close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from any Agent that the creditworthiness of
any Cash Management Bank is no longer acceptable in such Agent's reasonable
judgment, or that the operating performance, funds transfer, or availability
procedures or performance of such Cash Management Bank with respect to Cash
Management Accounts or the Collateral Agent's liability under any Cash
Management Agreement with such Cash Management Bank is no longer acceptable in
such Agent's reasonable judgment.
108

--------------------------------------------------------------------------------

(e)            The Cash Management Accounts shall be cash collateral accounts,
with all cash, checks and similar items of payment in such accounts securing
payment of the Obligations, and in which the Loan Parties are hereby deemed to
have granted a Lien to Collateral Agent for the benefit of the Agents and the
Lenders.  All checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness received directly by any Loan Party from any of its
Account Debtors, as proceeds from Accounts Receivable of such Loan Party or as
proceeds of any other Collateral shall be held by such Loan Party in trust for
the Agents and the Lenders and if of a nature susceptible to a deposit in a bank
account, upon receipt be deposited by such Loan Party in original form and no
later than the next Business Day after receipt thereof into a Cash Management
Account or other bank account referenced in the definition of Cash Management
Accounts as excluded from the scope thereof; provided, however, all Net Cash
Proceeds received directly by such Loan Party pursuant to an event described in
Section 2.05(c)(v) or (vii) shall be held by such Loan Party in trust for the
Agents and the Lenders and upon receipt be deposited by such Loan Party in
original form and no later than the next Business Day after receipt thereof into
the Administrative Agent's Account.  Each Loan Party shall not commingle such
collections with the proceeds of any assets not included in the Collateral.  No
checks, drafts or other instrument received by the Administrative Agent shall
constitute final payment to the Administrative Agent unless and until such
instruments have actually been collected.
 
(f)            The Loan Parties shall take all reasonable steps to enforce,
collect and receive all amounts owing on the Accounts Receivable of the Loan
Parties or any of their Subsidiaries.  After the occurrence and during the
continuance of an Event of Default, the Collateral Agent may send a notice of
assignment and/or notice of the Lenders' security interest to any and all
Account Debtors or third parties holding or otherwise concerned with any of the
Collateral, and thereafter the Collateral Agent or its designee shall have the
sole right to collect the Accounts Receivable and/or take possession of the
Collateral and the books and records relating thereto.
 
(g)            Each Loan Party hereby appoints each Agent or its designee on
behalf of such Agent as the Loan Parties' attorney-in-fact with power
exercisable during the continuance of an Event of Default to endorse any Loan
Party's name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Accounts Receivable, to sign any Loan
Party's name on any invoice or bill of lading relating to any of the Accounts
Receivable, drafts against Account Debtors with respect to Accounts Receivable,
assignments and verifications of Accounts Receivable and notices to Account
Debtors with respect to Accounts Receivable, to send verification of Accounts
Receivable, and to notify the Postal Service authorities to change the address
for delivery of mail addressed to any Loan Party to such address as such Agent
or its designee may designate and to do all other acts and things necessary to
carry out this Agreement.  All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission (other than acts of omission or commission
constituting gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction), or for any error
of judgment or mistake of fact or law; this power being coupled with an interest
is irrevocable until the Discharge Date.
109

--------------------------------------------------------------------------------

(h)            Nothing herein contained shall be construed to constitute any
Agent as agent of any Loan Party for any purpose whatsoever, and the Agents
shall not be responsible or liable for any shortage, discrepancy, damage, loss
or destruction of any part of the Collateral wherever the same may be located
and regardless of the cause thereof (other than from acts of omission or
commission constituting gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction).  The
Agents shall not, under any circumstance or in any event whatsoever, have any
liability for any error or omission or delay of any kind occurring in the
settlement, collection or payment of any of the Accounts Receivable or any
instrument received in payment thereof or for any damage resulting therefrom
(other than acts of omission or commission constituting gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction).  The Agents, by anything herein or in any assignment
or otherwise, do not assume any of the obligations under any contract or
agreement assigned to any Agent and shall not be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.
 
(i)            If any Account Receivable includes a charge for any tax payable
to any Governmental Authority, each Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Loan Parties' account and to charge the Loan Parties therefor.
 The Loan Parties shall notify the Agents if any Account Receivable includes any
taxes due to any such Governmental Authority and, in the absence of such notice,
the Agents shall have the right to retain the full proceeds of such Account
Receivable and shall not be liable for any taxes that may be due by reason of
the sale and delivery creating such Account Receivable.
 
(j)            The Administrative Agent shall be entitled to charge the Borrower
on the last day of each month with one (1) Business Day of "clearance" or
"float" at the rate applicable to Revolving Loans set forth in Section 2.04(a)
for all Collections that are received by the Administrative Agent.  This
across-the-board one (1) Business Day clearance or float charge on all
Collections is acknowledged by the parties to constitute an integral aspect of
the pricing of the Lenders' financing of the Borrower and shall apply
irrespective of the characterization of whether receipts are owned by the
Borrower or the Lenders, and whether or not there are any outstanding Revolving
Loans.  This across-the-board one (1) Business Day clearance or float charge
shall be for the account of the Agents as set forth in a letter agreement
between the Agents.
 
(k)            Notwithstanding any other terms set forth in the Loan Documents,
the rights and remedies of the Agents and the Lenders herein provided, and the
obligations of the Loan Parties set forth herein, are cumulative of, may be
exercised singly or concurrently with, and are not exclusive of, any other
rights, remedies or obligations set forth in any other Loan Document or as
provided by law.
110

--------------------------------------------------------------------------------

ii.                 Accounts Receivable Documentation. The Loan Parties will at
such intervals as the Agents may reasonably require during the occurrence and
continuance of an Event of Default, execute and deliver confirmatory written
assignments of the Accounts Receivable to the Agents and furnish such further
schedules and/or information as any Agent may require relating to the Accounts
Receivable, including, without limitation, sales invoices or the equivalent,
credit memos issued, remittance advices, reports and copies of deposit slips and
copies of original shipping or delivery receipts for all merchandise sold.  The
items to be provided under this Section 8.02 are to be in form reasonably
satisfactory to the Agents and are to be executed and delivered to the Agents
from time to time solely for their convenience in maintaining records of the
Collateral.  If the Loan Parties become aware of anything materially detrimental
to any of the Loan Parties' customers' credit, the Loan Parties will promptly
advise the Agents thereof.
 
iii.                  Status of Accounts Receivable and Other Collateral. With
respect to Collateral of any Loan Party at the time the Collateral becomes
subject to the Collateral Agent's Lien, each Loan Party covenants, represents
and warrants:  (a) such Loan Party shall promptly notify the Agents if any
Account Receivable in excess of $100,000 arises out of contracts with any
Governmental Authority, and will execute any instruments and take any steps
reasonably required by the Agents in order that all monies due or to become due
under any such contract shall be assigned to the Collateral Agent and notice
thereof given to such Governmental Authority under the Federal Assignment of
Claims Act or any similar state or local law; (b) such Loan Party will, promptly
 upon learning thereof, report to the Agents any material loss or destruction
of, or substantial damage to, any of the Collateral, and any other matters
affecting the value, enforceability or collectibility of any of the Collateral
in excess of $500,000; (c) if any amount payable under or in connection with any
Account Receivable in excess of $500,000 is evidenced by a promissory note or
other instrument, such promissory note or instrument shall be promptly pledged,
endorsed, assigned and delivered to the Collateral Agent for the benefit of the
Agents and the Lenders as additional Collateral; (d) such Loan Party shall be
fully authorized to sell, transfer, pledge and/or grant a security interest in
each and every item of said Collateral; (e) each Eligible Account Receivable
shall be a good and valid account representing an undisputed bona fide
indebtedness incurred or an amount indisputably owed by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an absolute sale and delivery upon the specified terms of goods sold
or services rendered by such Loan Party; (f) no agreement under which any
deduction or offset of any kind, other than normal trade discounts, may be
granted or shall have been made by such Loan Party at or before the time such
Eligible Account Receivable is created; (g) such Loan Party shall not re-date
any invoice or sale or make sales on extended dating beyond that which is
customary in the ordinary course of its business and in the industry; (h) such
Loan Party shall conduct a physical count of its Inventory at such intervals as
any Agent may request and such Loan Party shall promptly supply the Agents with
a copy of such count accompanied by a report of the value (based on the lower of
cost (on a first in first out basis) and market value) of such Inventory and (i)
such Loan Party is not and shall not be entitled to pledge any Agent's or any
Lender's credit on any purchases or for any purpose whatsoever.
 
iv.                Collateral Custodian.  Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests.  Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrower and charged to the Loan Account.
111

--------------------------------------------------------------------------------

9.
 
 EVENTS OF DEFAULT
 
 i.                 Events of Default.  If any of the following Events of
Default shall occur and be continuing:
 
(a)            the Borrower shall fail to pay any principal of or interest on
any Loan, any Agent Advance, any Reimbursement Obligation or any fee, indemnity
or other amount payable under this Agreement or any other Loan Document when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise);
 
(b)            any representation or warranty made or deemed made by or on
behalf of any Loan Party or by any officer of the foregoing under or in
connection with any Loan Document or under or in connection with any report,
certificate or other document delivered to any Agent, any Lender or the L/C
Issuer pursuant to any Loan Document, which representation or warranty is
subject to a materiality or a Material Adverse Effect qualification, shall have
been incorrect in any respect when made or deemed made; or any representation or
warranty made or deemed made by or on behalf of any Loan Party or by any officer
of the foregoing under or in connection with any Loan Document, which
representation or warranty is not subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any material respect when
made or deemed made;
 
(c)            any Loan Party shall fail to perform or comply with any covenant
or agreement contained in:
 
(i)             clauses (a)(i), (a)(ii), (a)(iii), (a)(iv), (a)(v), (a)(vi),
(a)(xvii), (a)(xviii), (a) (xix), (b), (c), (d), (f), (h), (l), (n), (o), (p) or
(q) of Section 7.01, Section 7.02, Section 7.03 or Article VIII of this
Agreement, Sections 6(f), 6(g), 6(h), 6(j), 6(m), 6(n) and 7 of the Security
Agreement and clauses (c), (f), (h), (i), (j), (k) and (l) of Article Sixth of
the Pledge Agreement;
 
(ii)            clauses (a) (other than subclauses of Section 7.01(a) listed in
clause (c)(i) above), (e), (k), (m) or (r) of Section 7.01 of this Agreement,
any Security Agreement (other than any covenant or agreement contained in the
Sections listed in clause (c)(i) above) to which it is a party, the Pledge
Agreement (other than any covenant or agreement contained in the Sections listed
in clause (c)(i) above) and any Mortgage to which it is a party and such
failure, if capable of being remedied, shall remain unremedied for 5 days after
the earlier of the date a senior officer of any Loan Party becomes aware of such
failure and the date written notice of such default shall have been given by any
Agent to such Loan Party, or
 
(iii)            clauses (g), (i) or (j) of Section 7.01 and such failure, if
capable of being remedied, shall remain unremedied for 15 days after the earlier
of the date a senior officer of any Loan Party becomes aware of such failure and
the date written notice of such default shall have been given by any Agent to
such Loan Party;
112

--------------------------------------------------------------------------------

(d)            any Loan Party shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for 15 days after the earlier of the date a senior officer of any
Loan Party becomes aware of such failure and the date written notice of such
default shall have been given by any Agent to such Loan Party;
 
(e)            any Loan Party or any of its Subsidiaries shall fail to pay any
of its Indebtedness (excluding Indebtedness evidenced by this Agreement) in
excess of $1,000,000, or any payment of principal, interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;
 
(f)            any Loan Party or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
 
(g)            any proceeding shall be instituted against any Loan Party or any
of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 45 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
113

--------------------------------------------------------------------------------

(h)            any provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;
 
(i)            any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby; provided that, notwithstanding the foregoing, the lack of
perfection or priority of any Liens granted to the Collateral Agent solely in
respect of Collateral with an aggregate value not in excess of $250,000 (valued
at fair market value on Collateral other than cash) shall not be deemed to
violate this clause (i);
 
(j)            any Cash Management Bank at which any Cash Management Account of
any Loan Party is maintained shall fail to comply with any of the terms of any
Cash Management Agreement to which such bank is a party or any securities
intermediary, commodity intermediary or other financial institution at which any
Controlled Deposit Account or Controlled Securities Account of any Loan Party is
maintained shall fail to comply with any of the terms of any Cash Management
Agreement to which such Person is a party and is not replaced within 15 days;
 
(k)            one or more judgments, orders or awards (or any settlement of any
claim that, if breached, could result in a judgment, order or award) for the
payment of money exceeding $1,000,000 in the aggregate shall be rendered against
any Loan Party or any of its Subsidiaries and remain unsatisfied and either (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order, award or settlement, (ii) there shall be a period of 10
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement is not bonded in the full amount of such judgment, order, award or
settlement; provided, however, that any such judgment, order, award or
settlement shall not give rise to an Event of Default under this subsection (k)
if and for so long as (A) the amount of such judgment, order, award or
settlement is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof and (B) such insurer has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment, order, award or settlement;
 
(l)            any Loan Party is enjoined, restrained or in any way prevented by
the order of any court or any Governmental Authority from conducting all or any
material part of its business for more than fifteen (15) days;
 
(m)            any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;
114

--------------------------------------------------------------------------------

(n)            any cessation of a substantial part of the business of any Loan
Party for a period which materially and adversely affects the ability of such
Person to continue its business on a profitable basis;
 
(o)            the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by any Loan Party, if such
loss, suspension, revocation or failure to renew could reasonably be expected to
have a Material Adverse Effect;
 
(p)            the indictment of any Loan Party under any criminal statute, or
commencement of criminal or civil proceedings against any Loan Party, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of such Person;
 
(q)            any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan or a Multiemployer Plan
enters reorganization status under Section 4241 of ERISA, in either case,
individually or in the aggregate which could reasonably be expected to result in
liability to any Loan Party requiring payments in any 12 month period in an
aggregate amount exceeding $250,000;
 
(r)            any Termination Event with respect to any Employee Plan shall
have occurred, that, individually or in the aggregate, could reasonably be
expected to result in liability to any Loan Party requiring payments in any 12
month period in an aggregate amount exceeding $250,000;
 
(s)            (i) there shall occur and be continuing any "Event of Default"
(or any comparable term) under, and as defined in the documents evidencing or
governing any Subordinated Indebtedness, (ii) any of the Obligations for any
reason shall cease to be "Senior Indebtedness" or "Designated Senior
Indebtedness" (or any comparable terms) under, and as defined in the documents
evidencing or governing any such Subordinated Indebtedness, (iii) any
Indebtedness other than the Obligations shall constitute "Designated Senior
Indebtedness" (or any comparable term) under, and as defined in, the documents
evidencing or governing any such Subordinated Indebtedness, (iv) any holder of
such Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness, or (v) the subordination provisions of the documents
evidencing or governing any such Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
 
(t)            a Change of Control shall have occurred;
then, and in any such event, any Agent may, and shall at the request of the
Required Lenders, by notice to the Borrower, (i) terminate or reduce all
Commitments, whereupon all Commitments shall immediately be so terminated or
reduced, (ii) declare all or any portion of the Loans and Reimbursement
Obligations then outstanding to be due and payable, whereupon all or such
portion of the aggregate principal of all Loans and Reimbursement Obligations,
all accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents shall become due and payable
immediately, together with the payment of the Applicable Prepayment Premium (if
any) with respect to the Commitments so terminated and the Loans so repaid,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Loan Party and (iii) exercise any and all of
its other rights and remedies under applicable law, hereunder and under the
other Loan Documents; provided, however, that upon the occurrence of any Event
of Default described in subsection (f) or (g) of this Section 9.01 with respect
to any Loan Party, without any notice to any Loan Party or any other Person or
any act by any Agent or any Lender, all Commitments shall automatically
terminate and all Loans and Reimbursement Obligations then outstanding, together
with all accrued and unpaid interest thereon, all fees and all other amounts due
under this Agreement and the other Loan Documents shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.  Subject to
Section 4.03(b), the Administrative Agent may, after the occurrence and during
the continuation of any Event of Default, require the Borrower to Cash
Collateralize each Letter of Credit then outstanding.
115

--------------------------------------------------------------------------------

10.
 
AGENTS
 
  i.                                  Appointment.  Each Lender (and each
subsequent maker of any Loan by its making thereof) hereby irrevocably appoints
and authorizes the Administrative Agent and the Collateral Agent to perform the
duties of each such Agent as set forth in this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto, including:  (i) to receive on behalf of each Lender any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder for the account of the Lenders and paid to such Agent,
and, subject to Section 2.02 of this Agreement, to distribute promptly to each
Lender its Pro Rata Share of all payments so received; (ii) to distribute to
each Lender copies of all material notices and agreements received by such Agent
and not required to be delivered to each Lender pursuant to the terms of this
Agreement, provided that the Agents shall not have any liability to the Lenders
for any Agent's inadvertent failure to distribute any such notices or agreements
to the Lenders; (iii) to maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Loans, and related matters and to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the Collateral
and related matters; (iv) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (v) to make the Loans and Agent
Advances, for such Agent or on behalf of the applicable Lenders as provided in
this Agreement or any other Loan Document; (vi) to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Loan Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent by the terms of this
Agreement or any other Loan Document; (vii)  to incur and pay such fees
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to this Agreement or any other Loan Document; and (viii)
subject to Section 10.03 of this Agreement, to take such action as such Agent
deems appropriate on its behalf to administer the Loans and the Loan Documents
and to exercise such other powers delegated to such Agent by the terms hereof or
the other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations), together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof.  As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
makers of Loans; provided, however, that the L/C Issuer shall not be required to
refuse to honor a drawing under any Letter of Credit and the Agents shall not be
required to take any action which, in the reasonable opinion of any Agent,
exposes such Agent to liability or which is contrary to this Agreement or any
other Loan Document or applicable law.
116

--------------------------------------------------------------------------------

ii.                                    Nature of Duties; Delegation.  (a) The
Agents shall have no duties or responsibilities except those expressly set forth
in this Agreement or in the other Loan Documents.  The duties of the Agents
shall be mechanical and administrative in nature.  The Agents shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship in
respect of any Lender.  Nothing in this Agreement or any other Loan Document,
express or implied, is intended to or shall be construed to impose upon the
Agents any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document.  If any Agent seeks the consent or approval of the Required Lenders to
the taking or refraining from taking any action hereunder, such Agent shall send
notice thereof to each Lender.  Each Agent shall promptly notify each Lender any
time that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.
 
(b)            Each Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Lender).  Any such Person shall benefit from this Article
X to the extent provided by the applicable Agent.
 
(c)            An Agent may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by such Agent with reasonable care.
117

--------------------------------------------------------------------------------

iii.                                   Rights, Exculpation, Etc.  The Agents and
their directors, officers, agents or employees shall not be liable for any
action taken or omitted to be taken by them under or in connection with this
Agreement or the other Loan Documents, except for their own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction.  Without limiting the generality of the foregoing,
the Agents (i) may treat the payee of any Loan as the owner thereof until the
Agents receive written notice of the assignment or transfer thereof, pursuant to
Section 12.07 hereof, signed by such payee and in form satisfactory to the
Collateral Agent (and, with respect to Revolving Loans and/or Revolving Credit
Commitments, the Administrative Agent); (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, value or
collectibility of the Collateral, the existence, priority or perfection of the
Collateral Agent's Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
 The Agents shall not be liable for any apportionment or distribution of
payments made in good faith pursuant to Section 4.03, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled.  The Agents may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders (unless
unanimity is required).  Without limiting the foregoing, no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Required Lenders (unless
unanimity is required).
 
iv.                                  Reliance.  Each Agent shall be entitled to
rely upon any written notices, statements, certificates, orders or other
documents or any telephone message believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person, and with
respect to all matters pertaining to this Agreement or any of the other Loan
Documents and its duties hereunder or thereunder, upon advice of counsel
selected by it.
118

--------------------------------------------------------------------------------

v.                         Indemnification.  To the extent that any Agent or the
L/C Issuer is not reimbursed and indemnified by any Loan Party, and whether or
not such Agent or the L/C Issuer has made demand on any Loan Party for the same,
the Lenders will, within five days of written demand by such Agent or the L/C
Issuer, reimburse and indemnify such Agent and the L/C Issuer from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, client charges
and expenses of counsel or any other advisor to such Agent or the L/C Issuer),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent or the L/C Issuer in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by such Agent or the L/C Issuer under this
Agreement or any of the other Loan Documents, in proportion to each Lender's Pro
Rata Share, including, without limitation, advances and disbursements made
pursuant to Section 10.08; provided, however, that (a) no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements for which
there has been a final non-appealable judicial determination that such liability
resulted from such Agent's or the L/C Issuer's gross negligence or willful
misconduct and (b) only the Revolving Loan Lenders shall be obligated to
indemnify the L/C Issuer for any amounts owing to the L/C Issuer pursuant to
this Section 10.05.  The obligations of the Lenders under this Section 10.05
shall survive the payment in full of the Loans and the termination of this
Agreement.
 
vi.                                     Agents Individually.  With respect to
its Pro Rata Share of the Total Commitment hereunder and the Loans made by it,
each Agent shall have and may exercise the same rights and powers hereunder and
is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender or maker of a Loan.  The terms "Lenders" or
"Required Lenders" or any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity as a Lender
or one of the Required Lenders.  Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Borrower as if it were not acting as an Agent
pursuant hereto without any duty to account to the other Lenders.
 
vii.                                 Successor Agent.  (a)  Any Agent may at any
time give at least thirty (30) (or, if the Total Revolving Credit Commitment is
reduced to zero, ten (10)) days prior written notice of its resignation to the
Lenders, the L/C Issuer and the Borrower, provided that, if the continuing Agent
assumes all of the resigning Agent's duties hereunder, such resigning Agent may
provide notice on the effective date of its resignation.  Upon receipt of any
such notice of resignation, (i) the Required Lenders shall have the right, in
consultation with the Borrower so long as no Event of Default has occurred and
is continuing, to appoint a successor Collateral Agent and (ii) the Collateral
Agent shall have the right, with the consent of the Required Revolving Loan
Lenders and in consultation with the Borrower so long as no Event of Default has
occurred and is continuing, to appoint a successor Administrative Agent.  If no
such successor Agent shall have been so appointed by the Collateral Agent or the
Required Lenders, as the case may be, and shall have accepted such appointment
within 30 (or, if the Total Revolving Credit Commitment is reduced to zero, ten
(10)) days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders and the L/C Issuer, appoint a successor Agent that is a
U.S. Person.  Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
119

--------------------------------------------------------------------------------

(b)            With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed and such successor Agent holds
such Collateral), and (ii) all payments, communications and determinations
provided to be made by, to or through such retiring Agent shall instead be made
by or to the surviving Agent directly, until such time, if any, as the
Collateral Agent or the Required Lenders, as the case may be, appoint a
successor Agent as provided for above.  Upon the acceptance of a successor
Agent's appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  After the
retiring Agent's resignation hereunder and under the other Loan Documents, the
provisions of this Article, Section 12.04 and Section 12.15 shall continue in
effect for the benefit of such retiring Agent in respect of any actions taken or
omitted to be taken by it while the retiring Agent was acting as Agent.
 
viii.                                Collateral Matters.
 
(a)            The Administrative Agent may, in its discretion and without the
consent of the Required Lenders, voluntarily permit the outstanding Revolving
Loans at any time to exceed the Borrowing Base at such time.  If the
Administrative Agent is willing in its sole and absolute discretion to permit
such overadvances, such overadvances shall be payable on demand and shall bear
interest at the Post-Default Rate; provided that, notwithstanding the funding by
the Revolving Loan Lenders of such overadvances, neither the Administrative
Agent nor the Lenders shall be deemed thereby to have changed the limits of
Section 2.01(a)(i).
 
(b)            Each Agent may from time to time make such disbursements and
advances ("Agent Advances") which such Agent, in its sole discretion, deems
necessary or desirable to preserve, protect, prepare for sale or lease or
dispose of the Collateral or any portion thereof, to enhance the likelihood or
maximize the amount of repayment by the Borrower of the Loans, Reimbursement
Obligations, Letter of Credit Obligations and other Obligations or to pay any
other amount chargeable to the Borrower pursuant to the terms of this Agreement,
including, without limitation, costs, fees and expenses as described in Section
12.04.  The Agent Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Revolving Loans that are Reference Rate Loans.  The Agent Advances
shall constitute Obligations hereunder which may be charged to the Loan Account
in accordance with Section 4.01.  The Agent making any Agent Advances shall
notify the other Agent, each Lender and the Borrower in writing of each such
Agent Advance, which notice shall include a description of the purpose of such
Agent Advance.  Without limitation to its obligations pursuant to Section 10.05,
each Lender agrees that it shall make available to the Agent making any Agent
Advances, upon such Agent's demand, in Dollars in immediately available funds,
the amount equal to such Lender's Pro Rata Share of each such Agent Advance.  If
such funds are not made available to such Agent by such Lender, such Agent shall
be entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to such Agent, at the Federal Funds Effective Rate for three
Business Days and thereafter at the Reference Rate.
120

--------------------------------------------------------------------------------

(c)            The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon the Discharge Date; or constituting
property being sold or disposed of in the ordinary course of any Loan Party's
business or otherwise in compliance with the terms of this Agreement and the
other Loan Documents; or constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter; or if
approved, authorized or ratified in writing by the Lenders.  Upon request by the
Collateral Agent at any time, the Lenders will confirm in writing the Collateral
Agent's authority to release particular types or items of Collateral pursuant to
this Section 10.08(c).
 
(d)            Without in any manner limiting the Collateral Agent's authority
to act without any specific or further authorization or consent by the Lenders
(as set forth in Section 10.08(c)), each Lender agrees to confirm in writing,
upon request by the Collateral Agent, the authority to release Collateral
conferred upon the Collateral Agent under Section 10.08(c).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
 
(e)            Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall, with the consent of the Administrative Agent, be entitled
(either directly or through one or more acquisition vehicles) for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral to be sold (A) at any public or private sale, (B) at
any sale conducted by the Collateral Agent under the provisions of the Uniform
Commercial Code (including pursuant to Sections 9-610 or 9-620 of the Uniform
Commercial Code), (C) at any sale or foreclosure conducted by the Collateral
Agent (whether by judicial action or otherwise) in accordance with applicable
law or (D) any sale conducted pursuant to the provisions of any Debtor Relief
Law (including Section 363 of the Bankruptcy Code), to use and apply all or any
of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale.
121

--------------------------------------------------------------------------------

(f)            The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent's own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.
 
ix.                                     Agency for Perfection.  Each Agent and
each Lender hereby appoints each other Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and each Agent and each
Lender hereby acknowledges that it holds possession of or otherwise controls any
such Collateral for the benefit of the Agents and the Lenders as secured party.
 Should the Administrative Agent or any Lender obtain possession or control of
any such Collateral, the Administrative Agent or such Lender shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent's request
therefor shall deliver such Collateral to the Collateral Agent or in accordance
with the Collateral Agent's instructions.  In addition, the Collateral Agent
shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents.  Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
 
 x.                                   No Reliance on any Agent's Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on any
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other requirements imposed by the USA
PATRIOT Act or the regulations issued thereunder, including the regulations set
forth in 31 CFR § 103.121,  as hereafter amended or replaced ("CIP
Regulations"), or any other Anti-Terrorism Laws, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby:  (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists, (4)
customer notices or (5) other procedures required under the CIP Regulations or
other regulations issued under the USA PATRIOT Act.  Each Lender, Affiliate,
participant or assignee subject to Section 326 of the USA PATRIOT Act will
perform the measures necessary to satisfy its own responsibilities under the CIP
Regulations.
122

--------------------------------------------------------------------------------

xi.                                   No Third Party Beneficiaries.  The
provisions of this Article are solely for the benefit of the Agents, the Lenders
and the L/C Issuer, and no Loan Party shall have rights as a third-party
beneficiary of any of such provisions.
 
xii.                                  No Fiduciary Relationship.  It is
understood and agreed that the use of the term "agent" herein or in any other
Loan Document (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
 
  xiii.                                   Reports; Confidentiality; Disclaimers.
 By becoming a party to this Agreement, each Lender:
 
(a)            is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Borrower or any of its Subsidiaries (each, a
"Report") prepared by or at the request of such Agent, and each Agent shall so
furnish each Lender with each such Report,
 
(b)            expressly agrees and acknowledges that the Agents (i) do not make
any representation or warranty as to the accuracy of any Reports, and (ii) shall
not be liable for any information contained in any Reports,
 
(c)            expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Borrower and its Subsidiaries and will rely significantly upon the Borrower's
and its Subsidiaries' books and records, as well as on representations of their
personnel,
 
(d)            agrees to keep all Reports and other material, non-public
information regarding the Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 12.19, and
 
(e)            without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold any Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrower, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of the Borrower (including Letters of Credit), and (ii) to
pay and protect, and indemnify, defend and hold any Agent and any other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys fees and
costs) incurred by any such Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
123

--------------------------------------------------------------------------------

xiv.                            Collateral Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law the
Collateral Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Agents, the Lenders and the L/C Issuer (including any claim for the
compensation, expenses, disbursements and advances of the Agents, the Lenders
and the L/C Issuer and their respective agents and counsel and all other amounts
due the Agents, the Lenders and the L/C Issuer hereunder and under the other
Loan Documents) allowed in such judicial proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Agent, each Lender and the L/C Issuer to make such payments to the
Collateral Agent and, in the event that the Collateral Agent shall consent to
the making of such payments directly to the Agents, the Lenders and the L/C
Issuer, to pay to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Collateral Agent and
its agents and counsel, and any other amounts due the Collateral Agent hereunder
and under the other Loan Documents.


xv.                              Subordination Agreement. Each Lender hereby
grants to the Collateral Agent all requisite authority to enter into or
otherwise become bound by the Wanxiang Subordination Agreement and to bind the
Lenders thereto by the Collateral Agent's entering into or otherwise becoming
bound thereby, and no further consent or approval on the part of any Lender is
or will be required in connection with the performance by the Collateral Agent
of the Wanxiang Subordination Agreement
 
11.

INTENTIONALLY OMITTED
 
 
12.


MISCELLANEOUS


 i.                                      Notices, Etc.


(a)            Notices Generally.  All notices and other communications provided
for hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to any Loan Party, at the
following address:
124

--------------------------------------------------------------------------------

 
Motorcar Parts of America, Inc.
 
2929 California Street
 
Torrance, California 90503
 
Attention:
Selwyn Joffe and Michael Umansky
 
Telecopy:  
(310) 212-6315
 
Telephone:  
(310) 212-7910
   
if to the Administrative Agent, to it at the following address:
 
PNC Bank, National Association
2 N. Lake Avenue
Suite 440
Pasadena, CA  91101
 
Attn:
Frederick Kiehne
Telephone:
626-432-6142
Telecopy:  
626-432-4589
 
With a copy to:
 
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:
Trina Barkley
Telephone:
412-768-0423
Facsimile:
412-705-2006
 
 
and
 
   
Hahn & Hessen LLP
 
488 Madison Avenue
 
New York, New York 10022
  Attention: Steven J. Seif, Esq.  
Telephone:
212-478-7370
 
Telecopier:
212-478-7400
   
if to the Collateral Agent, to it at the following address:
   
Cerberus Business Finance, LLC
 
875 Third Avenue
 
New York, New York 10022
  Attention: Daniel Wolf  
Telephone:  
212-891-1550
  Telecopier: 
212-891-1541

125

--------------------------------------------------------------------------------

with a copy to:
 
Cerberus California, LLC
11812 San Vicente Blvd., Suite 300
Los Angeles, California 90049
  Attention:  
Kevin Cross and Christopher Hebble
Telephone:  
310-826-9200
Telecopier:  
310-826-9203
 
and
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
 
Attention:  
Frederic L. Ragucci, Esq.
Telephone:  
212-756-2000
Telecopier:  
212-593-5955

 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01.  All such notices and other communications shall be
effective, (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent or the L/C Issuer
pursuant to ARTICLE II and ARTICLE III shall not be effective until received by
such Agent or the L/C Issuer, as the case may be.


(b)            Electronic Communications.
 
(i)             Each Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Notices
and other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to ARTICLE II and ARTICLE III if such Lender or the L/C Issuer,
as applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.
 
(ii)            Unless the Administrative Agent otherwise prescribes, (A)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (A) and (B) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.


126

--------------------------------------------------------------------------------

ii.                                     Amendments, Etc.  (a) No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrower, (y) in the case of any other waiver or consent, by the
Required Lenders (or by the Collateral Agent with the consent of the Required
Lenders) and (z) in the case of any other amendment, by the Required Lenders (or
by the Collateral Agent with the consent of the Required Lenders) and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall:


(i)              increase the Commitment of any Lender, reduce the principal of,
or interest on (other than a waiver of default interest), the Loans or the
Reimbursement Obligations payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans or
Letter of Credit Obligations payable to any Lender, in each case, without the
written consent of such Lender;


(ii)            increase the Total Commitment without the written consent of
each Lender;


(iii)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;
 
(iv)          amend the definition of "Required Lenders", "Required Revolving
Loan Lenders", "Required Term Loan Lenders" or "Pro Rata Share" without the
written consent of each Lender;
 
(v)            release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release the Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof permitted by Section
7.02(c)(i)), in each case, without the written consent of each Lender;


(vi)            amend, modify or waive Section 4.02, Section 4.03 or this
Section 12.02 of this Agreement without the written consent of each Lender; or


(vii)         amend the definition of "Book Value," "Borrowing Base," "Eligible
Accounts Receivable," "Eligible Inventory," "Dilution," "Dilution Reserves",
"Net Amount of Eligible Accounts Receivable," "Net Liquidation Percentage", or
"Reserves" in each case, without the written consent of each Lender.


127

--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent or the L/C Issuer, affect the rights or duties
of such Agent or the L/C Issuer (but not in its capacity as a Lender) under this
Agreement or the other Loan Documents, (B) any amendment, waiver or consent to
any provision of this Agreement (including Sections 4.01 and 4.02) that permits
any Loan Party or any of their respective Affiliates to purchase Loans on a
non-pro rata basis, become an eligible assignee pursuant to Section 12.07 and/or
make offers to make optional prepayments on a non-pro rata basis shall require
the prior written consent of the Required Lenders rather than the prior written
consent of each Lender directly affected thereby and (C) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 2.05(d) and Section 4.03.  Notwithstanding anything to the contrary
herein, no Defaulting Lender, Loan Party or any of their respective Affiliates
that is a Lender shall have any right to approve or disapprove any amendment,
waiver or consent under the Loan Documents and any Loans held by such Person for
purposes hereof shall be automatically deemed to be voted pro rata according to
the Loans of all other Lenders in the aggregate (other than such Defaulting
Lender, Loan Party or Affiliate).


(b)            If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender other than the Collateral Agent and the
Administrative Agent (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07(b).  Until such time
as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.
 
iii.                                    No Waiver; Remedies, Etc.  No failure on
the part of any Agent or any Lender to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Agents and the Lenders provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights of the
Agents and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agents and the Lenders to
exercise any of their rights under any other Loan Document against such party or
against any other Person. 
128

--------------------------------------------------------------------------------

iv.                                    Expenses; Attorneys' Fees.  The Borrower
will pay on demand, all documented costs and expenses incurred by or on behalf
of each Agent (and, in the case of clauses (c) through (f) and (i) through (n)
below, each Lender), regardless of whether the transactions contemplated hereby
are consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for each Agent (and, in the case of clauses (c)
through (f) and (i) through (n) below, each Lender), accounting, due diligence,
periodic field audits, physical counts, valuations, investigations, searches and
filings, monitoring of assets, appraisals of Collateral, the rating of the
Loans, title searches and reviewing environmental assessments, miscellaneous
disbursements, examination, travel, lodging and meals, arising from or relating
to:  (a) the negotiation, preparation, execution, delivery, performance and
administration of this Agreement and the other Loan Documents (including,
without limitation, the preparation of any additional Loan Documents pursuant to
Section 7.01(b) or the review of any of the agreements, instruments and
documents referred to in Section 7.01(f)), (b) any requested amendments, waivers
or consents to this Agreement or the other Loan Documents whether or not such
documents become effective or are given, (c) the preservation and protection of
the Agents' or any of the Lenders' rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
any Agent or any Lender by any Person that arises from or relates to this
Agreement, any other Loan Document, the Agents' or the Lenders' claims against
any Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by any Agent or any
Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Loan Party, (l) any Environmental
Liabilities and Costs incurred in connection with any Environmental Lien, (m)
the rating of the Loans by one or more rating agencies in connection with any
Lender's Securitization, or (n) the receipt by any Agent or any Lender of any
advice from professionals with respect to any of the foregoing.  Without
limitation of the foregoing or any other provision of any Loan Document:  (x)
the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents and (y) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.
 The obligations of the Borrower under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.  Notwithstanding anything to the contrary in this Section 12.04 or
elsewhere in this Agreement, this Section 12.04 shall not apply to taxes, which
shall be governed exclusively be Sections 2.09 and 2.10.
129

--------------------------------------------------------------------------------

v.                                     Right of Set-off.  Upon the occurrence
and during the continuance of any Event of Default, any Agent or any Lender may,
and is hereby authorized to, at any time and from time to time, without notice
to any Loan Party (any such notice being expressly waived by the Loan Parties)
and to the fullest extent permitted by law, set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Agent or such Lender to or
for the credit or the account of any Loan Party against any and all obligations
of the Loan Parties either now or hereafter existing under any Loan Document,
irrespective of whether or not such Agent or such Lender shall have made any
demand hereunder or thereunder and although such obligations may be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.03 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Agent and each Lender agrees to notify
such Loan Party promptly after any such set-off and application made by such
Agent or such Lender provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the Agents
and the Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.


vi.                              Severability.   Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
vii.                                  Assignments and Participations.


(a)            This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders' prior written consent shall be null and
void.
130

--------------------------------------------------------------------------------

(b)        Each Lender may (x) with the written consent of the Collateral
Agent and, so long as no Event of Default shall have occurred and be continuing,
in consultation with (but not the consent of) the Borrower, assign to one or
more other lenders or other entities all or a portion of its rights and
obligations under this Agreement with respect to all or a portion of its Term
Loan Commitment and any Term Loan made by it and (y) with the written consent of
each Agent and, so long as no Event of Default shall have occurred and be
continuing, in consultation with (but not the consent of) the Borrower, assign
to one or more other lenders or other entities all or a portion of its rights
and obligations under this Agreement with respect to all or a portion of its
Revolving Credit Commitment and the Revolving Loans made by it; provided,
however, that (i) such assignment is in an amount which is at least $5,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender's
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (x) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (y) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof), (ii) except as provided in the last sentence of this Section 12.07(b),
the parties to each such assignment shall execute and deliver to the Collateral
Agent and the Administrative Agent, for its acceptance, an Assignment and
Acceptance, together with any promissory note subject to such assignment and
such parties shall deliver to the Collateral Agent, for the benefit of the
Collateral Agent, a processing and recordation fee of $5,000 (except the payment
of such fee shall not be required in connection with an assignment by a Lender
to a Lender, an Affiliate of such Lender or a Related Fund of such Lender),
(iii) no written consent of the Collateral Agent or the Administrative Agent and
no consultation with the Borrower shall be required (1) in connection with any
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (2) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender and (iv) no such
assignment shall be made to (A) any Loan Party or any of their respective
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).  Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance and recordation on the Register, which effective date shall be at
least 3 Business Days after the delivery thereof to the Collateral Agent and the
Administrative Agent (or such shorter period as shall be agreed to by the
Collateral Agent, the Administrative Agent and the parties to such assignment),
(A) the assignee thereunder shall become a "Lender" hereunder and, in addition
to the rights and obligations hereunder held by it immediately prior to such
effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).  Notwithstanding anything to the
contrary contained in this Section 12.07(b), a Lender may assign any or all of
its rights under the Loan Documents to an Affiliate of such Lender or a Related
Fund of such Lender without delivering an Assignment and Acceptance to the
Agents or to any other Person (a "Related Party Assignment"); provided, however,
that (I) the Borrower and the Administrative Agent may continue to deal solely
and directly with such assigning Lender until an Assignment and Acceptance has
been delivered to the Administrative Agent for recordation on the Register, (II)
the Collateral Agent may continue to deal solely and directly with such
assigning Lender until receipt by the Collateral Agent of a copy of the fully
executed Assignment and Acceptance pursuant to Section 12.07(e), (III) the
failure of such assigning Lender to deliver an Assignment and Acceptance to the
Agents shall not affect the legality, validity, or binding effect of such
assignment, and (IV) an Assignment and Acceptance between the assigning Lender
and an Affiliate of such Lender or a Related Fund of such Lender shall be
effective as of the date specified in such Assignment and Acceptance and
recordation on the Related Party Register referred to in the last sentence of
Section 12.07(d) below.
131

--------------------------------------------------------------------------------

(c)            By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
(d)        The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") and Letter of
Credit Obligations owing to each Lender from time to time.  Subject to the
second to last sentence of this Section 12.07(d), the entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  In the case of an assignment pursuant to the last sentence of Section
12.07(b) as to which an Assignment and Acceptance is not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain, or cause to be maintained, a
register (the "Related Party Register") comparable to the Register on behalf of
the Borrower.  The Related Party Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.


(e)       Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
Collateral Agent must be evidenced by the Collateral Agent's execution of an
acceptance to such Assignment and Acceptance), the Administrative Agent shall
accept such assignment, record the information contained therein in the Register
and provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.
132

--------------------------------------------------------------------------------

(f)        A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register or the Related Party Register (and each
registered note shall expressly so provide).  Any assignment or sale of all or
part of such Registered Loan (and the registered note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register or the Related Party Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).  Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any, evidencing the same), the Agents shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered on the Register as the owner thereof for the purpose of
receiving all payments thereon, notwithstanding notice to the contrary.


(g)        In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrower, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the "Participant
Register").  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(h)            [Intentionally Omitted.]


(i)             Each Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of its Commitments, the Loans made by it and its Pro Rata Share of
the Letter of Credit Obligations); provided, that (i) such Lender's obligations
under this Agreement (including without limitation, its Commitments hereunder)
and the other Loan Documents shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans or Letter of Credit Obligations, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement or (C) actions directly effecting
a release of all or a substantial portion of the Collateral or any Loan Party
(except as set forth in Section 10.08 of this Agreement or any other Loan
Document).  The Loan Parties agree that each participant shall be entitled to
the benefits of (and subject to all of the obligations under) Section 2.09 and
Section 2.10 of this Agreement with respect to its participation in any portion
of the Commitments and the Loans as if it was a Lender, provided that such
participant shall not be entitled to receive any greater payment under Sections
2.09 and 2.10 with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
participant acquired the applicable participation.


133

--------------------------------------------------------------------------------

(j)             Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a "Securitization"); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.


  viii.                                   Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Agreement by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.
 
ix.                                     GOVERNING LAW.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.


134

--------------------------------------------------------------------------------

x.                                       CONSENT TO JURISDICTION; SERVICE OF
PROCESS AND VENUE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY
HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS
ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING.  THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH
LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
xi.                                    WAIVER OF JURY TRIAL, ETC. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION,
PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 EACH LOAN PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT
OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM,
SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING
INTO THIS AGREEMENT.


135

--------------------------------------------------------------------------------

xii.                                   Consent by the Agents and Lenders.
 Except as otherwise expressly set forth herein to the contrary or in any other
Loan Document, if the consent, approval, satisfaction, determination, judgment,
acceptance or similar action (an "Action") of any Agent or any Lender shall be
permitted or required pursuant to any provision hereof or any provision of any
other agreement to which any Loan Party is a party and to which any Agent or any
Lender has succeeded thereto, such Action shall be required to be in writing and
may be withheld or denied by such Agent or such Lender, in its sole discretion,
with or without any reason, and without being subject to question or challenge
on the grounds that such Action was not taken in good faith.


xiii.                                  No Party Deemed Drafter.  Each of the
parties hereto agrees that no party hereto shall be deemed to be the drafter of
this Agreement.


xiv.                                 Reinstatement; Certain Payments.  If any
claim is ever made upon any Agent, any Lender or the L/C Issuer for repayment or
recovery of any amount or amounts received by such Agent, such Lender or the L/C
Issuer in payment or on account of any of the Obligations, such Agent, such
Lender or the L/C Issuer shall give prompt notice of such claim to each other
Agent and Lender and the Borrower, and if such Agent, such Lender or the L/C
Issuer repays all or part of such amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Agent, such Lender or the L/C Issuer or any of its property, or (ii) any good
faith settlement or compromise of any such claim effected by such Agent, such
Lender or the L/C Issuer with any such claimant, then and in such event each
Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Agent, such Lender or the L/C Issuer hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by such Agent, such Lender or the L/C Issuer.
 
xv.                                   Indemnification; Limitation of Liability
for Certain Damages.


(a)            In addition to each Loan Party's other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Agent, each Lender and the L/C Issuer and all
of their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively called the "Indemnitees") from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent's or any Lender's furnishing of funds to the Borrower
or the L/C Issuer's issuing of Letters of Credit for the account of the Borrower
under this Agreement or the other Loan Documents, including, without limitation,
the management of any such Loans, the Reimbursement Obligations or the Letter of
Credit Obligations or the Borrower's use of the proceeds thereof, (iii) the
Agents and the Lenders relying on any instructions of the Borrower or the
handling of the Loan Account and Collateral of the Borrower as herein provided,
(iv) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, or (v) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the "Indemnified Matters"); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this subsection
(a) for any Indemnified Matter caused by the gross negligence or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction.


136

--------------------------------------------------------------------------------

(b)            Without limiting Section 12.15(a) hereof, each Loan Party agrees
to, jointly and severally, defend, indemnify, and hold harmless the Indemnitees
against any and all Environmental Liabilities and Costs and all other claims,
demands, penalties, fines, liability (including strict liability), losses,
damages, costs and expenses (including without limitation, reasonable legal fees
and expenses, consultant fees and laboratory fees), arising out of (i) any
Releases or threatened Releases (x) at any property presently or formerly owned
or operated by any Loan Party or any Subsidiary of any Loan Party, or any
predecessor in interest, or (y) of any Hazardous Materials generated and
disposed of by any Loan Party or any Subsidiary of any Loan Party, or any
predecessor in interest; (ii) any violations of Environmental Laws; (iii) any
Environmental Action relating to any Loan Party or any Subsidiary of any Loan
Party, or any predecessor in interest; (iv) any personal injury (including
wrongful death) or property damage (real or personal) arising out of exposure to
Hazardous Materials used, handled, generated, transported or disposed by any
Loan Party or any Subsidiary of any Loan Party, or any predecessor in interest;
and (v) any breach of any warranty or representation regarding environmental
matters made by the Loan Parties in Section 6.01(r) or the breach of any
covenant made by the Loan Parties in Section 7.01(j).  Notwithstanding the
foregoing, the Loan Parties shall not have any obligation to any Indemnitee
under this subsection (b) regarding any potential environmental matter covered
hereunder which is caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.
 
(c)            The indemnification for all of the foregoing losses, damages,
fees, costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.


(d)            No Loan Party shall assert, and each Loan Party hereby waives,
any claim against the Indemnitees, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.


137

--------------------------------------------------------------------------------

(e)            Notwithstanding anything to the contrary in this Section 12.15 or
elsewhere in this Agreement, this Section 12.15 shall not apply to Taxes, which
shall be governed exclusively by Sections 2.09 and 2.10.


(f)            The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.


xvi.                            Records.  The unpaid principal of and interest
on the Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, including, without
limitation, the fees set forth in the Fee Letter, the Unused Line Fee, the
Letter of Credit Fee and the Applicable Prepayment Premium, shall at all times
be ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.


xvii.                           Binding Effect.  This Agreement shall become
effective when it shall have been executed by each Loan Party, each Agent and
each Lender and when the conditions precedent set forth in Section 5.01 hereof
have been satisfied or waived in writing by the Agents, and thereafter shall be
binding upon and inure to the benefit of each Loan Party, each Agent and each
Lender, and their respective successors and assigns, except that the Loan
Parties shall not have the right to assign their rights hereunder or any
interest herein without the prior written consent of each Agent and each Lender,
and any assignment by any Lender shall be governed by Section 12.07 hereof.
 
xviii.                                    Interest.  It is the intention of the
parties hereto that each Agent and each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby or
by any other Loan Document would be usurious as to any Agent or any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows:
 (i) the aggregate of all consideration which constitutes interest under law
applicable to any Agent or any Lender that is contracted for, taken, reserved,
charged or received by such Agent or such Lender under this Agreement or any
other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrower); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the Borrower).
 All sums paid or agreed to be paid to any Agent or any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Agent or such Lender, be amortized, prorated, allocated
and spread throughout the full term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law.  If at any time and from time
to time (x) the amount of interest payable to any Agent or any Lender on any
date shall be computed at the Highest Lawful Rate applicable to such Agent or
such Lender pursuant to this Section 12.18 and (y) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Agent or such Lender would be less than the amount of interest payable to such
Agent or such Lender computed at the Highest Lawful Rate applicable to such
Agent or such Lender, then the amount of interest payable to such Agent or such
Lender in respect of such subsequent interest computation period shall continue
to be computed at the Highest Lawful Rate applicable to such Agent or such
Lender until the total amount of interest payable to such Agent or such Lender
shall equal the total amount of interest which would have been payable to such
Agent or such Lender if the total amount of interest had been computed without
giving effect to this Section 12.18.


138

--------------------------------------------------------------------------------

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
 
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.


xix.                                  Confidentiality.  Each Agent and each
Lender agrees (on behalf of itself and each of its affiliates, directors,
officers, employees and representatives) to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
practices of comparable commercial finance companies, any non-public information
supplied to it by the Loan Parties pursuant to this Agreement or the other Loan
Documents which is identified in writing by the Loan Parties as being
confidential at the time the same is delivered to such Person (and which at the
time is not, and does not thereafter become, publicly available or available to
such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure by any Agent or any Lender of any such
information (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, counsel, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority; (v) to the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties; (vi) in connection with any litigation to which any
Agent or any Lender is a party; (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Borrower.


139

--------------------------------------------------------------------------------

xx.                                    Public Disclosure.  Each Loan Party
agrees that neither it nor any of its Affiliates will now or in the future issue
any press release or other public disclosure using the name of an Agent, any
Lender or any of their respective Affiliates or referring to this Agreement or
any other Loan Document without the prior written consent of such Agent or such
Lender, except to the extent that such Loan Party or such Affiliate is required
to do so under applicable law (in which event, such Loan Party or such Affiliate
will consult with such Agent or such Lender before issuing such press release or
other public disclosure).  Each Loan Party hereby authorizes each Agent and each
Lender, after consultation with the Borrower, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.
 
xxi.                                    Integration.  This Agreement, together
with the other Loan Documents, reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.


xxii.                                  USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA PATRIOT Act hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the entities composing the
Borrower, which information includes the name and address of each such entity
and other information that will allow such Lender to identify the entities
composing the Borrower in accordance with the USA PATRIOT Act.  Each Loan Party
agrees to take such action and execute, acknowledge and deliver at its sole cost
and expense, such instruments and documents as any Lender may reasonably require
from time to time in order to enable such Lender to comply with the USA PATRIOT
Act.


140

--------------------------------------------------------------------------------

xxiii.                                      No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Financing Agreement and
does not extinguish the obligations for the payment of money outstanding under
the Existing Financing Agreement or discharge or release the Obligations under,
and as defined in, the Existing Financing Agreement or the Lien or priority of
any mortgage, pledge, security agreement or any other security therefor.
 Nothing herein contained shall be construed as a substitution or novation of
the Obligations outstanding under, and as defined in, the Existing Financing
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments or documents executed
concurrently herewith.  Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Loan Party under the Existing
Financing Agreement from any of its obligations and liabilities as a "Borrower"
or "Guarantor" thereunder.  Each Loan Party hereby (i) confirms and agrees that
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect, as modified by this amendment and restatement and instruments
or documents executed concurrently herewith, and is hereby ratified and
confirmed in all respects except that on and after the Restatement Effective
Date all references in any such Loan Document to "the Financing Agreement,"
"thereto," "thereof," "thereunder" or words of like import referring to the
Existing Financing Agreement shall mean the Existing Financing Agreement as
amended and restated by this Agreement and (ii) confirms and agrees that to the
extent that any such Loan Document purports to assign or pledge to the
Collateral Agent a security interest in or Lien on, any collateral as security
for the obligations of the Borrower or the Guarantors from time to time existing
in respect of the Existing Financing Agreement and the Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
141

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
BORROWER:
 
 
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
 
By:
/s/ Selwyn Joffe
 
 
Name: Selwyn Joffe
 
 
Title: Chairman, President & CEO
 

--------------------------------------------------------------------------------

 
COLLATERAL AGENT:
 
 
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: Daniel Wolf
 
 
Title: President
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDER:
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Fred Kiehne
 
 
 
Name: Fred Kiehne
 
 
 
Title: Senior Vice President
 

--------------------------------------------------------------------------------

  LENDERS:  
 
CERBERUS ASRS FUNDING LLC
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name:  Daniel Wolf
 
 
 
Title:  Vice President
 
 
 
 
 
 
CERBERUS AUS LEVERED LP
 
 
 
 
 
By:
CAL I GP LLC
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:  Daniel Wolf
 
 
 
Title:  Vice President
 
 
 
 
 
 
CERBERUS N-1 FUNDING LLC
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name:  Daniel Wolf
 
 
 
Title:  Vice President
 
 
 
 
 
 
CERBERUS OFFSHORE LEVERED I L.P.
 
 
By:
COL I GP Inc.
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name:  Daniel Wolf
 
 
 
Title:  Vice President
 
 
 
 
 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name:  Daniel Wolf
 
 
 
Title:  Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
CERBERUS OFFSHORE LEVERED II LP
 
 
By: 
COL II GP Inc
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:
Daniel Wolf
 
 
Title:
Vice President
 
 
 
 
 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
 
By:
Cerberus NJ Credit Opportunities GP, LLC
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:
Daniel Wolf
 
 
Title:
Senior Managing Director
 
 
 
 
 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.
 
 
 
 
 
By:
Cerberus Levered Opportunities II GP, LLC
 
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:
Daniel Wolf
 
 
Title:
Senior Managing Director
 
 
 
 
 
 
CERBERUS ASRS HOLDINGS LLC
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:
Daniel Wolf
 
 
Title:
Vice President
 

--------------------------------------------------------------------------------

 
CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND II, L.P.
 
 
 
 
 
By:
Cerberus Levered Opportunities Master Fund II
 
 
 
GP, LLC, its General Partner
 
 
 
By:
/s/ Daniel Wolf
 
 
Name:
Daniel Wolf
 
 
Title:
Senior Managing Director
 

--------------------------------------------------------------------------------

 
LENDERS:
 
 
 
 
 
BAWAG P.S.K. Bank für Arbeit und Wirtschaft
 
und Österreichische Postsparkasse
 
Aktiengesellschaft
 
 
 
 
 
By:
/s/ Eric Song
 
 
Name:
Eric Song
 
 
 
 
 
 
By:
/s/ Dr. Guido Jestadt
 
 
Name:
Dr. Guido Jestadt
 

--------------------------------------------------------------------------------

SCHEDULE 1.01(A)


LENDERS AND LENDERS' REVOLVING CREDIT COMMITMENTS


Lender
 
Revolving
Credit
Commitment
 
PNC BANK, NATIONAL ASSOCIATION
 
$
30,000,000.00
 
Total
 
$
30,000,000
 

--------------------------------------------------------------------------------

Schedule 1.01(B)
Specified Accounts


* Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 1.01(C)
Factoring Agreements



1. Accounts Receivable Purchase Agreement between Motorcar Parts of America,
Inc. and Bank of America, N.A., dated March 16, 2010 (PepBoys) and the Supplier
Agreement among PrimeRevenue, Inc. and Motorcar Parts of America, Inc. dated
August 28, 2009.




2. Supplier Agreement between Motorcar Parts of America, Inc. and Branch Banking
and Trust, dated January 29, 2010 (Advance).




3. Supplier Agreement between Motorcar Parts of America, Inc. and SunTrust Bank,
dated July 30, 2004, and as amended by that certain Amendment to Supplier
Agreement, dated July 1, 2009 (AutoZone).




4. Supplier Agreement between Motorcar Parts of America, Inc. and SunTrust Bank,
dated May 15, 2008 (Genuine Parts).




5. Supplier Agreement between Motorcar Parts of America, Inc. and Branch Banking
and Trust Company, dated August 20, 2007 (O’Reilly).




6. Supplier Agreement between Motorcar Parts of America, Inc. and Branch Banking
and Trust Company, dated June 6, 2008 (AutoZone).




7. License Agreement among Motorcar Parts of America, Inc., Orbian Corp. and
Orbian Financial Services, LLC, dated December 1, 2008, and as supplemented by
that certain Discount Agreement among Motorcar Parts of America, Inc. and Orbian
Financial Services, LLC, dated December 1, 2008 (AutoZone).




8. Supplier Agreement between Motorcar Parts of America, Inc. and Branch Banking
and Trust Company, dated April 24, 2012.*



* Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 1.01(D)
Customers with Specified Core Receivables


* Confidential treatment requested.

--------------------------------------------------------------------------------

SCHEDULE 1.01(E)


SPECIFIED EBITDA ADDBACKS



 
Fiscal Quarter Ended
Fiscal Quarter Ended
Fiscal Quarter Ended
Fiscal Quarter Ended
Expenses
 
 12/31/12
 
 3/31/13
 
 6/30/13
 
 9/30/13
 
Liquidated damages paid to certain stockholders of the Borrower
$450,000.00
$75,000.00
$0
$0
Consulting fees paid to and accrued for a director
$0
$650,000.00
$0
$0
Professional fees of independent auditors and legal and travel and other
administrative costs, fees and expenses incurred in connection with the
management of the Excluded Subsidiaries
$0
$0
$1,014,000.00
$0
Consulting fees paid to consultants regarding undercar matters
$0
$75,000.00
$75,000.00
$0
Professional fees paid to financial advisors
$0
$350,000.00
$4,000.00
$0
Wanxiang Guaranty additional payment (amount in excess of Fenco A/P amount)
$0
$0
$0
$325,000.00
Professional fees of independent auditors and legal and travel and other
administrative costs, fees and expenses incurred in connection with the Fenco
Insolvency Proceeding and other related transactions
$0
$263,000.00
$459,000.00
$671,000.00
Wheel hubs start-up costs
$0
$0
$190,000.00
$700,000.00

--------------------------------------------------------------------------------

Schedule 6.01(e)
Capitalization; Subsidiaries


Issuer
Issuer's
Jurisdiction of
Organization
 
Owner and
Number of Shares
Owned
 
Certificate
Number
Owned
Percentage of
Shares
Motorcar Parts of Canada, Inc.
Canada
Motorcar Parts of America, Inc.
1 common share
C-1
100%
MVR Products Pte Ltd
Singapore
Motorcar Parts of America, Inc.
uncertificated
100%
Unijoh Sdn. Bhd.
Malaysia
Motorcar Parts of America, Inc.
uncertificated
100%
Motorcar Parts de Mexico, S.A. de C.V.
Mexico
Motorcar Parts of America, Inc.
65 shares
Uno Clase I
100%
Mexico
Motorcar Parts of America, Inc.
34 shares
Dos Clase I
Mexico
MVR Products Pte Ltd
1 share
Tres Clase I
*
*
*
uncertificated
*



* Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 6.01(f)
Litigation; Commercial Tort Claims
 
Litigation


None.


Commercial Tort Claims


Company
Description of Commercial Tort Claim
 
Motorcar Parts of America, Inc.
MPA purchased the stock of Fenwick Automotive Products Limited and related
entities pursuant to a Purchase Agreement dated May 6, 2011.  On October 31,
2012, pursuant to Section 14(2) of the Purchase Agreement, MPA gave notice of
various direct claims against FAPL Holdings, Inc., Gordon Fenwick, Joel Fenwick,
Paul Fenwick and Jack Shuster (the “Indemnifying Parties”).  MPA and the
Indemnifying Parties are working through the claims and are currently in the
informal dispute resolution stage.  MPA has asserted claims of (1) breach of
contract and warranty, (2) fraudulent misrepresentation, and (3) violations of
Section 10b of the Exchange Act of 1934 and Rule 10b-5 thereunder.

--------------------------------------------------------------------------------

Schedule 6.01(l)
Nature of Business


Motorcar Parts of America, Inc. remanufactures and resells alternators,
starters, wheel hubs and bearings for import and domestic cars, light trucks,
heavy duty, agricultural and industrial applications.  Our products are
distributed predominantly throughout the United States and Canada and sold to
the largest auto parts retail chains in the United States and Canada, including
Advance, AutoZone, Genuine Parts (NAPA), O'Reilly Automotive and Pep Boys.  In
addition, our products are sold to various traditional warehouses for
professional installers and to major automobile manufacturers for both their
aftermarket programs and their warranty replacement programs.

--------------------------------------------------------------------------------

Schedule 6.01(o)
Real Property


 
Company
 
Location
Leasehold
or Fee
Landlord
Commencement and
Termination Dates, Renewal
Options
 
Annual Base
Rents
Consents
Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA  90503
Leasehold
Golkar Enterprises, Ltd.
Term: April 1, 2010 to March 31, 2022
 
Renewal option: No right or option to extend or renew beyond current lease term
FY-14 $619,068
 
FY-15 $646,064
N/A
Motorcar Parts of America, Inc.
2931 California Street
Torrance, CA 90503
Leasehold
Golkar Enterprises, Ltd.
Term: December 1, 2012 to March 31, 2022
 
Renewal option: No right or option to extend or renew beyond current lease term
FY-14 $240,836
 
FY-15   $246,852
N/A
Motorcar Parts of America, Inc.
530 Maple Street
Torrance, CA 90503
Leasehold
Golkar Enterprises, Ltd.
Term: April 1, 2010 to March 31, 2022
 
Renewal option: No right or option to extend or renew beyond current lease term
FY-14   $16,256
 
FY-15   $16,663
N/A
Motorcar Parts of America, Inc.
Unit 251, 783 Old Hickory Blvd.
Brentwood, TN 37027
Leasehold
Roe Properties, LLC
Term: March 1, 2013 thru June 30, 2018
 
Renewal option: No right or option to extend or renew beyond current lease term
FY-14   $73,918
 
FY-15     $76,312
N/A

--------------------------------------------------------------------------------

Schedule 6.01(q)
Operating Lease Obligations
 
MPA
 
Operating Lease Future Minimum Payment Schedule
 
 
 
 
 
 
 
 
 
 
As Of: September 30, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Property
Address:
Lessor
 Square
Footage
(sf)
From
To
 Monthly
Rent
 Security
 Q1 FY-14
Payments
 Q2 FY-14 Payments
FY14
03/31/2014
FY15
03/31/2015
FY16
03/31/2016
FY17
03/31/2017
FY18
3/31/2018
> 5 years
 Total
2929 California Street
Golkar Enterprises, Ltd
147,660
04/01/2012
02/28/2013
$
 48,728.00
77,284
 
 
 
 
 
 
 
 
-
Torrance, CA 90503
 
 
03/01/2013
03/31/2013
$
 49,656.24
 
 
 
 
 
 
 
 
 
-
 
 
 
04/01/2013
10/31/2013
$
 50,874.24
 
152,623
152,623
50,874
 
 
 
 
 
50,874
 
 
 
11/01/2013
03/31/2014
$
 52,589.67
 
 
 
262,948
 
 
 
 
 
262,948
 
 
 
04/01/2014
03/31/2015
$
 53,838.67
 
 
 
 
646,064
 
 
 
 
646,064
 
 
 
04/01/2015
03/31/2016
$
 55,118.67
 
 
 
 
 
661,424
 
 
 
661,424
 
 
 
04/01/2016
03/31/2017
$
 56,429.67
 
 
 
 
 
 
677,156
 
 
677,156
 
 
 
04/01/2017
03/31/2018
$
 57,774.67
 
 
 
 
 
 
 
693,296
 
693,296
 
 
 
04/01/2018
03/31/2019
$
 59,428.67
 
 
 
 
 
 
 
 
713,144
713,144
 
 
 
04/01/2019
03/31/2020
$
 61,132.67
 
 
 
 
 
 
 
 
733,592
733,592
 
 
 
04/01/2020
03/31/2021
$
 62,886.67
 
 
 
 
 
 
 
 
754,640
754,640
 
 
 
04/01/2021
03/31/2022
$
 64,693.67
 
 
 
 
 
 
 
 
776,324
776,324
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5,969,463

--------------------------------------------------------------------------------

2931 California St
Golkar Enterprises, Ltd
79,615
12/01/2012
11/30/2013
$
 19,904.00
 
59,712
59,712
39,808
 
 
 
 
 
39,808
Torrance, CA 90503
 
 
12/01/2013
11/30/2014
$
 20,401.00
 
 
 
81,604
163,208
 
 
 
 
244,812
 
 
 
12/01/2014
11/30/2015
$
 20,911.00
 
 
 
 
83,644
167,288
 
 
 
250,932
 
 
 
12/01/2015
11/30/2016
$
 21,434.00
 
 
 
 
 
85,736
171,472
 
 
257,208
 
 
 
12/01/2016
11/30/2017
$
 21,970.00
 
 
 
 
 
 
87,880
175,760
 
263,640
 
 
 
12/01/2017
11/30/2018
$
 22,519.00
 
 
 
 
 
 
 
90,076
180,152
270,228
 
 
 
12/01/2018
11/30/2019
$
 23,195.00
 
 
 
 
 
 
 
 
278,340
278,340
 
 
 
12/01/2019
11/30/2020
$
 23,890.00
 
 
 
 
 
 
 
 
286,680
286,680
 
 
 
12/01/2020
11/30/2021
$
 24,608.00
 
 
 
 
 
 
 
 
295,296
295,296
 
 
 
12/01/2021
03/31/2022
$
 25,346.00
 
 
 
 
 
 
 
 
101,384
101,384
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2,288,328

--------------------------------------------------------------------------------

530 Maple Street,
Golkar Enterprises, Ltd
4,005
04/01/2012
03/31/2013
$
 1,321.65
3,655
 
 
 
 
 
 
 
 
-
Torrance, CA 90503
 
 
04/01/2013
03/31/2014
$
 1,354.69
 
4,064
4,064
8,128
 
 
 
 
 
8,128
 
 
 
04/01/2014
03/31/2015
$
 1,388.56
 
 
 
 
16,663
 
 
 
 
16,663
 
 
 
04/01/2015
03/31/2016
$
 1,423.27
 
 
 
 
 
17,079
 
 
 
17,079
 
 
 
04/01/2016
03/31/2017
$
 1,458.85
 
 
 
 
 
 
17,506
 
 
17,506
 
 
 
04/01/2017
03/31/2018
$
 1,495.33
 
 
 
 
 
 
 
17,944
 
17,944
 
 
 
04/01/2018
03/31/2019
$
 1,540.19
 
 
 
 
 
 
 
 
18,482
18,482
 
 
 
04/01/2019
03/31/2020
$
 1,586.39
 
 
 
 
 
 
 
 
19,037
19,037
 
 
 
04/01/2020
03/31/2021
$
 1,633.98
 
 
 
 
 
 
 
 
19,608
19,608
 
 
 
04/01/2021
03/31/2022
$
 1,683.00
 
 
 
 
 
 
 
 
20,196
20,196
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
154,643

--------------------------------------------------------------------------------

783 Old Hickory Blvd. Unit 251
Roe Properties, LLC
2,067
06/01/2012
08/30/2012
$
 3,034.09
1,333
 
 
 
 
 
 
 
 
-
Brentwood, Tennessee 37027
 
2,927
09/01/2012
02/28/2013
$
 4,390.50
 
 
 
 
 
 
 
 
 
-
 
 
4,008
03/01/2013
06/30/2013
$
 6,012.00
 
18,036
 
 
 
 
 
 
 
-
 
 
 
07/01/2013
06/30/2014
$
 6,209.06
 
 
18,627
37,254
18,627
 
 
 
 
55,882
 
 
 
07/01/2014
06/30/2015
$
 6,409.46
 
 
 
 
57,685
19,228
 
 
 
76,914
 
 
 
07/01/2015
06/30/2016
$
 6,616.54
 
 
 
 
 
59,549
19,850
 
 
79,398
 
 
 
07/01/2016
06/30/2017
$
 6,833.64
 
 
 
 
 
 
61,503
20,501
 
82,004
 
 
 
07/01/2017
06/30/2018
$
 7,054.08
 
 
 
 
 
 
 
63,487
21,162
84,649
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
378,846
18600 Hawthorne Boulevard
Ally Financial
 
03/11/2011
03/31/2011
$
 1,000.00
 
 
 
 
 
 
 
 
 
-
Torrance, CA
 
 
04/01/2011
03/31/2012
$
 1,000.00
 
 
 
 
 
 
 
 
 
-
 
 
 
04/01/2012
03/31/2013
$
 1,000.00
 
 
 
 
 
 
 
 
 
-
 
 
 
04/01/2013
03/10/2014
$
 1,000.00
 
             3,000
              3,000
              5,000
 
 
 
 
 
5,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL USA
 
 
 
 
 US $
82,272
237,435
238,026
485,617
985,891
1,010,305
1,035,367
1,061,064
4,218,037
8,796,280

--------------------------------------------------------------------------------

Schedule 6.01(r)
Environmental Matters
 
None.

--------------------------------------------------------------------------------

Schedule 6.01(s)
Insurance


Policy
Effective Date
Insurer
Policy Number
Domestic Package (Property & Liability)
1/1/13-1/1/14
Travelers Property Casualty Insurance Company
Y6308138L866TIL13
Stock, All Risk, Replacement Cost
1/1/13-1/1/14
Lloyd's of London
N13CA00090
Foreign Package (Property & Liability)
1/1/13-1/1/14
Travelers Property Casualty Insurance Company
ZPP14N97071
Employment Practices Liability
3/1/13-3/1/14
Markel American Insurance Company
ML806592
Workers Compensation (All Other States)
3/1/13-3/1/14
Everest National Insurance Company
CA10001505131
Workers Compensation (CA)
3/1/13-3/1/14
Everest National Insurance Company
CA10001504131
Umbrella
1/1/13-1/1/14
Travelers Property Casualty Company of America
YSMCUP8138L866TIL1
Crime/Fiduciary/Kidnap & Ransom
1/1/13-1/1/14
Travelers Property Casualty and Surety Company of America
105724535
Corporate Counsel Error & Omissions
1/31/13-1/31/14
Travelers Property Casualty and Surety Company of America
016246937
China-Admitted Property
4/20/13-4/20/14
PICC Property & Casualty Co. Limited
PQYC201344010000000
China-Admitted BI/EE
4/20/13-4/20/14
PICC Property & Casualty Co. Limited
PQAO201344010000000
China-Admitted GL
4/20/13-4/20/14
PICC Property & Casualty Co. Limited
PZCG201344010000000
DIC/EQ
2/26/13-2/26/14
QBE Specialty Insurance
ESE1160800
Auto
1/1/13-1/1/14
Travelers Property Casualty Co of America
Y8108138L866TIL13
Mexico Admitted Package (Property/General Liability)
1/1/13-1/1/14
QBE Specialty Insurance
940066551

--------------------------------------------------------------------------------

Schedule 6.01(v)
Bank Accounts


Company
Bank or Broker
Address
Account No.
Account Type
 
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
Goldman Sachs
Goldman Sachs Funds
P.O. Box 219711
Kansas City, MO 64121-9711
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*
Motorcar Parts of America, Inc.
PNC Bank, National Association
PNC
2 N. Lake Avenue,
Suite 440
Pasadena, CA 91101
*
*



* Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 6.01(w)
Intellectual Property


Trademarks
 
Company
Country
Trademark
Application and/or Registration No.
Filing and/or Registration Date
Motorcar Parts of America, Inc.
China
MPA
Appln. No. 6419343
Reg. No. 6419343
Filed Dec. 5, 2007
Reg. Feb. 7, 2012
Motorcar Parts of America, Inc.
China
[image00001.jpg]
Appln. No. 6419341
 
Reg. No. 6419341
Filed Dec. 5, 2007
Reg. Feb. 7, 2012
Motorcar Parts of America, Inc.
US
MPA
Appln. No. 78/389,961
Reg. No. 2,935,178
Filed Mar. 24, 2004
Reg. Mar. 22, 2005
Motorcar Parts of America, Inc.
US
 
[image00001.jpg]
Appln. No. 73/535,558
Reg. No. 1,368,671
Filed May 3, 1985
Reg. Nov. 5, 1985
Motorcar Parts of America, Inc.
Mexico
PURE ENERGY
Appln. No. 1346449
Filed Feb. 7, 2013
Motorcar Parts of America, Inc.
US
PURE ENERGY
Appln. No. 85/149,870
Reg. No. 4,294,121
Filed Oct. 11, 2010
Reg. Feb. 26, 2013
Motorcar Parts of America, Inc.
US
PURE ENERGY EXPECT MORE
Appln. No. 85/129,077
Filed Sept. 14, 2010

--------------------------------------------------------------------------------

Motorcar Parts of America, Inc.
China
QB QUALITY-BUILT
Reg. No. 6419347
Filed Dec. 5, 2007
Reg. Mar. 14, 2010
Motorcar Parts of America, Inc.
Mexico
QUALITY BUILT
Appln. No. 1346010
Filed Feb. 6, 2013
Motorcar Parts of America, Inc.
China
[image00002.jpg]
Reg. No. 6419342
Filed Dec. 5, 2007
Reg. Mar. 14, 2010
Motorcar Parts of America, Inc.
US
[image00002.jpg]
Appln. No. 78/387,825
Reg. No. 3,437,558
 
Filed Mar. 19, 2004
Reg. May 27, 2008
Motorcar Parts of America, Inc.
Canada
QUALITY BUILT TO LAST
Appln. No. 1243846
Reg. No. 669837
Filed Jan. 18, 2005
Reg. Aug. 14, 2006
Motorcar Parts of America, Inc.
Malaysia
QUALITY BUILT TO LAST
Appln. No. 2005-00865
Filed Jan. 18, 2005
Motorcar Parts of America, Inc.
Mexico
QUALITY BUILT TO LAST
Appln. No. 697598
Reg. No. 1139233
Filed Jan. 19, 2005
Reg. Jan. 25, 2010
Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 76/603,064
Reg. No. 2,934,658
Filed Jul. 19, 2004
Reg. Mar. 22, 2005

--------------------------------------------------------------------------------

Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 76/416,964
Reg. No. 2,717,341
Filed Jun. 7, 2002
Reg. May 20, 2003
Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 85/423,508
 
Filed Sept. 15, 2011
 
Motorcar Parts of America, Inc.
US
SCP SUNCOAST AUTOMOTIVE PRODUCTS, INC.
Appln. No. 78/357,272
Reg. No. 2,939,922
Filed Jan. 26, 2004
Reg. Apr. 12, 2005
Motorcar Parts of America, Inc.
US
TALON
Appln. No. 78/113,536
Reg. No. 3,415,473
Filed Mar. 8, 2002
Reg. Apr. 22, 2008
Motorcar Parts of America, Inc.
US
XTREME
Appln. No. 78/111,089
Reg. No. 3,016,057
Filed Feb. 26, 2002
Reg. Nov. 15, 2005
Motorcar Parts of America, Inc.
US
XTREME HD
Appln. No. 77/886,801
Reg. No. 3,837,165
Filed Dec. 4, 2009
Reg. Aug. 24, 2010

--------------------------------------------------------------------------------

Patents
 
 
Company
 
Country
 
Title
Application or
Patent No.
 
 
Filing Date
 
Issue Date
Motorcar Parts of America, Inc.
US
Illuminated alternator and method of operation
Serial No. 11/340,966
 
Pat. No. 7,604,374
Jan. 27, 2006
Oct. 20, 2009
Motorcar Parts of America, Inc.
US
Torsional Impact Damping and Decoupling Pulley
Serial No. 13/763,386
February 8, 2013
 



Copyrights
 
None.
 
Licenses
 
None.

--------------------------------------------------------------------------------

Schedule 6.01(x)
Material Contracts


1.              Agreement, dated as of October 17, 2008, between Motorcar Parts
of America and Hitachi Automotive Products (USA), Inc.


2.               Commercial Agreement, dated as of February 13, 2009, between
Motorcar Parts of America Inc. and Uni-Select Inc.


3.               Purchase Agreement, dated as of June 21, 2010, between Motorcar
Parts of America, Inc. and Advance Stores Company, Incorporated and Its
Subsidiaries.


4.               Vendor Agreement between Motorcar Parts of America, Inc. and
The Pep Boys – Manny, Moe & Jack, dated February 1, 2008, and as amended by that
certain Amendment to Vendor Agreements, dated February 1, 2008.


5.               NAPA Supplier Terms & Conditions Agreement between Automotive
Importing Mfg., Inc. and National Automotive Parts Association, dated June 1,
2006, and as supplemented by that certain New “Greenfield” Store Launch Fund –
Addendum, dated June 1, 2006, and that certain Addendum A, dated June 1, 2006.


6.              Vendor Agreement between Motorcar Parts of America Inc. and
AutoZone Parts, Inc., dated April 6, 2004, and as amended or supplemented, as
applicable, by that certain Addendum To Vendor Agreement, dated May 8, 2004 (Pay
On Scan Addendum), that certain Amendment No. 1 To Pay On Scan Addendum, dated
February 7, 2005, that certain Amendment No. 1 to Vendor Agreement, dated August
22, 2006, that certain Addendum No. 1 to Amendment No. 1. To Vendor Agreement,
dated January 8, 2007, and that certain Addendum No. 2 To Amendment No. 1 To
Vendor Agreement, dated May 31, 2011.


7.               (US) Vendor Agreement between Motorcar Parts of America, Inc.
and AutoZone Parts, Inc., dated March 31, 2009 (which superseded the Vendor
Agreement dated April 6, 2004), and as amended by that certain Core Amendment To
Vendor Agreement, dated March 31, 2009, that certain Core Amendment No. 2 To
Vendor Agreement, dated July 15, 2010, that certain Core Amendment No. 3 To
Vendor Agreement, dated May 31, 2011 and that certain Core Amendment No. 4 To
Vendor Agreement, dated May 31, 2011.


8.               Vendor Agreement between Motorcar Parts of America, Inc. and
AutoZone Parts, Inc., dated December 10, 2008, as amended by that certain
Amendment No. 1 to Vendor Agreement, dated July 7, 2010.


9.              Primary Supplier Proposal between Motorcar Parts of America,
Inc. and Parts Warehouse, Inc., dated December 2, 2008, as amended by that
certain Addendum #1, dated December 2, 2008.


10.            Agreement between Motorcar Parts of America, Inc. and BWP, dated
December 9, 2010, as amended by that certain BWP Addendum #1, dated October 27,
2010.

--------------------------------------------------------------------------------

11.            Accounts Receivable Purchase Agreement between Motorcar Parts of
America, Inc. and Bank of America, N.A., dated March 16, 2010 (PepBoys) and the
Supplier Agreement among PrimeRevenue, Inc. and Motorcar Parts of America, Inc.
dated August 28, 2009.


12.            Supplier Agreement between Motorcar Parts of America, Inc. and
Branch Banking and Trust, dated January 29, 2010 (Advance).


13.            Supplier Agreement between Motorcar Parts of America, Inc. and
SunTrust Bank, dated July 30, 2004, and as amended by that certain Amendment to
Supplier Agreement, dated July 1, 2009 (AutoZone).


14.            Supplier Agreement between Motorcar Parts of America, Inc. and
SunTrust Bank, dated May 15, 2008 (Genuine Parts).


15.            Supplier Agreement between Motorcar Parts of America, Inc. and
Branch Banking and Trust Company, dated August 20, 2007 (O’Reilly).


16.            Supplier Agreement between Motorcar Parts of America, Inc. and
Branch Banking and Trust Company, dated June 6, 2008 (AutoZone).


17.            License Agreement among Motorcar Parts of America, Inc., Orbian
Corp. and Orbian Financial Services, LLC, dated December 1, 2008, and as
supplemented by that certain Discount Agreement among Motorcar Parts of America,
Inc. and Orbian Financial Services, LLC, dated December 1, 2008 (AutoZone).


18.            Subscription Agreement between Motorcar Parts of America, Inc.
and various purchasers for 1,936,000 shares of common stock, dated April 20,
2012.


19.            Registration Right Agreement between Motorcar Parts of America,
Inc. and various purchasers re 1,936,000 shares of common stock, dated April 20,
2012.


20.            Employment Agreement between Motorcar Parts of America, Inc. and
Selwyn Joffe, dated as of May 18, 2012.


21.            Warrant to Purchase Common Stock, dated May 24, 2012, issued by
Motorcar Parts of America, Inc. to Cerberus Business Finance, LLC in connection
with the Second Amendment to the Financing Agreement.


22.            Revolving Credit/Strategic Cooperation Agreement, dated as of
August 22, 2012, by and among Motorcar Parts of America, Inc., Fenwick
Automotive Products Limited and Wanxiang America Corporation.


23.            Guaranty, dated as of August 22, 2012, by Motorcar Parts of
America, Inc. for the benefit of Wanxiang America Corporation.


24.            Warrant to Purchase Common Stock, dated as of August 22, 2012,
issued by Motorcar Parts of America, Inc. to Wanxiang America Corporation.

--------------------------------------------------------------------------------

25.            Amended and Restated 2010 Incentive Award Plan.


26.            Purchase Agreement dated May 6, 2011 between FAPL Holdings Inc.,
Motorcar Parts of America, Inc., Jack Shuster, Gordon Fenwich, Paul Fenwick and
Joel Fenwick.

--------------------------------------------------------------------------------

Schedule 6.01(dd)
Name; Jurisdiction of Organization; Organizational ID Number
Chief Place of Business; Chief Executive Office; FEIN
 
Legal Name:  Motorcar Parts of America, Inc.


Jurisdiction of Organization:  New York


Organizational I.D.:  N/A


Place of Business:
2929 California Street
 
Torrance, CA  90503
 
Los Angeles County
 
 
Chief Executive Office:
2929 California Street
 
Torrance, CA  90503
 
Los Angeles County



FEIN:  11-2153962

--------------------------------------------------------------------------------

Schedule 6.01(ee)
Collateral Locations


Note: Consignment locations are marked with a *.


Atlas Transportation Services, LLC
Unit 9 Jalan Seri Sulong 16
2306 Ave Costa Este
Taman Industrial Seri Sulong
San Diego, CA  92154
83020 Batu Phat,
San Diego County
Johor, Malaysia
 
 
*
Avenida Laguna Mainar #4951-B
Colonia el Lago CP  22210
Tijuana, Mexico
 
 
 
Ozburn-Hessey Logistics
2929 California Street
111 Melrich Road, Suite B.
Torrance, CA 90503
Cranbury, NJ  08512
Los Angeles County
Middlesex County
 
 
 
*
 
2931 California Street
Torrance, CA 90503
Los Angeles County
 
 
*
530 Maple Street
Torrance, CA 90503
Los Angeles County
 
 
Unit 251, 783 Old Hickory Blvd
322 Jalan Ahmad Ibrahim
Brentwood, TN 37027
Singapore, 629151
Williamson County
 
 
No. 311, Bt. 61/2 Jin Skudai
 
81200 Johor Bahru
 
Malaysia
 
 
 
Unit 7 and 11 Jalan Seri Sulong 16, Taman
 
83020 Parit Sulong,
 
Batu Phat,
 
Johor, Malaysia
 

 
*Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 7.02(a)
Existing Liens


DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Motorcar Parts of America, Inc.
Hewlett-Packard Financial Services
Leased equipment
Motorcar Parts of America, Inc.
Citicorp Leasing, Inc.
Specific Equipment
Motorcar Parts of America, Inc.
De Lage Landen Financial Services, Inc.
Leased equipment
Motorcar Parts of America, Inc.
Citicorp Leasing, Inc.
Specific equipment
Motorcar Parts of America, Inc.
Citicorp Leasing, Inc.
Specific equipment
Motorcar Parts of America, Inc.
General Electric Capital Corp.
Leased equipment
Motorcar Parts of America, Inc.
Cisco Systems Capital Corporation
Leased equipment
Motorcar Parts of America, Inc.
MB Financial Bank, N.A.
Specific equipment
Motorcar Parts of America, Inc.
Haas Factory Outlet, LLC
Specific equipment

--------------------------------------------------------------------------------

Schedule 7.02(b)
Existing Indebtedness


* Confidential treatment requested.

--------------------------------------------------------------------------------

Schedule 7.02(e)
Existing Investments


1.              Equity Interests of Excluded Subsidiaries and Subsidiaries.


2.              Fourth Amended and Restated Debenture, dated as of August 22,
2012, issued by Fenwick Automotive Products Limited to Motorcar Parts of
America, Inc.

--------------------------------------------------------------------------------

Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions


None.

--------------------------------------------------------------------------------

Schedule 8.01
Cash Management Accounts


PNC Bank, National Association
 
 

--------------------------------------------------------------------------------